      Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 1 of 269




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                     MDL 2724
PRICING ANTITRUST LITIGATION                       16-MD-2724
                                                   HON. CYNTHIA M. RUFE
RELIABLE PHARMACY;
HALLIDAY’S & KOIVISTO’S PHARMACY;
RUSSELL’S MR. DISCOUNT DRUGS;
FALCONER PHARMACY;                                 CIVIL ACTION NO.
CHET JOHNSON DRUG;
NORTH SUNFLOWER MEDICAL CENTER;                    19-cv-6044
on behalf of themselves and all others similarly
situated,
                Plaintiffs,
       v.
                                                   JURY TRIAL DEMANDED
ACTAVIS HOLDCO US, INC.;
ACTAVIS PHARMA, INC.;                              CLASS ACTION
ACTAVIS ELIZABETH LLC;
AKORN INC.;
AKORN SALES, INC.;
ALVOGEN, INC.;
AMERISOURCEBERGEN DRUG CORP.;                      PHARMACY and HOSPITAL
AMNEAL PHARMACEUTICALS, INC.;                      PLAINTIFFS’ (“IRPs”)
AMNEAL PHARMACEUTICALS LLC;
APOTEX CORP.;                                      AMENDED
ARA APRAHAMIAN;
AUROBINDO PHARMA USA, INC.;                        DECEMBER 2019 COMPLAINT
BAUSCH HEALTH AMERICAS, INC.;
BAUSCH HEALTH US, LLC;
BARR PHARMACEUTICALS, LLC;
DAVID BERTHOLD;
BRECKENRIDGE PHARMACEUTICAL, INC.;
JAMES BROWN;
CAMBER PHARMACEUTICALS, INC.;
CARDINAL HEALTH, INC.;
CARACO PHARMACEUTICAL
LABORATORIES LTD.;
MAUREEN CAVANAUGH;
CITRON PHARMA, LLC;
DAVA PHARMACEUTICALS, LLC;
TRACY SULLIVAN DIVALERIO;
DR. REDDY’S LABORATORIES, INC.;
ENDO INTERNATIONAL PLC;
MARC FALKIN;
GLENMARK PHARMACEUTICALS, INC.;
G & W LABORATORIES;
JAMES GRAUSO;
HI-TECH PHARMACAL CO. INC.;


                   FILED WITH REDACTIONS – PUBLIC VERSION
    Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 2 of 269



KAVOD PHARMACEUTICALS LLC.;
KEVIN GREEN;
GREEENSTONE LLC;
GENERICS BIDCO I, LLC;
ROBIN HATOSY;
THE HARVARD DRUG GROUP, LLC;
H.D. SMITH, LLC;
HERITAGE PHARMACEUTICALS INC.;
ARMANDO KELLUM;
LANNETT COMPANY, INC.;
LUPIN PHARMACEUTICALS, INC.;
MAYNE PHARMA INC.;
MCKESSON CORP.;
MORRIS & DICKSON CO., LLC;
MUTUAL PHARMACEUTICAL CO., INC.;
MYLAN INC.;
MYLAN PHARMACEUTICALS, INC.;
MYLAN N.V.;
JILL NAILOR;
JAMES NESTA;
KONSTANTIN OSTAFICIUK;
PAR PHARMACEUTICAL INC.;
NISHA PATEL;
OCEANSIDE PHARMACEUTICALS, INC.;
PERRIGO NEW YORK, INC.;
PFIZER INC.;
PLIVA, INC.;
RED OAK SOURCING, LLC;
DAVID REKENTHALER;
RICHARD ROGERSON;
SANDOZ, INC.;
SUN PHARMACEUTICAL INDUSTRIES, INC.;
TARO PHARMACEUTICALS U.S.A., INC.;
TEVA PHARMACEUTICALS USA, INC.;
UPSHER-SMITH LABORATORIES, LLC;
URL PHARMA, INC.;
VERSAPHARM, INC.;
WALGREENS BOOTS ALLICANCE, INC.;
WALGREENS BOOTS ALLIANCE
DEVELOPMENT GMBH;
WOCKHARDT USA LLC; and
ZYDUS PHARMACEUTICALS (USA), INC.,

             Defendants.




                                 -2-

              FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 3 of 269




                             -3-

         FILED WITH REDACTIONS – PUBLIC VERSION
     Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 4 of 269




TABLE OF CONTENTS

    INTRODUCTION .............................................................................................................14

    JURISDICTION AND VENUE ........................................................................................15

    PARTIES ...........................................................................................................................16

    A.         Plaintiff Pharmacies and Hospitals ........................................................................16

    B.         Manufacturer Defendants.......................................................................................21

                          Actavis .......................................................................................................21

                          Akorn .........................................................................................................22

                          Alvogen ......................................................................................................23

                          Amneal .......................................................................................................23

                          Apotex ........................................................................................................24

                          Aurobindo ..................................................................................................24

                          Bausch Health / Valeant.............................................................................24

                          Breckenridge ..............................................................................................25

                          Camber .......................................................................................................25

                          Citron .........................................................................................................25

                          Dr. Reddy’s ................................................................................................25

                          Glenmark....................................................................................................26

                          G&W ..........................................................................................................26

                          Heritage ......................................................................................................26

                          Kavod / Rising ...........................................................................................27

                          Lannett .......................................................................................................28

                          Lupin ..........................................................................................................28

                          Mayne ........................................................................................................28

                          Mylan .........................................................................................................29

                                                              -4-

                       FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 5 of 269




               Par ..............................................................................................................29

               Perrigo ........................................................................................................30

               Pfizer / Greenstone .....................................................................................31

               Sandoz / Fougera........................................................................................31

               Sun / Mutual / Caraco ................................................................................34

               Taro ............................................................................................................35

               Teva............................................................................................................36

               Upsher-Smith .............................................................................................37

               Wockhardt ..................................................................................................37

               Zydus..........................................................................................................37

C.   Distributor Defendants ...........................................................................................38

               AmerisourceBergen ...................................................................................38

               Cardinal ......................................................................................................39

               Harvard ......................................................................................................39

               Red Oak .....................................................................................................39

               McKesson ..................................................................................................40

               Morris & Dickson ......................................................................................40

               Walgreens Boots Alliance..........................................................................40

D.   Individual Defendants ............................................................................................42

               Ara Aprahamian (Taro)..............................................................................42

               David Berthold (Lupin)..............................................................................43

               James Brown (Glenmark) ..........................................................................43

               Maureen Cavanaugh (Teva) .......................................................................43

               Tracy Sullivan DiValerio (Lannett) ...........................................................43

               Marc Falkin (Actavis and Teva) ................................................................44

                                                    -5-

            FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 6 of 269




                   James Grauso (Aurobindo and Glenmark) ................................................44

                   Kevin Green (Teva and Zydus)..................................................................44

                   Robin Hatosy (Greenstone)........................................................................44

                   Armando Kellum (Sandoz) ........................................................................45

                   Jill Nailor (Greenstone)..............................................................................46

                   James Nesta (Mylan)..................................................................................46

                   Konstantin Ostaficiuk (Camber) ................................................................46

                   Nisha Patel (Teva)......................................................................................46

                   David Rekenthaler (Teva and Apotex) ......................................................47

                   Richard Rogerson (Actavis and Teva) .......................................................47

E.       Co-Conspirators .....................................................................................................47

FACTUAL ALLEGATIONS ............................................................................................48

A.       The Generic Drug Industry’s Overarching “Fair Share” Conspiracy ....................48

                   The rules of the fair share conspiracy ........................................................52

                   The logic of the fair share conspiracy ........................................................56

                   The origins and methods of the fair share conspiracy ...............................58

                   The terminology of the fair share conspiracy ............................................61

                   Defendants’ methods for concealing the conspiracy .................................65

B.       Major Distributors Joined the Manufacturers’ Fair Share Conspiracy ..................67

                   Distributor Defendants often benefit from higher market-wide drug prices
                   ....................................................................................................................71

                   Events illustrating the role of Distributor Defendants in the fair share
                   conspiracy ..................................................................................................73

                                          (a)         H.D. Smith knowingly participated in the fair share
                                                      conspiracy ..............................................................73

                                                      (i)         Valganciclovir (H.D. Smith, Camber, Dr.
                                                                  Reddy’s) .....................................................74
                                                        -6-

                FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 7 of 269




                            (ii)      Acyclovir (H.D. Smith, Heritage, Zydus)
                                      ....................................................................77

                      (b)   Harvard knowingly participated in the
                            manufacturers’ fair share conspiracy .....................79

                            (i)       Metoprolol succinate ER (Harvard, Actavis,
                                      Dr. Reddy’s, Par) .......................................80

                            (ii)      Eplerenone (Harvard, M&D, Greenstone,
                                      Upsher-Smith) ............................................81

                      (c)   ABC knowingly participated in the fair share
                            conspiracy ..............................................................82

                            (i)       Pioglitazone-Metformin IR (ABC, Sandoz,
                                      Teva) ..........................................................83

                            (ii)      Dextroamphetamine-Amphetamine IR
                                      (ABC, Actavis, Teva) ................................84

                            (iii)     Modafinil (ABC, Teva) ..............................85

                            (iv)      Loperamide (ABC, Teva, Mylan) ..............87

                            (v)       Buprenorphine (ABC, Sun, Teva) .............88

                      (d)   Walgreens and later WBAD knowingly participated
                            in the fair share conspiracy ....................................89

                            (i)       Progesterone and Vancomycin (WBAD,
                                      Actavis, Akorn) ..........................................91

                            (ii)      Temozolomide (WBAD, Teva, Sandoz) ....92

                            (iii)     Disulfiram (WBAD, Breckenridge, Teva)
                                      ....................................................................94

                            (iv)      Cabergoline (ABC, WBAD, Greenstone,
                                      Teva) ..........................................................95

                            (v)       Celecoxib (WBAD, ABC, Actavis, Apotex,
                                      Teva) ..........................................................96

                            (vi)      Isotretinoin (WBAD, ABC, Dr. Reddy’s,
                                      Teva) ..........................................................98



                              -7-

         FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 8 of 269




                                        (vii)     Sumatriptan autoinjector (WBAD, Dr.
                                                  Reddy’s, Teva) ...........................................99

                                        (viii) Omeprazole-sodium bicarbonate (WBAD,
                                               Dr. Reddy’s, Valeant) ..............................100

                               (e)      McKesson knowingly participated in the fair share
                                        conspiracy ............................................................101

                                        (i)       Capecitabine (McKesson, Dr. Reddy’s,
                                                  Mylan, Teva,) ...........................................102

                                        (ii)      Amikacin (McKesson, Heritage, Teva) ...104

                                        (iii)     Tizanidine (McKesson, Dr. Reddy’s, Mylan,
                                                  Sandoz) ....................................................106

                                        (iv)      Lamotrigine ER (McKesson, ABC, WBAD,
                                                  Dr. Reddy’s, Par, Wilshire)......................108

                                        (v)       Paricalcitol (McKesson, WBAD, Dr.
                                                  Reddy’s, Teva, Zydus) .............................111

                               (f)      Morris & Dickson knowingly participated in the fair
                                        share conspiracy ...................................................116

                                        (i)       Eszopiclone (M&D, Cardinal, Dr. Reddy’s,
                                                  Sun, Roxane) ............................................117

                               (g)      Cardinal knowingly participated in the fair share
                                        conspiracy ............................................................118

                                        (i)       Nystatin (Cardinal, Heritage, Mylan,
                                                  Sun/Mutual, Teva) ...................................121

                                        (ii)      Tolterodine ER (Cardinal, Mylan, Teva)
                                                  ..................................................................122

                                        (iii)     Tobramycin inhalation (“Tobi”) (Cardinal,
                                                  ABC, WBAD, Akorn, Sandoz, Teva) ......124

C.   Episodes Illustrating Defendants Fixing Prices, Allocating Markets, and/or
     Rigging Bids for Multiple Drugs Simultaneously ...............................................128

             July 2012 multi-drug coordinated price increases (Actavis, Alvogen,
             Breckenridge, Mylan, Sandoz, Teva) ......................................................128

                               (a)      Nadolol .................................................................129

                                          -8-

           FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 9 of 269




                                  (b)         Labetalol HCL .....................................................131

                                  (c)         Nitrofurantoin macrocrystal .................................132

           July 2013 multi-drug coordinated price increases (Actavis, Amneal,
           Glenmark, Greenstone, Lupin, Mylan, Sandoz, Taro, Teva, Upsher-Smith)
           ..................................................................................................................132

                                  (a)         Adapalene ............................................................134

                                  (b)         Cefdinir, Cefprozil ...............................................134

                                  (c)         Fluconazole ..........................................................134

                                  (d)         Ranitidine .............................................................134

                                  (e)         Isoniazid ...............................................................134

                                  (f)         Cimetidine, Methotrexate, Nadolol......................135

                                  (g)         Oxybutynin ..........................................................135

           August 2013 multi-drug coordinated price increases (Apotex, Glenmark,
           Lupin, Mylan, Sandoz, Taro, Teva, Zydus) .............................................136

                                  (a)         Ketoprofen and Ketorolac ....................................136

                                  (b)         Etodolac and Etodolac ER ...................................137

           April 2014 multi-drug coordinated price increases (Actavis, Breckenridge,
           Greenstone, Heritage, Lupin, Mylan, Rising, Sandoz, Taro, Teva,
           Versapharm) .............................................................................................139

                                  (a)         Cephalexin Oral Suspension ................................141

                                  (b)         Cyproheptadine HCL and Norethindrone Acetate -
                                              Ethinylestradiol (Mimvey) ...................................142

                                  (c)         Pentoxifylline .......................................................143

                                  (d)         Theophylline ER ..................................................143

                                  (e)         Azithromycin Oral Suspension,
                                              Medroxyprogesterone ..........................................144

                                  (f)         Clarithromycin ER, Tamoxifen Citrate, and
                                              Estazolam .............................................................144

                                  (g)         Ketoconazole........................................................146
                                                -9-

         FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 10 of 269




                                    (h)        Hydroxyzine Pamoate and Diflunisal Tablets .....147

               April-May 2014 multi-drug coordinated price increases
               (Mylan, Teva) ..........................................................................................148

               August 2014 multi-drug coordinated price increases (Actavis, Glenmark,
               Sandoz, Taro, Teva, Zydus) .....................................................................150

                                    (a)        Carbamazepine, Clotrimazole, Fluocinonide, and
                                               Warfarin ...............................................................151

                                    (b)        Topiramate sprinkle .............................................153

               January 2015 multi-drug coordinated price increases (Actavis, Amneal,
               Dr. Reddy’s, Heritage, Lannett, Mylan, Par, Sandoz, Taro, Teva)..........153

                                    (a)        Ciprofloxacin HCL, Glimepiride .........................156

                                    (b)        Griseofulvin microsize oral suspension ...............156

                                    (c)        Bethanechol CL ...................................................157

D.   Further Episodes Illustrating Defendants Fixing Prices, Allocating Markets,
     and/or Rigging Bids .............................................................................................157

               Fenofibrate (Cardinal, Teva, Dr. Reddy’s, Lupin, Mylan, Zydus) ..........157

               Clonidine (Teva, Actavis, Mylan) ...........................................................159

               Levonorgestrel-Ethinylestradiol (Teva, Sandoz) .....................................161

               Valsartan-HCTZ (Mylan, Sandoz)...........................................................162

               Dexmethylphenidate ER (Teva, Par, Sandoz) .........................................162

               Lamivudine-Zidovudine (Combivir) (Teva, Aurobindo, Lupin) .............163

               Irbesartan (Teva, Lupin) ..........................................................................165

               Drospirenone-Ethinylestradiol (Teva, Actavis, Lupin) ...........................166

               Norethindrone-Ethinylestradiol (Ovcon 35) (Teva, Lupin) .....................167

               Oxaprozin (Teva, Dr. Reddy’s, Greenstone, Sandoz) .............................167

               Tolterodine tartrate (Teva, Greenstone) ...................................................169

               Piroxicam (Teva, Greenstone) .................................................................170

                                                - 10 -

            FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 11 of 269




           Dextroamphetamine-Amphetamine ER (Adderall XR) (Teva, Actavis) .171

           Dextroamphetamine sulfate ER (Teva, Actavis) .....................................171

           Budesonide inhalation (Teva, Actavis) ....................................................172

           Omega-3-Acid Ethyl Esters (Teva, Apotex, Par) ....................................173

           Entecavir (Teva, Par) ...............................................................................174

           Budesonide DR (Teva, Mylan, Par) .........................................................175

           Enalapril maleate (Teva, Mylan, Taro, Wockhardt) ................................175

           Nortriptyline HCL (Teva, Actavis, Taro) ................................................178

           Niacin ER (Teva, Lupin, Zydus)..............................................................179

           Moexipril hcl tablets (Teva, Glenmark)...................................................180

           Desogestrel-Ethinylestradiol (Teva, Glenmark) ......................................180

           Gabapentin (Teva, Glenmark) .................................................................181

           Norethindrone acetate (Teva, Amneal, Glenmark) ..................................182

           Raloxifene hcl and Lamivudine-Zidovudine (Combivir) (McKesson, Teva,
           Actavis, Camber, Lupin) ..........................................................................183

           Etodolac ER (Teva, Taro, Zydus) ............................................................185

           Haloperidol and Trifluoperazine hcl (Mylan, Sandoz) ............................186

           Potassium Chloride (Actavis, Mylan, Sandoz, Upsher-Smith, Zydus)....187

           Betamethasone dipropionate, Betamethasone dipropionate augmented,
           Betamethasone dipropionate-Clotrimazole, Betamethasone valerate, and
           Hydrocortisone valerate (McKesson, Sandoz, Actavis, Taro, Perrigo,
           G&W) ......................................................................................................190

           Fluocinolone Acetonide (Sandoz, Taro, G&W, Teligent) .......................201

           Lidocaine HCL (Akorn, Sandoz, Taro) ...................................................207

           Timolol maleate (Bausch Health, Sandoz) ..............................................210

           Latanoprost (Akorn, Bausch Health, Greenstone, Sandoz) .....................213

           Neomycin-Polymyxin-Hydrocortisone (Bausch Health, Sandoz) ...........215
                                             - 11 -

          FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 12 of 269




                             Oxycodone HCL Oral Solution (Glenmark, Lannett)..............................216

                             Tobramycin Dexamethasone (Bausch Health, Sandoz)...........................218

        THE STATUTES OF LIMITATIONS DO NOT BAR PLAINTIFFS’ CLAIMS ..........219

        A.        The Statutes of Limitations Did Not Begin to Run Because Plaintiffs Did Not and
                  Could Not Discover Defendants’ Unlawful Conspiracy .....................................219

        B.        Fraudulent Concealment Tolled the Statutes of Limitations ...............................220

                  1.         Active concealment of the conspiracy .....................................................220

                  2.         Plaintiffs exercised reasonable diligence .................................................222

VII.    CONTINUING VIOLATIONS .......................................................................................223

VIII.   DEFENDANTS’ ANTITRUST VIOLATIONS..............................................................223

IX.     CLASS ACTION ALLEGATIONS ................................................................................225

X.      CAUSES OF ACTION ....................................................................................................230

                  COUNT 1 Violation of Sections 1 and 3 of the Sherman Act—Injunctive Relief
                      (against all Defendants on behalf of Plaintiffs and the Injunctive Class)
                      ..................................................................................................................231

                  COUNT 2 Violation of Sections 1 and 3 of the Sherman Act—Damages (on
                      behalf of Plaintiffs and the Federal Damages Class against distributor
                      Defendants ABC, Cardinal, Red Oak, Harvard, H.D. Smith, McKesson,
                      Morris & Dickson, and WBAD for purchases made directly from these
                      Defendants) ..............................................................................................233

                  COUNT 2 (a) Violation of Sections 1 and 3 of the Sherman Act—Damages
                      (against ABC on behalf of Plaintiffs and the Federal Damages Class for
                      purchases made directly from ABC, H.D. Smith, WBAD) .....................234

                  COUNT 2 (b) Violation of Sections 1 and 3 of the Sherman Act—Damages
                      (against H.D. Smith on behalf of Plaintiffs and the Federal Damages Class
                      for purchases made directly from H.D. Smith or ABC) ..........................235

                  COUNT 2 (c) Violation of Sections 1 and 3 of the Sherman Act—Damages
                      (against Cardinal and Red Oak on behalf of Plaintiffs and the Federal
                      Damages Class for purchases made directly from Cardinal, Harvard, or
                      Red Oak) ..................................................................................................236




                                                               - 12 -

                         FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 13 of 269




                 COUNT 2 (d) Violation of Sections 1 and 3 of the Sherman Act—Damages
                     (against Harvard on behalf of Plaintiffs and the Federal Damages Class for
                     purchases made directly from Cardinal, Harvard, or Red Oak) ..............237

                 COUNT 2 (e) Violation of Sections 1 and 3 of the Sherman Act—Damages
                     (against McKesson on behalf of Plaintiffs and the Federal Damages Class
                     for purchases made directly from McKesson) .........................................238

                 COUNT 2 (f) Violation of Sections 1 and 3 of the Sherman Act—Damages
                     (against Morris & Dickson on behalf of Plaintiffs and the Federal
                     Damages Class for purchases made directly from Morris & Dickson)
                     ..................................................................................................................239

                 COUNT 2 (g) Violation of Sections 1 and 3 of the Sherman Act—Damages
                     (against WBAD on behalf of Plaintiffs and the Federal Damages Class for
                     purchases made directly from Defendant WBAD, ABC, or H.D. Smith)
                     ..................................................................................................................240

                 COUNT 3 Violation of State Antitrust Statutes (against all Defendants, on behalf
                     of Plaintiffs and the State Damages Class, for purchases from any source
                     other than the manufacturer Defendants) .................................................241

                 COUNT 4 Violation of State Consumer Protection Statutes (Against all
                     Defendants, on behalf of Plaintiffs and the State Damages Class) ..........249

                 COUNT 5 Unjust Enrichment .............................................................................253

       REQUEST FOR RELIEF ................................................................................................256

       JURY DEMAND .............................................................................................................257

APPENDIX A: DRUGS AT ISSUE IN THIS COMPLAINT ....................................................258

APPENDIX B: ALL IRP DRUGS AT ISSUE IN MDL 2724 ....................................................262

APPENDIX C: DRUGS AT ISSUE IN PREVIOUS IRP COMPLAINTS ................................265

APPENDIX D: DEFENDANTS BY IRP COMPLAINT TYPE ................................................266

APPENDIX E: MOTION TO DISMISS STATUS OF IRP ACTIONS IN MDL 2724 .............267

APPENDIX F: SUMMARY OF COUNTS IN THIS COMPLAINT (19-CV-6044) .................269




                                                              - 13 -

                        FILED WITH REDACTIONS – PUBLIC VERSION
          Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 14 of 269




               INTRODUCTION

          1.   Defendants (generic drug manufacturers and distributors) have participated in an

overarching “fair share” conspiracy to maintain and raise prices of more than a hundred generic

drugs and to allocate customers and drug markets between manufacturers in order to assign each

Defendant manufacturer its “fair share” of business while keeping prices high.

          2.   Plaintiffs are independent pharmacies and hospitals that purchased and later

dispensed these drugs, and, due to Defendants’ antitrust violations, paid illegally inflated prices

for these drugs. Plaintiffs have previously filed actions in MDL 2724 alleging that the

Defendants in those actions, many of which are named here, caused Plaintiffs economic harm

when they conspired to allocate markets and fix prices and thereby violated Section 1 of the

Sherman Act as well as the antitrust, consumer protection, and unjust enrichment laws of various

states.

          3.   The anticompetitive conduct alleged in those previously-filed actions 1 and the

conduct described herein were all acts in furtherance of an overarching conspiracy among




1
  The actions previously filed by Plaintiffs in MDL 2724 include: Albuterol (16-AL-27243-
CMR, Dkt. 2); Amitriptyline (16-AM-27243-CMR, Dkt. 2); Baclofen (16-BC-27243-CMR,
Doc. 9); Benazepril (16-BZ-27243-CMR, Dkt. 2); Clobetasol (16-CB-27243-CMR, Dkt. 13);
Clomipramine (16-CM-27243-CMR, Dkt. 2); Desonide (16-DS-27243-CMR, Dkt. 12);
Digoxin (16-DG-27243-CMR, Dkt. 34); Divalproex (16-DV-27243-CMR, Dkt. 6); Doxycycline
(16-DX-27243-CMR, Dkt. 39); Econazole (16-EC-27243-CMR, Dkt. 2); Fluocinonide (16-FL-
27243-CMR, Dkt. 10); Levothyroxine (16-LV-27243-CMR, Dkt. 8); Lidocaine-Prilocaine (16-
LD-27243-CMR, Dkt. 12); Pravastatin (16-PV-27243-CMR, Dkt. 9); Propranolol (16-PP-
27243-CMR, Dkt. 5); and Ursodiol (16-FL-27243-CMR, Dkt. 8), as well as a multi-drug
“Overarching” complaint (18-cv-2533-CMR, Dkt. 1) that sought relief for overcharges on the
following drugs: Acetazolamide tabs (“tabs”) and extended release (“ER”) caps (“caps”),
Doxycycline hyclate tabs, caps, and delayed release (“DR”) tabs, Doxycycline monohydrate
tabs, Fosinopril-Hydrochlorothiazide (“Fosi-HCTZ”) tabs, Glipizide-Metformin tabs, Glyburide
tabs, Glyburide-Metformin tabs, Leflunomide tabs, Meprobamate tabs, Nimodipine caps,
Nystatin cream, ointment, and tabs; Paromomycin caps, Theophylline ER tabs, Verapamil
                                                - 14 -

                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 15 of 269




Defendants. When faced with competition, Defendants’ employees met in person and called,

emailed, and texted one another in order to coordinate the tactical details of their overarching

anticompetitive strategy. These tactics included exchanging confidential pricing and marketing

plans, targeting or ceding certain accounts in order to allocate customers, agreeing to follow list

price increases or effective price increases, and submitting false bids. This fair share conspiracy

affected the prices of the drugs already identified in Plaintiffs’ previously-filed MDL 2724

actions as well as the Drugs at Issue 2 identified here.

       4.      Plaintiffs’ allegations are based on information obtained from individuals with

knowledge of the acts alleged herein and on information made public during ongoing

government investigations of Defendants, but the bulk of the specific facts alleged herein were

not known to Plaintiffs until, at the earliest, May 10, 2019, when the Plaintiff States filed a

complaint based primarily on the computer files of two Teva sales executives.

       5.      Having investigated the anticompetitive communications in those files, Plaintiffs

in this Complaint allege that additional Defendants—including certain major generic drug

distributors—participated in the conspiracy, and that markets for at least 130 additional drugs

were collusively allocated or price-fixed by the Defendants.

               JURISDICTION AND VENUE

       6.      This Court has jurisdiction over the subject matter of this action as it arises under

Section 1 of the Sherman Act, 15 U.S.C. § 1, and Section 4 of the Clayton Act, 15 U.S.C. § 15.

Further, this Court has jurisdiction under 28 U.S.C. §§ 1331, 1337(a).




hydrochloride (“HCL”) tabs, ER tabs, and DR caps, and Zoledronic Acid injection. The factual
allegations in the foregoing IRP complaints are incorporated herein by reference.
2
  The Drugs at Issue for purposes of this complaint are identified in Appendix A.


                                     - 15 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 16 of 269




       7.      Venue is proper in this District pursuant to 15 U.S.C. §§ 15 and 22, and 28 U.S.C.

§ 1391(b), (c) and (d), because during the Class Period Defendants transacted business

throughout the United States, including in this District; Defendants resided, transacted business,

were found, or had agents within this District, and a portion of the affected interstate trade and

commerce discussed below was carried out in this District.

       8.      This Court has personal jurisdiction over each Defendant because each

Defendant: (a) transacted business throughout the United States, including in this District;

(b) participated in the selling and distribution of Drugs at Issue throughout the United States,

including in this District; (c) had and maintained substantial contacts within the United States,

including in this District; and/or (d) was engaged in an unlawful conspiracy to inflate the prices

for Drugs at Issue that was directed at and had the intended effect of causing injury to persons

residing in, located in, or doing business throughout the United States, including in this District.

               PARTIES

A.     Plaintiff Pharmacies and Hospitals

       9.      Plaintiff Reliable Pharmacy (“Reliable”) is a privately-held independent

pharmacy located in Northridge, California. During the Class Period, Reliable purchased drugs

affected by the anticompetitive conduct at issue in this complaint at supracompetitive prices and

was thereby injured and suffered damages as a result of Defendants’ unlawful conduct. These

purchases include purchases made directly from distributor Defendants McKesson, H.D. Smith,

and AmerisourceBergen Drug Corp. and indirectly from sources other than the Defendants. 3



3
 Reliable purchased at least these drugs from distributor Defendants McKesson and/or from
H.D. Smith, and AmerisourceBergen Drug Corp.: Acetazolamide tabs, Acetazolamide ER caps,
Acyclovir tabs, Adapalene gel, Albuterol tabs, Amiloride HCL-HCTZ tabs, Amikacin injection,
Amitriptyline tabs, Amoxicillin-Clavulanate chewable tabs, Amphetamine/Dextroamphetamine
ER and IR tabs, Azithromycin oral suspension, Baclofen tabs, Benazepril-HCTZ tabs,

                                     - 16 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 17 of 269




       10.     Plaintiff Falconer Pharmacy, Inc. (“Falconer”) is a privately held independent

pharmacy located in Falconer, New York. During the Class Period, Falconer purchased drugs

affected by the anticompetitive conduct at issue in this complaint at supracompetitive prices and

was thereby injured and suffered damages as a result of Defendants’ unlawful conduct. These

purchases include purchases made indirectly (from sources other than the Defendants) and


Bethanechol chloride tabs, Budesonide DR caps, Budesonide inhalation, Bumetanide tabs,
Buprenorphine, Buprenorphine-Naloxone tabs, Buspirone HCL tabs, Cabergoline tabs,
Calcipotriene topical solution, Calcitriol caps, Capecitabine tabs, Carbamazepine chewable tabs,
Carbamazepine tabs, Cefdinir caps, oral suspension, and tabs, Cefixime, Celecoxib caps,
Cephalexin suspension, Cimetidine tabs, Ciprofloxacin HCL tabs, Clarithromycin ER tabs,
Clemastine fumarate tabs, Clobetasol emollient cream, cream, gel, ointment, and topical
solution, Clonidine-TTS patch, Clomipramine caps, Clotrimazole topical solution,
Colistimethate, Combivir tabs, Cyproheptadine HCL tabs, Desmopressin acetate tabs,
Desogestrel-Ethinyl Estradiol tabs, Dexmethylphenidate HCL ER, Desonide cream, ointment,
Dexmethylphenidate HCL ER, Dextroamphetamine sulfate ER, Diclofenac potassium tabs,
Dicloxacillin sodium caps, Diflunisal tabs, Digoxin tabs, Diltiazem HCL tabs, Disopyramide
phosphate caps, Disulfiram, Divalproex ER tabs, Doxazosin Mesylate tabs, Doxycycline
monohydrate tabs, Doxycycline hyclate caps, Doxycycline hyclate DR tabs, Drospirenone-
Ethinylestradiol tabs, Econazole cream, Enalapril maleate tabs, Entecavir tabs, Epitol tabs,
Eplerenone tabs, Estazolam tabs, Estradiol tabs, Ethinylestradiol-Levonorgestrel tabs,
Ethinylestradiol-Norethindrone acetate tabs, Ethosuximide caps, oral solution, Etodolac ER tabs,
Etodolac tabs, Fenofibrate tabs, Fluconazole tabs, Fluocinonide cream, ointment, gel, and
emollient cream, Fluoxetine HCL tabs, Flurbiprofen tabs, Flutamide caps, Gabapentin tabs,
Glimepiride tabs, Glipizide-Metformin tabs, Glyburide tabs, Glyburide-Metformin tabs,
Griseofulvin suspension, Haloperidol tabs, Hydroxyurea caps, Hydroxyzine caps, Imiquimod,
Irbesartan tabs, Isoniazid tabs, Ketoconazole cream, Ketoconazole tabs, Ketoprofen caps,
Ketorolac tromethamine tabs, Labetalol HCL tabs, Lamotrigine ER, Leflunomide tabs,
Levothyroxine tabs, Lidocaine-Prilocaine cream, Loperamide HCL caps, Medroxyprogesterone
tabs, Meprobamate tabs, Metronidazole gel, Metoprolol ER, Methotrexate tabs, Modafinil tabs,
Montelukast oral granules, Nabumetone tabs, Nadolol tabs, Niacin ER, Nimodipine caps,
Nitrofurantoin macrocrystal caps, Norethindrone acetate tabs, Nortriptyline HCL caps, Nystatin
tabs, ointment and cream, Omega-3-Acid Ethyl Esters caps, Omeprazole-Sodium bicarbonate
caps, Oxaprozin tabs, Oxybutynin Cl tabs, Paricalcitol caps, Penicillin VK tabs, Pentoxifylline
tabs, Pioglitazone-Metformin, Piroxicam caps, Pravastatin tabs, Prazosin HCL caps,
Prochlorperazine tabs, Propranolol caps, Propranolol tabs, Raloxifene HCL tabs, Ranitidine HCL
tabs, Tamoxifen citrate tabs, Temozolomide caps, Theophylline ER tabs, Tizanidine HCL tabs,
Tobramycin inhalation and ophthalmic solution, Tolterodine tartrate tabs, Topiramate sprinkle
caps, Trifluoperazine HCL tabs, Ursodiol caps, Valganciclovir tabs, Valsartan-HCTZ, Verapamil
tabs, ER caps, and DR caps, Warfarin sodium tabs, and Zoledronic Acid injection.




                                    - 17 -
                    FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 18 of 269




directly from distributor Anda, a wholly-owned subsidiary of Defendant Teva since 2016 and

before then, a wholly-owned subsidiary of Defendant Actavis).4

       11.     Plaintiff Halliday’s & Koivisto’s Pharmacy (“Halliday’s”) is an independent

pharmacy located at 4133 University Boulevard in Jacksonville, Florida. Halliday’s has served

the Jacksonville community for over 50 years. During the Class Period, Halliday’s purchased

drugs affected by the anticompetitive conduct at issue in this complaint at supracompetitive

prices and was thereby injured and suffered damages as a result of Defendants’ unlawful

conduct. These purchases include purchases made directly from distributor Defendant McKesson

and indirectly from sources other than the Defendants. 5


4
  Falconer purchased at least these drugs: Acetazolamide, Adapalene, Albuterol tabs,
Amitriptyline, Azithromycin, Baclofen, Benazepril-HCTZ ,Bethanechol Chloride, Budesonide
DR, Budesonide inhalation, Buspirone HCL, Ciprofloxacin HCL, Clarithromycin ER,
Clobetasol, Clomipramine, Clotrimazole, Cyproheptadine HCL, Desmopressin Acetate,
Desonide, Dextroamphetamine sulfate ER, Diclofenac potassium tabs, Digoxin, Diltiazem HCL,
Doxazosin mesylate, Divalproex ER, Doxycycline hyclate, Doxycycline monohydrate,
Econazole, Enalapril maleate, Estradiol, Etodolac, Etodolac ER, Fenofibrate, Fluocinonide,
Fluoxetine HCL, Fosinopril-HCTZ Gabapentin, Glimepiride, Glipizide-Metformin, Glyburide,
Glyburide-Metformin, Ketorolac Tromethamine, Labetalol HCL, Leflunomide, Levothyroxine,
Lidocaine-Prilocaine tabs Loperamide HCL, Nitrofurantoin microcrystal, Norethindrone Acetate,
Nortriptyline HCL, Penicillin VK, Pravastatin, Prazosin HCL, Propranolol, Ranitidine HCL,
Theophylline ER, Tolterodine ER, Tolterodine Tartrate, Ursodiol, Verapamil, Warfarin sodium
tabs.
5
  Halliday’s purchased at least these drugs, mostly from distributor Defendant McKesson:
Acyclovir tabs, Adapalene gel, Amphetamine IR, Amphetamine/Dextroamphetamine ER/IR,
Azithromycin oral suspension, Baclofen tabs, Bethanechol Chloride tabs, Buspirone,
Cabergoline, Carbamazepine, Cefdinir, Celecoxib, Cephalexin suspension, Ciprofloxacin HCL
tabs, Clarithromycin ER tabs, Clonidine -TTS Patch, Clomipramine, Clotrimazole topical
solution, Cyproheptadine HCL tabs, Desmopressin Acetate tabs, Desogestrel-Ethinylestradiol
tabs, Dexmethylphenidate HCL ER, Diclofenac potassium tabs, Dicloxacillin sodium caps,
Diflunisal tabs, Diltiazem HCL tabs, Doxazosin Mesylate tabs, Doxycycline hyclate DR tabs,
Drospirenone-Ethinylestradiol tabs, Enalapril Maleate tabs, Eplerenone tabs, Estazolam tabs,
Estradiol tabs, Eszopiclone tabs, Levonorgestrel, Ethinylestradiol-Norethindrone, Ethosuximide,
Etodolac ER tabs, Etodolac, Fenofibrate tabs, Fluconazole tabs, Fluocinonide, Fluoxetine HCL
tabs, Flurbiprofen tabs, Gabapentin tabs, Glimepiride tabs, Griseofulvin suspension, Haloperidol
tabs, Hydroxyzine caps, Irbesartan tabs, Isoniazid tabs, Ketoconazole, Ketoprofen caps,
Ketorolac, Tromethamine tabs, Labetalol HCL tabs, Levothyroxine tabs, Loperamide HCL caps,

                                    - 18 -
                    FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 19 of 269




       12.      Plaintiff North Sunflower Medical Center (“North Sunflower”) is a hospital

located at 840 N. Oak Avenue in Ruleville, Mississippi. First established in 1950 as North

Sunflower County Hospital, the hospital has grown to a staff of approximately 500 employees

and includes a pharmacy that dispenses drugs to patients at North Sunflower. During the Class

Period North Sunflower purchased drugs affected by the anticompetitive conduct at issue in this

complaint at supracompetitive prices and was thereby injured and suffered damages as a result of

Defendants’ unlawful conduct. These purchases include purchases made directly from distributor

Defendants Cardinal and Morris & Dickson and indirectly from sources other than the

Defendants. 6



Medroxyprogesterone tabs, Methotrexate tabs, Metronidozole, Modafinil tabs, Nabumetone tabs,
Nadolol tabs, Niacin ER, Nitrofurantoin MAC caps, Norethindrone, Norethindrone-
Ethinylestradiol, Nortriptyline hydrochloride caps, Omega-3-Acid Ethyl Esters caps, Oxybutynin
Chloride tabs, Penicillin VK tabs, Pentoxifylline tabs, Piroxicam caps, Prazosin HCL caps,
Prochlorperazine tabs, Raloxifene HCL tabs, Ranitidine HCL tabs, Sotalol, Tamoxifen Citrate
tabs, Tizanidine HCL tabs, Tobramycin, Tolterodine ER, Tolterodine Tartrate tabs, Topiramate
Sprinkle caps, Trifluorperazine HCL tabs, Ursodiol caps, Valsartan-HCTZ, Valganciclovir tabs,
Warfarin sodium tabs.
6
  North Sunflower purchased at least these drugs from distributor Defendants Cardinal and/or
Morris & Dickson: Acetazolamide tabs, Acyclovir tabs, Amiloride HCL/HCTZ tabs, Amikacin
injection, Amitriptyline tabs, Amoxicillin-Clavulanate tabs, Azithromycin oral suspension,
Baclofen tabs, Bethanechol Chloride tabs, Budesonide inhalation, Bumetanide tabs, Buspirone
hydrochloride tabs, Calcitriol caps, Carbamazepine tablet, Cefdinir, Celecoxib caps, Cephalexin
suspension, Cimetidine tabs, Ciprofloxacin HCL tabs, Clobetasol, Clonidine TTS Patch,
Clotrimazole topical solution, Combivir tabs, Cyproheptadine HCL tabs, Diclofenac potassium
tabs, Digoxin tabs, Diltiazem HCL tabs, Divalproex ER tabs, Doxazosin Mesylate tabs,
Doxycycline Monohydrate tabs, Doxycycline hyclate RR caps, Econazole cream, Enalapril
Maleate tabs, Entecavir tabs, Eplerenone tabs, Estradiol tabs, Etodolac tabs, Fenofibrate tabs,
Fluconazole tabs, Fluoxetine HCL tabs, Glimepiride tabs, Glyburide tabs, Glyburide-Metformin
tabs, Griseofulvin suspension, Haloperidol tabs, Hydroxyurea caps, Hydroxyzine caps, Irbesartan
tabs, Isoniazid tabs, Ketoconazole tabs, Ketorolac, Tromethamine tabs, Labetalol HCL tabs,
Labetalol tabs, Lamivudine/ Zidovudine tabs, Leflunomide tabs, Levothyroxine tabs, Lidocaine-
Prilocaine cream, Loperamide HCL caps, Medroxyprogesterone tabs, Metronidozole,
Metoprolol, Methotrexate tabs, Modafinil tabs, Montelukast Oral Granules, Nabumetone tabs,
Nadolol tabs, Niacin ER, Nitrofurantoin MAC caps, Nortriptyline hydrochloride caps, Nystatin
ointment, Nystatin cream, Omega-3-Acid Ethyl Esters caps, Oxaprozin tabs, Oxybutynin
Chloride tabs, Paricalcitol caps, Penicillin VK tabs, Pentoxifylline tabs, Pravastatin tabs,

                                     - 19 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 20 of 269




       13.     Plaintiff Russell’s Mr. Discount Drugs (“Russell’s”) was a privately held

independent pharmacy located at 334 Depot Street, in Lexington, Mississippi from the time of its

opening in February 1986 until it sold the prescription drugs portion of its business to a

pharmacy chain on July 14, 2016. During the Class Period, Russell’s purchased drugs affected

by the anticompetitive conduct at issue in this complaint at supracompetitive prices and was

thereby injured and suffered damages as a result of Defendants’ unlawful conduct. These

purchases include purchases made directly from distributor Defendant Harvard and indirectly

from sources other than the Defendants. 7

       14.     Plaintiff Chet Johnson Drug (“Chet Johnson”) is a privately held independent

pharmacy in Amery, Wisconsin. During the Class Period Chet Johnson purchased drugs affected

by the anticompetitive conduct at issue in this complaint at supracompetitive prices and was

thereby injured and suffered damages as a result of Defendants’ unlawful conduct. These




Prazosin HCL caps, Prochlorperazine tabs, Propranolol caps, Propranolol tabs, Raloxifene HCL
tabs, Ranitidine HCL tabs, Tamoxifen Citrate tabs, Theophylline ER tabs, Tizanidine HCL tabs,
Tobramycin inhalation solution, Tolterodine ER, Tolterodine Tartrate tabs, Trifluorperazine
HCL tabs, Ursodiol caps, Verapamil, Warfarin sodium tabs, Zoledronic Acid injection.

7
  Russell’s purchased at least the following drugs, including purchases from distributor
Defendant Harvard: Amoxicillin-Clavulanate, Azithromycin oral suspension, Bumetanide tabs,
Cephalexin suspension, Ciprofloxacin HCL tabs, Clarithromycin ER tabs, Clonidine-TTS Patch,
Clotrimazole topical solution, Cyproheptadine HCL tabs, Dexmethylphenidate HCL ER,
Diclofenac potassium tabs, Dicloxacillin sodium caps, Diltiazem HCL tabs, Doxazosin Mesylate
tabs, Enalapril Maleate tabs, Estradiol tabs, Etodolac tabs, Fenofibrate tabs, Fluconazole tabs,
Gabapentin tabs, Glimepiride tabs, Griseofulvin suspension, Haloperidol tabs, Irbesartan tabs,
Ketoconazole, Ketorolac, Tromethamine tabs, Labetalol HCL tabs, Labetalol tabs, Loperamide
HCL caps, Medroxyprogesterone tabs, Moexipril Nabumetone tabs, Niacin ER, Nitrofurantoin
MAC ,Nortriptyline hydrochloride caps ,Omega-3-Acid Ethyl Esters capsule, Oxaprozin tabs,
Oxybutynin Chloride, Pentoxifylline tabs, Prazosin HCL caps, Prochlorperazine tabs, Raloxifene
HCL tabs, Tizanidine HCL tabs, Tolterodine Tartrate tabs, Trifluorperazine HCL tabs, Valsartan
HCTZ, Warfarin sodium tabs.



                                     - 20 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 21 of 269




purchases include purchases made directly from distributor Defendant McKesson and indirectly

from sources other than the Defendants. 8

B.     Manufacturer Defendants

               Actavis

       15.     Defendant Actavis Holdco U.S., Inc. (“Actavis”) is a Delaware corporation with

its principal place of business in Parsippany, New Jersey. In August 2016, Teva Pharmaceutical

USA, Inc. acquired the generics business of Allergan plc, including Actavis, Inc. Upon the

acquisition, Actavis, Inc.—the acquired Allergan plc generics operating company (formerly

known as Watson Pharmaceuticals)—was renamed Allergan Finance, LLC, which in turn

assigned all of the assets and liabilities of the former Allergan plc generic business to the newly

formed Actavis Holdco, including subsidiaries Defendant Actavis Pharma, Inc. and Defendant

Actavis Elizabeth LLC, among others. Actavis Holdco is a wholly-owned subsidiary of

Defendant Teva Pharmaceuticals USA, Inc., which is a Delaware corporation with its principal




8
  Chet Johnson purchased at least the following drugs, mostly from distributor Defendant
McKesson: Adapalene gel, Amphetamine/Dextroamphetamine ER/IR, Azithromycin oral
suspension, Baclofen tabs, Budesonide DR caps, Budesonide inhalation, Buspirone
hydrochloride tabs, Cabergoline tabs, Celecoxib caps, Cephalexin suspension, Cimetidine tabs,
Clemastine Fumarate tabs, Clonidine-TTS Patch, Clomipramine caps, Cyproheptadine HCL tabs,
Desogestrel-Ethinylestradiol tabs, Diclofenac potassium tabs, Dicloxacillin sodium caps,
Diflunisal tabs, Diltiazem HCL tabs, Disopyramide Phosphate caps, Doxazosin Mesylate tabs,
Drospirenone-Ethinylestradiol tabs, Enalapril Maleate tabs, Epitol tabs, Estradiol tabs, Etodolac
tabs, Fenofibrate tabs, Fluconazole tabs, Fluocinonide, Fluoxetine HCL tabs, Flurbiprofen tabs,
Fluvastatin sodium caps, Glimepiride tabs, Haloperidol tabs, Hydroxyzine caps, Hydroxyurea
caps, Irbesartan tabs, Ketoconazole, Ketorolac, Tromethamine tabs, Loperamide HCL caps,
Medroxyprogesterone tabs, Methotrexate tabs, Nabumetone tabs, Nitrofurantoin MAC caps,
Norethindrone Acetate tabs, Nortriptyline hydrochloride caps, Omega-3-Acid Ethyl Esters
capsule, Oxaprozin tabs, Prazosin HCL caps, Raloxifene HCL tabs, Sotalol, Tamoxifen Citrate
tabs, Tizanidine HCL tabs, Tolterodine Tartrate tabs, Topiramate Sprinkle caps, Warfarin
sodium tabs.



                                     - 21 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 22 of 269




place of business in North Wales, Pennsylvania. Teva Pharmaceuticals USA, Inc. is a wholly-

owned subsidiary of Teva Pharmaceutical Industries Ltd., an Israeli entity.

       16.     Defendant Actavis Pharma, Inc. (“Actavis Pharma”) is a Delaware corporation

with its principal place of business in Parsippany, New Jersey. It is a wholly-owned subsidiary of

Actavis Holdco and is a principal operating company in the U.S. for Teva’s generic products

acquired from Allergan plc. It manufactures, markets, and/or distributes generic drugs. Actavis

Pharma, Inc. is registered with the Pennsylvania Department of State as a foreign corporation

and maintains a registered agent in Pennsylvania.

       17.     Defendant Actavis Elizabeth LLC (“Actavis Elizabeth”) is a Delaware company

with its principal place of business in Elizabeth, New Jersey. It is a wholly-owned subsidiary of

Actavis Holdco.

       18.     Unless addressed individually, Actavis Holdco, Actavis Pharma, and Actavis

Elizabeth are collectively referred to herein as “Actavis.” During the Class Period, Actavis

marketed and sold generic pharmaceuticals in this District and throughout the United States.

               Akorn

       19.     Defendant Akorn, Inc. is a Louisiana company with its principal place of

business in Lake Forest, Illinois. It is the parent company of Hi-Tech Pharmacal Co., Inc. and

Akorn Sales, Inc.

       20.     Defendant Akorn Sales, Inc. is a Delaware corporation. It is a wholly-owned

subsidiary of Akorn Inc. It is registered with the Pennsylvania Department of State as a foreign

corporation and maintains a registered agent in Pennsylvania.

       21.     Defendant Hi-Tech Pharmacal Co., Inc. (“Hi-Tech”) is a Delaware corporation

with its principal place of business in Amityville, New York. It is a wholly-owned subsidiary of




                                    - 22 -
                    FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 23 of 269




Akorn, Inc. Akorn Inc. acquired and integrated Hi-Tech into its operations in April 2014

       22.     Defendant Versapharm, Inc. (“Versapharm”) is a Georgia corporation with its

principal place of business in Marietta, GA. It is a wholly-owned subsidiary of Akorn, Inc.

Versapharm was acquired by Akorn, Inc. in August 2014.

       23.     Unless addressed individually, Akorn Inc., Akorn Sales, Inc., Hi-Tech and

Versapharm are collectively referred to herein as “Akorn.” During the Class Period, Akorn

marketed and sold generic pharmaceuticals in this District and throughout the United States

               Alvogen

       24.     Defendant Alvogen Inc. (“Alvogen”) is a Delaware corporation with its principal

place of business in Pine Brook, New Jersey. It is a privately held company that was founded in

2009 by a former CEO of Defendant Actavis. During the Class Period, Alvogen marketed and

sold generic pharmaceuticals in this District and throughout the United States.

               Amneal

       25.     Defendant Amneal Pharmaceuticals LLC (“Amneal LLC”) is a Delaware

company with its principal place of business in Bridgewater, New Jersey.

       26.     Defendant Amneal Pharmaceuticals Inc. (“Amneal Inc.”) is a Delaware

corporation with its principal place of business in Bridgewater, New Jersey. Amneal Inc. owns a

portion of Amneal LLC and, as the managing member of Amneal LLC, conducts and exercises

full control over all activities of Amneal LLC.

       27.     Unless addressed individually, Amneal LLC and Amneal Inc. are collectively

referred to herein as “Amneal.” During the Class Period, Amneal marketed and sold generic

pharmaceuticals in this District and throughout the United States.




                                    - 23 -
                    FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 24 of 269




                 Apotex

       28.       Defendant Apotex Corp. (“Apotex”) is a Delaware corporation with its principal

place of business in Weston, Florida. During the Class Period, Apotex marketed and sold generic

pharmaceuticals in this District and throughout the United States.

                 Aurobindo

       29.       Defendant Aurobindo Pharma USA, Inc. (“Aurobindo”) is a Delaware

corporation with its principal place of business in Dayton, New Jersey. Aurobindo is a subsidiary

of Aurobindo Pharma Limited, a corporation based in Hyderabad, India. During the Class

Period, Aurobindo marketed and sold generic pharmaceuticals in this District and throughout the

United States.

                 Bausch Health / Valeant

       30.       Defendant Bausch Health Americas, Inc. (formerly Valeant Pharmaceuticals

International, Inc.) is a Delaware corporation with its US headquarters located in Bridgewater,

New Jersey. Defendant Bausch Health US, LLC (formerly Valeant Pharmaceuticals North

America LLC) is a Delaware limited liability company with its principal place of business in

Bridgewater, New Jersey. Bausch Health US, LLC is registered with the Pennsylvania

Department of State as a foreign corporation and maintains a registered agent in Pennsylvania.

       31.       Defendant Oceanside Pharmaceuticals, Inc. (“Oceanside”) is a wholly-owned

subsidiary of Bausch Health Americas, Inc. It is a Delaware corporation with its principal place

of business in Bridgewater, New Jersey. Unless addressed individually, Bausch Health

Americas, Inc., Bausch Health USA, LLC, Oceanside, Valeant Pharmaceuticals International,

Inc., and Valeant Pharmaceuticals North America LLC are collectively referred to as “Bausch




                                      - 24 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
          Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 25 of 269




Health” or “Valeant.” During the Class Period, Valeant marketed and sold generic

pharmaceuticals in this District and throughout the United States.

                 Breckenridge

          32.    Defendant Breckenridge Pharmaceutical, Inc. (“Breckenridge”) is a Florida

corporation with its principal place of business in Berlin, Connecticut. During the Class Period,

Breckenridge marketed and sold generic pharmaceuticals in this District and throughout the

United States.

                 Camber

          33.    Defendant Camber Pharmaceuticals, Inc. (“Camber”) is a Delaware corporation

with its principal place of business in Piscataway, New Jersey. Camber is a wholly-owned

subsidiary of Hetero Drugs, an Indian pharmaceutical company. During the Class Period,

Camber marketed and sold generic pharmaceuticals in this District and throughout the United

States.

                 Citron

          34.    Defendant Citron Pharma, LLC (“Citron”) is a New Jersey corporation with its

principal place of business in East Brunswick, New Jersey. During the Class Period, Citron

marketed and sold generic pharmaceuticals in this District and throughout the United States.

          35.    Aceto Corporation (which purchased Citron’s generic drugs assets) has disclosed

that the DOJ executed a search warrant at Aceto’s offices in Port Washington, New York.

                 Dr. Reddy’s

          36.    Defendant Dr. Reddy’s Laboratories, Inc. (“Dr. Reddy’s,” “Reddy’s,” or

“DRL”) is a New Jersey corporation with its principal place of business in Princeton, New

Jersey. It is a wholly-owned subsidiary of Dr. Reddy’s Laboratories Ltd., which is an Indian




                                      - 25 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
          Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 26 of 269




company with its principal place of business in Hyderabad, in the state of Telangana, India. Dr.

Reddy’s is registered with the Pennsylvania Department of State as a foreign corporation and

maintains a registered agent in Pennsylvania. During the Class Period, Dr. Reddy’s marketed and

sold generic pharmaceuticals in this District and throughout the United States.

                Glenmark

          37.   Defendant Glenmark Pharmaceuticals, Inc. (“Glenmark”) is a Delaware

corporation with its principal place of business in Mahwah, New Jersey. It is a wholly-owned

subsidiary of Glenmark Pharmaceuticals Ltd., headquartered in Mumbai, in the state of

Maharashtra, India. During the Class Period, Glenmark marketed and sold generic

pharmaceuticals in this District and throughout the United States.

                G&W

          38.   Defendant G&W Laboratories, Inc. (“G&W”) is a New Jersey corporation with

its principal place of business in South Plainfield, New Jersey. During the Class Period, G&W

marketed and sold generic pharmaceuticals in this District and throughout the United States.

                Heritage

          39.   Defendant Heritage Pharmaceuticals, Inc. (“Heritage”) is a Delaware

corporation with its principal place of business in Eatontown, New Jersey. It is the exclusive

United States commercial operation for Emcure Pharmaceuticals Private Ltd., an Indian

company headquartered in Pune, in the state of Maharashtra, India. During the Class Period,

Heritage marketed and sold generic pharmaceuticals in this District and throughout the United

States.

          40.   On May 31, 2019, the Department of Justice charged Heritage with a criminal

violation of the Sherman Antitrust Act, 15 U.S.C. § 1. In a deferred prosecution agreement with

the DOJ, Heritage admitted that from about April 2014 until at least December 2015, Heritage

                                     - 26 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 27 of 269




“knowingly entered into and engaged in a combination and conspiracy with other persons and

entities engaged in the production and sale of generic pharmaceutical products.” Heritage

admitted that one purpose of the conspiracy was “to allocate customers and fix and maintain

prices of glyburide sold in the United States.” As part of this agreement, paid a $225,000 fine

and is required to cooperate with the DOJ in its ongoing criminal investigation of generic drug

price-fixing.

       41.      Additionally, Heritage’s former CEO Jeffrey “Jeff” Glazer and former President

Jason Malek both pleaded guilty to criminal price-fixing charges in January 2017. They await

sentencing pending their continuing cooperation with the DOJ’s criminal investigation.

                Kavod / Rising

       42.      Defendant Kavod Pharmaceuticals LLC, formerly known as Rising

Pharmaceuticals, LLC and Rising Pharmaceuticals, Inc. (collectively referred to as “Rising”), is

a Delaware corporation with, upon information and belief, its principal place of business in

Saddle Brook, New Jersey.

       43.      On December 3, 2019, Rising admitted to fixing prices and allocating customers

for Benazepril-HCTZ. It has been charged with one count of a felony conspiracy in restraint of

trade, and agreed to a deferred prosecution agreement with the Department of Justice. Rising

sold and conspired regarding drugs other than Benazepril-HCTZ and marketed and sold generic

pharmaceuticals in this District and throughout the United States during the Class Period.

       44.      On March 2, 2020, in a deferred prosecution agreement following criminal

charges filed by the Department of Justice, Defendant Sandoz, Inc. admitted that it had conspired

with Rising “to suppress and eliminate competition by agreeing to allocate customers for, and




                                     - 27 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 28 of 269




stabilize, maintain, and fix prices of, Benazepril-HCTZ sold in the United States, from at least as

early as April 2014 and continuing until at least September 2015.”

               Lannett

       45.     Defendant Lannett Company, Inc. (“Lannett”) is a Delaware corporation with its

principal place of business in Philadelphia, Pennsylvania. Lannett is registered with the

Pennsylvania Department of State as a foreign corporation. During the Class Period, Lannett

marketed and sold generic pharmaceuticals in this District and throughout the United States.

               Lupin

       46.     Defendant Lupin Pharmaceuticals, Inc. (“Lupin”) is a Delaware corporation

that has its principal place of business in Baltimore, Maryland. Lupin is a wholly-owned

subsidiary of Lupin Limited, an Indian company with its principal place of business in Mumbai,

India. During the Class Period, Lupin marketed and sold generic pharmaceuticals in this District

and throughout the United States.

               Mayne

       47.     Defendant Mayne Pharma Inc. is a Delaware corporation that has its principal

place of business in Raleigh, North Carolina. Mayne Pharma Inc. is registered with the

Pennsylvania Department of State as a foreign corporation and maintains a registered agent in

Pennsylvania. In 2012, Mayne Pharma Inc. acquired Metrics, Inc. and its division Midlothian

Laboratories, and has also operated under the name Midlothian since that time. In 2013, Mayne

Pharma Inc. acquired Libertas Pharma. Unless addressed individually, Metrics, Inc. Midlothian

Laboratories, Libertas Pharma and Mayne Pharma Inc. are collectively referred to herein as

“Mayne.” During the Class Period, Mayne marketed and sold generic pharmaceuticals in this

District and throughout the United States.




                                    - 28 -
                    FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 29 of 269




               Mylan

       48.     Defendant Mylan Inc. is a Pennsylvania corporation with its principal place of

business in Canonsburg, Pennsylvania.

       49.     Defendant Mylan Pharmaceuticals, Inc. is a West Virginia corporation with its

principal place of business in Morgantown, West Virginia. It is a subsidiary of Mylan Inc. Mylan

Pharmaceuticals, Inc. is registered with the Pennsylvania Department of State as a foreign

corporation and maintains a registered agent in Pennsylvania.

       50.     Mylan Inc. and Mylan Pharmaceuticals, Inc. are wholly-owned subsidiaries of

Defendant Mylan N.V., a Dutch pharmaceutical company. Unless addressed individually, Mylan

Inc., Mylan Pharmaceuticals, Inc., and Mylan N.V. are collectively referred to herein as

“Mylan.” During the Class Period, Mylan marketed and sold generic pharmaceuticals in this

District and throughout the United States.

       51.     DOJ subpoenas have been served on certain Mylan employees and senior

management, as well as on the company itself, seeking information about communications with

competitors regarding certain drugs, and, in September 2016, the FBI raided Mylan’s offices

pursuant to a search warrant issued in connection with the DOJ’s price-fixing investigation.

               Par

       52.     Defendant Par Pharmaceutical Inc. (“Par”) is a New York corporation with its

principal place of business in Chestnut Ridge, New York. Par is registered with the Pennsylvania

Department of State as a foreign corporation and maintains a registered agent in Pennsylvania.

       53.     Defendant Generics Bidco I, LLC (“Generics Bidco”) is a Delaware company

with its principal place of business in Huntsville, Alabama. Generics Bidco formerly conducted

business as Qualitest Pharmaceuticals (“Qualitest”).




                                     - 29 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 30 of 269




       54.     Defendant DAVA Pharmaceuticals, LLC (“DAVA”) is a Delaware company

with its principal place of business in Fort Lee, New Jersey.

       55.     Par, Generics Bidco, and DAVA are wholly-owned subsidiaries of Defendant

Endo International plc (“Endo”), an Irish corporation with its principal place of business

located in Dublin, Ireland and its U.S. headquarters located in Malvern, Pennsylvania. In August

2014, Endo acquired DAVA. In September 2015, Endo acquired Par. At the time of that

acquisition, Endo had a separate subsidiary, Qualitest, that it had acquired in 2010. Par is thus the

successor in interest to both DAVA and Qualitest. Unless addressed individually, Endo, Par,

Qualitest, and DAVA are collectively referred to henceforth as “Par.” During the Class Period,

Par marketed and sold generic pharmaceuticals in this District and throughout the United States.

               Perrigo

       56.     Defendant Perrigo New York, Inc. (“Perrigo”) is a Delaware corporation with its

executive offices in Allegan, Michigan and its primary business location in the Bronx, New

York. It is a subsidiary of Perrigo Company plc, an Irish company with its principal place of

business in Dublin, Ireland. Perrigo is registered with the Pennsylvania Department of State as a

foreign corporation and maintains a registered agent in Pennsylvania. During the Class Period,

Perrigo marketed and sold generic pharmaceuticals to customers in this District and other

locations in the United States.

       57.     In May 2017, Perrigo revealed that its corporate offices had been raided by

federal authorities seeking evidence related to generic drug pricing.

       58.     On March 2, 2020, in a deferred prosecution agreement that followed from

criminal price-fixing charges filed by the Department of Justice, Defendant Sandoz, Inc.

admitted that it had conspired with Perrigo “to suppress and eliminate competition by agreeing to




                                     - 30 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 31 of 269




allocate customers and rig bids for, and stabilize, maintain, and fix prices of, generic drugs sold

in the United States, from at least as early as July 2013 and continuing until at least December

2015.” Sandoz’s admission of conduct in violation of the Sherman Act 15 U.S.C. specifically

included, but was not limited to, sales of Desonide ointment.

                Pfizer / Greenstone

       59.      Defendant Greenstone LLC (“Greenstone”) is a limited liability company with

its principal place of business in North Peapack, New Jersey.

       60.      Greenstone is a wholly-owned subsidiary of Defendant Pfizer Inc. (“Pfizer”), a

Delaware corporation with its principal place of business in New York, New York. At all

relevant times Greenstone has operated as the generic drug division of Pfizer. Greenstone

operates out of Pfizer’s Peapack, New Jersey campus, and a majority of Greenstone’s employees

are also employees of Pfizer’s Essential Health Division, including Greenstone’s President.

Greenstone employees also use Pfizer for financial analysis, human resources, and employee

benefit purposes, making the two companies essentially indistinguishable. During the Class

Period, Greenstone and Pfizer marketed and sold generic pharmaceuticals in this District and

throughout the United States.

                Sandoz / Fougera

       61.      Defendant Sandoz, Inc. is a Colorado corporation with its principal place of

business in Princeton, New Jersey. Sandoz, Inc. is a subsidiary of Novartis AG, a global

pharmaceutical company based in Basel, Switzerland. Sandoz, Inc. is registered with the

Pennsylvania Department of State as a foreign corporation and maintains a registered agent in

Pennsylvania.




                                     - 31 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 32 of 269




       62.        Sandoz’s former Director of Contracts and Pricing, Defendant Armando Kellum,

has pleaded guilty to federal criminal price-fixing charges arising from conduct during his time

at Sandoz, Inc.

       63.        Defendant Fougera Pharmaceuticals Inc. (“Fougera”) is a New York

corporation with its principal place of business in Melville, New York. Fougera is a wholly-

owned subsidiary of Defendant Sandoz, Inc. In 2012, Sandoz acquired and integrated Fougera

into its US-based generic pharmaceutical business.

       64.        Unless addressed individually, Fougera and Sandoz, Inc. are collectively referred

to henceforth as “Sandoz.” During the Class Period, Sandoz marketed and sold generic

pharmaceuticals in this District and throughout the United States.

       65.        On March 2, 2020 Sandoz, Inc. was charged by the Department of Justice with

four counts of violating the Sherman Antitrust Act, 15 U.S.C. § 1. Specifically, the DOJ charged

Sandoz with:

       •          Conspiring with Defendant Taro Pharmaceuticals U.S.A., Inc. “to suppress and
                  eliminate competition by agreeing to allocate customers and rig bids for, and
                  stabilize, maintain, and fix prices of, generic drugs sold in the United States, from
                  at least as early as March 2013 and continuing until at least December 2015”
                  (specifically including Clobetasol cream, emollient cream, gel, ointment, and
                  solution, Desonide ointment, and Nystatin-Triamcinolone cream).

       •          Conspiring with Defendant Rising “to suppress and eliminate competition by
                  agreeing to allocate customers for, and stabilize, maintain, and fix prices of,
                  benazepril HCTZ sold in the United States, from at least as early as April 2014 and
                  continuing until at least September 2015.”

       •          Conspiring with Defendant Perrigo “to suppress and eliminate competition by
                  agreeing to allocate customers and rig bids for, and stabilize, maintain, and fix
                  prices of, generic drugs sold in the United States, from at least as early as July 2013
                  and continuing until at least December 2015” (specifically including desonide
                  ointment).

       •          Conspiring with Defendant Teva “to suppress and eliminate competition by
                  agreeing to allocate customers and rig bids for, and stabilize, maintain, and fix


                                       - 32 -
                       FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 33 of 269




                prices of, generic drugs sold in the United States, from at least as early as July 2013
                and continuing until at least December 2015” (specifically including tobramycin
                inhalation solution).

        66.     On that same day, Sandoz entered into a deferred prosecution agreement with the

DOJ relating to those four charges, in which Sandoz acknowledged that “it is responsible for the

acts…that give rise to the charges in the Information [concerning the claims],” and “admits,

accepts, and acknowledges that the facts set forth in the agreement’s Statement of Facts are true

and accurate.” Sandoz agreed “that it will neither contest the admissibility of, nor contradict, any

of the facts set forth in the Statement of Facts” in any proceeding relating to the prosecution of

the above charges. Sandoz also agreed to cooperate fully and truthfully with the DOJ in its

continuing criminal investigation of violations of federal antitrust and related criminal laws

involving the production and sale of generic drugs in the United States. In return for the

agreement, Sandoz also agreed to pay a $195,000,000 penalty to the United States Treasury.

       67.      On February 14, 2020, Sandoz employee Defendant Armando Kellum pleaded

guilty to one count of unlawful restraint of interstate trade and commerce in violation of Section 1

of the Sherman Act (15 U.S.C. § 1). The criminal information notes that from at least as early as

March 2013, and continuing until at least June 2015, Kellum, on behalf of Sandoz, along with

Defendant Ara Aprahamian and co-conspirators at Sandoz and Defendant Taro “knowingly

entered into and engaged in a conspiracy to suppress and eliminate competition by agreeing to

allocate customers and rig bids for, and stabilize, maintain, and fix prices of, generic drugs sold in

the United States.” This conduct included at least a 1000% WAC price increase on many

formulations and sizes of clobetasol. A further discussion of the details of the guilty conduct can

be found in Kellum’s party description, below.




                                      - 33 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 34 of 269




               Sun / Mutual / Caraco

       68.     Defendant Sun Pharmaceutical Industries, Inc. (“SPII”) is a Michigan

corporation with its principal place of business in Cranbury, New Jersey. SPII is a wholly-owned

subsidiary of Sun Pharmaceutical Industries Ltd. (“Sun Pharma”), an Indian corporation, which

also owns a majority stake in Taro Pharmaceutical Industries, Ltd., and Taro’s U.S. subsidiary,

Taro Pharmaceuticals USA, Inc. Beginning in 1997, Sun Pharma began a series of investments

in Defendant Caraco Pharmaceutical Laboratories Ltd. (“Caraco”) and in 2013 acquired

100% of Caraco and merged it into SPII to become Sun Pharma’s US operations for generic

pharmaceutical products. In late 2012, SPII acquired Defendant URL Pharma, Inc. (“URL”)

and its subsidiary, Defendant Mutual Pharmaceutical Co., Inc., both of which have their principal

place of business in Philadelphia, PA. Until at least June 2016, URL and Mutual Pharmaceutical

Co., Inc. operated a pharmaceutical manufacturing facility in Philadelphia. URL was registered

with the Pennsylvania Department of State as a foreign corporation and maintained a registered

agent in Pennsylvania during the Class Period until April 28, 2015, at which time it was merged

with Mutual Pharmaceutical Co., Inc.

       69.     Defendant Mutual Pharmaceutical Co., Inc. (“Mutual”) is a Delaware

corporation with its principal place of business located in Philadelphia, PA. It is a wholly-owned

subsidiary of SPII. Since April 29, 2015 (the day after Mutual and URL merged), Mutual has

been registered with the Pennsylvania Department of State as a foreign corporation and

maintains a registered agent in Pennsylvania. Many of the pharmaceutical products sold and

distributed throughout the United States during the Class Period by SPII, URL and Mutual were

marked with the trade name “MUTUAL” on the pill or capsule.




                                    - 34 -
                    FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 35 of 269




        70.     Unless addressed individually, Defendants SPII, URL, Mutual and Caraco are

 collectively referred to herein as “Sun.” During the Class Period, Sun marketed and sold generic

 pharmaceuticals in this District and throughout the United States.

                Taro

        71.     Defendant Taro Pharmaceuticals U.S.A., Inc. (“Taro”) is a New York

 corporation with its principal place of business in Hawthorne, New York. Taro is a wholly-

 owned subsidiary of Taro Pharmaceutical Industries, Ltd., an Israeli entity, which in turn is

 majority owned by Defendant Sun Pharmaceutical Industries, Inc. During the Class Period, Taro

 marketed and sold generic pharmaceuticals in this District and throughout the United States.

       72.      On March 2, 2020 Defendant Sandoz, Inc. was charged by the Department of

Justice with (among other charges) conspiring with Taro, in violation of the Sherman Antitrust

Act, 15 U.S.C. § 1, “to suppress and eliminate competition by agreeing to allocate customers and

rig bids for, and stabilize, maintain, and fix prices of, generic drugs sold in the United States,

from at least as early as March 2013 and continuing until at least December 2015.” Also on

March 2, 2020, pursuant to a deferred prosecution agreement, Sandoz admitted that it had indeed

conspired with Taro regarding at least Clobetasol cream, emollient cream, gel, ointment, and

solution, Desonide ointment, and Nystatin-Triamcinolone cream.

       73.      On February 4, 2020, a federal grand jury in this District returned an indictment

against former Vice President of Sales and Marketing at Taro, Defendant Ara Aprahamian,

charging him with three counts, including two counts of per se unlawful restraint of interstate

trade and commerce in violation of Section 1 of the Sherman Act (15 U.S.C. § 1), for forming

agreements with co-conspirators in the generic drug manufacturing industry to increase prices and

to allocate customers for numerous drugs from at least as early as March 2013 until at least




                                       - 35 -
                       FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 36 of 269




December 2015. A further discussion of the details of the alleged conduct can be found in

Aprahamian’s party description, below.

                Teva

       74.      Defendant Teva Pharmaceuticals USA, Inc. (“Teva USA”) is a Delaware

corporation with its principal place of business in North Wales, Pennsylvania. It is a subsidiary of

Teva Pharmaceutical Industries Ltd. (Teva Industries), an Israeli entity. Teva is registered with

the Pennsylvania Department of State as a foreign corporation. On October 3 2016, Teva

Pharmaceutical Industries Ltd. announced that it had completed its acquisition of the wholesaler

Anda, Inc. (“Anda”) and that “Anda, Inc., one of the leading distributors of generic medicines in

the U.S., is now part of Teva.” As announced at the time, Anda has “become part of Teva’s

distribution network,” creating a functional economic unity between Teva and Anda such that, as

of October 2016, Teva has sold its generic Drugs at Issue, as well as the Drugs at Issue of Teva’s

co-conspirators, to independent pharmacies throughout the United States, including to Plaintiff

Falconer Pharmacy.

       75.      Defendant Barr Pharmaceuticals, LLC (“Barr”) is a Delaware company with its

principal place of business North Wales, Pennsylvania. Barr is a wholly-owned subsidiary of

Teva Industries, which acquired Barr (then called Barr Pharmaceuticals, Inc.) in 2008. Prior to its

acquisition by Teva Industries, Barr was a holding company that operated through its principal

subsidiaries: Barr Laboratories, Inc., Duramed Pharmaceuticals, Inc., and PLIVA, d.d. (a Croatian

corporation with its headquarters in Zagreb, Croatia).

       76.      Defendant PLIVA, Inc. (“PLIVA”) is a New Jersey corporation with its principal

place of business in East Hanover, New Jersey. PLIVA is a wholly-owned subsidiary of Teva

Industries, which acquired the PLIVA assets as part of the Barr acquisition.




                                       - 36 -
                       FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 37 of 269




       77.        Unless addressed individually, Teva USA, Anda, Barr, and PLIVA are

collectively referred to henceforth as “Teva.” During the Class Period, Teva sold generic

pharmaceuticals in this District and throughout the United States.

       78.        On March 2, 2020 Defendant Sandoz, Inc. was charged by the Department of

Justice with (among other charges) conspiring with Teva, in violation of the Sherman Antitrust

Act, 15 U.S.C. § 1, “to suppress and eliminate competition by agreeing to allocate customers and

rig bids for, and stabilize, maintain, and fix prices of, generic drugs sold in the United States,

from at least as early as July 2013 and continuing until at least December 2015.” The charge

specifically included, but did not limit itself to, sales of Tobramycin inhalation solution. Sandoz

entered into a deferred prosecution agreement relating to the charge (and others).

                  Upsher-Smith

        79.       Defendant Upsher-Smith Laboratories, LLC (formerly known as Upsher-Smith

 Laboratories, Inc.) (“Upsher-Smith”), is a Minnesota limited liability company, with its principal

 place of business in Maple Grove, Minnesota. It is a subsidiary of Sawaii Pharmaceutical Co.,

 Ltd., a large generics company in Japan. During the Class Period, Upsher-Smith has marketed

 and sold generic pharmaceuticals in this District and throughout the United States.

                  Wockhardt

        80.       Defendant Wockhardt USA LLC (“Wockhardt”) is a Delaware limited liability

 company, with its principal place of business in Parsippany, New Jersey. During the Class

 Period, Wockhardt marketed and sold generic pharmaceuticals in this District and throughout the

 United States.

                  Zydus

       81.        Defendant Zydus Pharmaceuticals (USA), Inc. (“Zydus”) is a New Jersey

corporation with its principal place of business in Pennington, NJ. It is a subsidiary of Cadila


                                       - 37 -
                       FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 38 of 269




HealthCare, an Indian company headquartered in Mumbai. Zydus is registered with the

Pennsylvania Department of State as a foreign corporation and maintains a registered agent in

Pennsylvania. During the Class Period, Zydus marketed and sold generic pharmaceuticals in this

District and throughout the United States.

C.      Distributor Defendants

                AmerisourceBergen

       82.      Defendant AmerisourceBergen Drug Corp. (“ABC”) is a wholesaler of

pharmaceutical drugs that distributes generic drugs throughout the country, including to one or

more Plaintiffs. It is incorporated in Delaware, with its principal place of business in

Chesterbrook, Pennsylvania. According to its 2018 Annual Report, AmerisourceBergen Drug

Company received $160 billion in annual revenue. It is ranked #10 on the Fortune 500 list.

       83.      On January 3, 2018, Defendant ABC fully acquired Defendant H.D. Smith, LLC

(“H.D. Smith”). Formerly known as H.D. Smith Wholesale Drug Co., H.D. Smith, LLC was a

privately held wholesaler of pharmaceutical drugs and medical products. It was incorporated in

Delaware, with its principal place of business in Springfield, Illinois. At the time of its

acquisition, it was the largest wholesaler to independent pharmacies in the United States.

       84.      Many of the individual conspirators named in this action were colleagues at

AmerisourceBergen and remained in contact with their former co-workers. For example, Patel

had a longstanding relationship with Defendant Robin Hatosy, a national account executive at

Defendant Greenstone, due to their being former co-workers at ABC.

       85.      During the Class Period, ABC and H.D. Smith marketed and sold generic

pharmaceuticals in this District and throughout the United States.




                                      - 38 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 39 of 269




                Cardinal

       86.      Defendant Cardinal Health, Inc. is a wholesaler of pharmaceutical drugs and

medical products that distributes generic drugs throughout the country, including to one or more

Plaintiffs. It is incorporated in Ohio, with its principal place of business in Dublin, Ohio.

According to its 2019 Annual Report, Cardinal Health, Inc. received $145.5 billion in annual

revenue. It is ranked #16 on the Fortune 500 list.

                Harvard

       87.      Defendant The Harvard Drug Group, LLC (“Harvard”) is a wholly-owned

subsidiary of Cardinal, Health Inc.. It is not affiliated with Harvard University. Cardinal Health,

Inc. fully acquired Harvard on July 6, 2015. At the time of its acquisition, Harvard had reported

annual revenues of approximately $450 million.

       88.      Unless addressed individually, Cardinal Health, Inc. and Harvard are collectively

referred to henceforth as “Cardinal.” During the Class Period, Cardinal marketed and sold generic

pharmaceuticals in this District and throughout the United States.

                Red Oak

       89.      Defendant Red Oak Sourcing, LLC (“Red Oak”) is a joint venture established

by Defendant Cardinal Health Inc. and CVS Health Corporation to source and supply both

companies’ generic pharmaceutical products. The joint venture was announced in December

2013, and began operations in mid-2014. Its principal place of business is in Foxborough,

Massachusetts. CVS Health Corporation and Cardinal each own fifty percent of the company.

According to the Drug Channels Institute, Red Oak controlled a 32% share of U.S. generic

purchasing volume in 2017, making it the largest buyer of generic drugs in the country. During




                                      - 39 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 40 of 269




the Class Period, Red Oak marketed and sold generic pharmaceuticals in this District and

throughout the United States.

                McKesson

       90.      Defendant McKesson Corp. (“McKesson”) is a wholesaler of pharmaceutical

drugs and medical products that distributes generic drugs throughout the country, including to one

or more Plaintiffs. It is incorporated in Delaware, with its principal place of business in Irving,

Texas. According to its 2019 Annual Report, McKesson received $214.3 billion in annual

revenue. It is ranked #7 on the Fortune 500 list. During the Class Period, McKesson marketed and

sold generic pharmaceuticals in this District and throughout the United States.

                Morris & Dickson

       91.      Defendant Morris & Dickson Co., LLC (“Morris & Dickson”) is a privately held

wholesaler of pharmaceutical drugs that distributes generic drugs throughout the country,

including to one or more Plaintiffs. It is incorporated in Louisiana, with its principal place of

business in Shreveport, Louisiana. It is reported to be the largest privately-owned wholesale

pharmaceutical distributor in the United States, receiving $4 billion in annual revenue in 2018.

During the Class Period, Morris & Dickson marketed and sold generic pharmaceuticals in this

District and throughout the United States.

                Walgreens Boots Alliance

       92.      Defendant Walgreens Boots Alliance, Inc. (“WBA”) is the largest retail

pharmacy and health conglomerate currently operating in the U.S. and Europe. It is incorporated

in Delaware, with its principal place of business in Deerfield, Illinois. According to its 2018

Annual Report, Walgreens Boots Alliance, Inc. received $131.5 billion in sales.




                                      - 40 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 41 of 269




       93.      Defendant Walgreens Boots Alliance Development GmbH is Walgreens Boots

Alliance, Inc.’s drug purchasing arm. It is incorporated in Switzerland, with its principal place of

business in Bern, Switzerland. It was formed in 2012 as a joint venture between Alliance Boots

and Walgreens Co. and later became a subsidiary of Defendant Walgreens Boots Alliance, Inc.

Since 2013, Walgreens Boots Alliance Development GmbH has negotiated and purchased generic

drugs on behalf of Defendants ABC and WBA under the terms of an agreement that extends until

2026. (As of August 2019, WBA has an approximate 27% stake in ABC and one seat on ABC’s

Board of Directors).

       94.      In communications relevant to the price-fixing conspiracy, conspirators tend to

refer to the individuals who work for these entities as “WBAD.” In sections of this complaint

describing the earlier days of the conspiracy (circa 2011), the individuals are often collectively

called “Walgreens,” “WAG,” or “Wags” by their co-conspirators because WBA and Walgreens

Boots Alliance Development GmbH had not yet been formed and WAG was the stock ticker of

the business formerly known as Walgreens. Around the end of 2013 the co-conspirators began to

refer to these same individuals as “WBAD” if they are involved in purchasing for Walgreens

Boots Alliance, Inc. or Walgreens Boots Alliance Development GmbH, and even when they are

engaging in negotiations for drugs that were then transferred to ABC and sold to Plaintiffs and the

Class members. Unless addressed individually, Defendants Walgreens Boots Alliance, Inc. and

Walgreens Boots Alliance Development GmbH are collectively referred to henceforth as

“Walgreens” or “WBAD.”

       95.      During the Class Period, WBAD marketed and sold generic pharmaceuticals in

this District and throughout the United States.




                                       - 41 -
                       FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 42 of 269




D.      Individual Defendants

                Ara Aprahamian (Taro)

       96.      Defendant Ara Aprahamian is an individual residing at 14 Catalpa Court,

Bardonia, New York. Defendant Aprahamian was the Director, Pricing & Contracting at

Defendant Actavis from August 2010 to March 2013, and was the Vice President of Sales and

Marketing at Defendant Taro from March 2013 to August 2018.

       97.      On February 4, 2020, a federal grand jury in this District returned an indictment

against Defendant Aprahamian, charging him with two counts of per se unlawful restraint of

interstate trade and commerce in violation of Section 1 of the Sherman Act (15 U.S.C. § 1), and

one count of making unlawfully, willfully, and knowingly materially false, fictious, and

fraudulent statements and representations in connection with a federal investigation, in violation

of 18 U.S.C. § 1001(a)(2).

       98.      The indictment charges that Aprahamian formed agreements with co-conspirators

in the generic drug manufacturing industry to increase prices and to allocate customers for

numerous drugs from at least as early as March 2013 until at least December 2015. The

indictment specifically describes agreements Aprahamian made with Defendant Sandoz regarding

Clotrimazole cream, Desonide ointment, Fluocinonide ointment, Lidocaine ointment, and

Nystatin-Triamcinolone cream and ointment, and with Defendant Teva regarding Carbamazepine

tabs and chews, Clotrimazole topical solution 1%, Etodolac Immediate Release (“IR”) and

Extended Release (“ER”) tablets, Fluocinonide cream, emollient cream, gel, and ointment, and

Warfarin tablets.




                                     - 42 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 43 of 269




       99.     Defendant Aprahamian is also mentioned by name as a participant in criminal

antitrust conspiracies in the criminal information filed along with Defendant Armando Kellum’s

guilty plea agreement with the Department of Justice, as detailed below.

               David Berthold (Lupin)

       100.    Defendant David Berthold is an individual residing at 21 Hillcrest Road,

Towaco, New Jersey. At all times relevant to this Complaint, Defendant Berthold was the Head of

Sales or Vice President of Sales – U.S. Generics, at Defendant Lupin.

               James Brown (Glenmark)

       101.    Defendant James “Jim” Brown is an individual residing at 4521 Christensen

Circle in Littleton, Colorado. At all times relevant to this Complaint, Defendant Brown was the

Vice President of Sales or Senior Director of Sales at Defendant Glenmark.

               Maureen Cavanaugh (Teva)

       102.    Defendant Maureen Cavanaugh is an individual residing at 529 North York

Road, Hatboro, Pennsylvania. From January 2009 until April 2018, Cavanaugh was the Senior

Vice President, Commercial Officer, North America, Senior Vice President Sales and Marketing,

or Vice President Customer Operations and Marketing for Defendant Teva. She then became

Senior Vice President and Chief Commercial Officer for Defendant Lannett.

               Tracy Sullivan DiValerio (Lannett)

       103.    Defendant Tracy Sullivan DiValerio is an individual residing at 2 Pierre Court,

Marlton, New Jersey. At all times relevant to this Complaint, Defendant Sullivan DiValerio was a

Director of National Accounts or a National Account Manager, Generic Pharmaceuticals at

Defendant Lannett.




                                     - 43 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 44 of 269




                Marc Falkin (Actavis and Teva)

       104.     Defendant Marc Falkin is an individual residing at 2915 Weston Road, Westin,

Florida. From August 2013 to February 2018, Defendant Falkin was the Vice President,

Marketing, Pricing and Contracts at Defendant Actavis or Senior Vice President, U.S. Generic

Sales at Defendant Teva. Since March 2018, he is Senior Vice President and Chief Commercial

Officer at non-Defendant drug manufacturer Cipla.

                James Grauso (Aurobindo and Glenmark)

       105.     Defendant James (Jim) Grauso is an individual residing at 113 Windsor Lane,

Ramsey, New Jersey. Defendant Grauso worked at Defendant Aurobindo as a Senior Vice

President, Commercial Operations from December 2011 through January 2014. Since February

2014, Grauso has been employed as the Executive Vice President, N.A. Commercial Operations

at Defendant Glenmark. Prior to his time at Aurobindo, he served as Vice President, Sales &

Marketing at Defendant G&W.

                Kevin Green (Teva and Zydus)

       106.     Defendant Kevin Green is an individual residing at 110 Coachlight Circle,

Chalfont, Pennsylvania. Defendant Green was Director, National Accounts at Defendant Teva

from January 2006 through late October 2013. From November 2013 to the present, Green is the

Associate Vice President, National Accounts at Defendant Zydus. Since April 2018, Green is also

the Vice President, Sales at Zydus.

                Robin Hatosy (Greenstone)

       107.     Defendant Robin Hatosy is an individual residing at 155 Providence Forge Road,

Royersford, Pennsylvania. At all times relevant to this Complaint, Defendant Hatosy was

employed as a Director of National Accounts at Defendant Greenstone.




                                     - 44 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 45 of 269




                Armando Kellum (Sandoz)

       108.     Defendant Armando Kellum is an individual residing at 56 Gravel Hill Road,

Huntingdon Valley, Pennsylvania. At all times relevant to this Complaint, Kellum was the Vice

President, Contracting and Business Analytics at Defendant Sandoz.

       109.     On February 14, 2020, Kellum pleaded guilty to one count of unlawful restraint of

interstate trade and commerce in violation of Section 1 of the Sherman Act (15 U.S.C. § 1). The

criminal information notes that from at least as early as March 2013, and continuing until at least

June 2015, Kellum, on behalf of Sandoz, along with Defendant Ara Aprahamian and co-

conspirators at Sandoz and Defendant Taro “knowingly entered into and engaged in a conspiracy

to suppress and eliminate competition by agreeing to allocate customers and rig bids for, and

stabilize, maintain, and fix prices of, generic drugs sold in the United States.”

       110.     The information provides several examples of this conduct. For instance, it notes

that Kellum worked with Aprahamian and co-conspirators at Sandoz and Taro to discuss drug

launches that either company planned to make on generic drugs that the other was already in the

market for, including the soliciting and relinquishing of customers. Kellum would then agree

with his co-conspirators on which customers the launching company would solicit, so as to allow

“the launching company to obtain customers quickly at the highest price possible, and minimize

the decline of price for the drugs being launched.” Such discussions could include the “dead net

price(s)” for certain customers of the drug.

       111.     The information also notes that Kellum, other co-conspirators at Sandoz, and

Aprahamian agreed to increase prices of certain generic drugs by discussing the amount of the

increase, receiving non-public prices for Taro’s various classes of trade, and declining requests

for bids from Taro’s customers. As an example, such activity was undertaken for multiple




                                      - 45 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 46 of 269




formulations and sizes of clobetasol, allowing Sandoz and Taro to increase WAC prices on many

of those formulations in excess of 1000%. Kellum also instructed Sandoz employees not to poach

Taro’s clobetasol customers.

               Jill Nailor (Greenstone)

       112.    Defendant Jill Nailor is an individual residing at 1918 McRae Lane, Mundelein,

Illinois. Since August 2010, Nailor has been Senior Director, Sales and National Accounts or

Director, Generics and Analytics at Defendant Greenstone. Prior to her time there, she worked as

Divisional Merchandise Manager at Defendant WBAD (then Walgreens).

               James Nesta (Mylan)

       113.    Defendant James (Jim) Nesta is an individual residing at 9715 Devonshire Drive,

Huntersville, North Carolina. Since 2012, Nesta has served as Vice President, National Accounts

at Defendant Mylan.

               Konstantin Ostaficiuk (Camber)

       114.    Defendant Konstantin Ostaficiuk is an individual residing at 29 Horizon Drive,

Mendham, New Jersey. At all times relevant to this Complaint, Ostaficiuk was the President or

Vice President of Sales and Marketing at Defendant Camber.

               Nisha Patel (Teva)

       115.    Defendant Nisha Patel is an individual residing at 103 Chinaberry Lane,

Collegeville, Pennsylvania. Between April 2013 and December 2016, Patel worked as a Director

of Strategic Customer Marketing and as a Director of National Accounts at Defendant Teva. Prior

to her time at Teva, Patel worked as Director, Global Generic Sourcing and Senior Category

Manager, Global Generic Sourcing at Defendant ABC. Since September 2017, Patel works at

non-Defendant drug manufacturer Cipla.




                                      - 46 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 47 of 269




                David Rekenthaler (Teva and Apotex)

       116.     Defendant David Rekenthaler is an individual residing at 2626 Lulworth Lane,

Marietta, Georgia. From January 2006 to April 2015, Rekenthaler was the Vice President, Sales

US Generics at Defendant Teva. After a short time at co-conspirator Wilshire Pharmaceuticals,

Inc., he became Vice President of Sales at Defendant Apotex starting in June 2016.

                Richard Rogerson (Actavis and Teva)

       117.     Defendant Richard “Rick” Rogerson is an individual residing at 32 Chestnut

Trail, Flemington, New Jersey. Rogerson was the Executive Director of Pricing and Business

Analytics (March 2014 – August 2016) and Director of Pricing, U.S. Generics (April 2002 –

March 2014) at Defendant Actavis. From August 2016 to March 2018 he was Senior Director,

New Product Launch & Business Analytics at Teva.

E.      Co-Conspirators

       118.     Various other individuals and corporations, not named as defendants in this

Complaint, have participated as co-conspirators with Defendants in the violations alleged herein,

and have performed acts and made statements in furtherance of the conspiracy. The names of all

additional co-conspirators are presently unknown to Plaintiffs. Plaintiffs may amend this

Complaint to include the names of additional co-conspirators or to name these co-conspirators as

Defendants as they are discovered.

       119.     The wrongful acts alleged to have been done by any one Defendant or co-

conspirator were authorized, ordered, or done by its directors, officers, managers, agents,

employees, or representatives while actively engaged in the management, direction, or control of

such Defendant’s or co-conspirator’s affairs.




                                     - 47 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
         Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 48 of 269




                 FACTUAL ALLEGATIONS

 A.      The Generic Drug Industry’s Overarching “Fair Share” Conspiracy

        120.     Defendants have each participated in a mutually-established code of conduct that

was intentionally developed to allow generic drug manufacturers to curtail or eliminate free and

fair competition and thus artificially maintain and inflate generic drug prices. Plaintiffs,

pharmacies and hospitals that purchase and dispense these drugs, seek relief in this action because

they have been forced to pay and continue to pay supracompetitive prices for the Drugs at Issue

and also suffer actual losses when they dispense the drugs without being reimbursed for the

artificially-high cost.

        121.     The foundational premise of the Defendants’ illegal agreement is the idea of “fair

share,” which they abbreviate to “FS.” Fair share is an understanding that each manufacturer of a

given drug is entitled to a proportional market share—a certain percentage of the sales—of that

drug market. Defendants all agree it is greedy and irresponsible to compete beyond one’s fair

share, because competition forces manufacturers to lower their prices to retain the same supply

contracts.

        122.     This type of market allocation agreement is a classic “conspiracy in restraint of

trade” forbidden by the federal Sherman Act, 15 U.S.C. § 1, and the antitrust statutes of every

state and territory. Defendants have no reasonable pro-competitive justification for discussions of

market share targets between generic drug manufacturers, for encouraging competitors to follow

price increases, or for confirming ahead of time that they will follow an increase.

        123.     The Defendants reinforced their overarching understanding at industry

conferences, private dinners, cocktail nights, baseball games and golf outings, and via calls,

emails, texts, and private app messages when they could not speak in person. Conversations

between competitors discussing customer allocation, cover bids, specific nonpublic prices, and

                                          - 48 -
                          FILED WITH REDACTIONS – PUBLIC VERSION
           Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 49 of 269




future price increases are so pervasive in the industry that some conspirators did not even question

whether their arrangements were legal despite being warned to conceal their communications.

           124.   Plaintiffs have direct evidence of dozens of acts in furtherance of the fair share

conspiracy. Many of these conspiratorial episodes were recounted in earlier complaints and many

more are detailed herein, because this complaint seeks relief for conduct relating to over a

hundred drugs not identified in Plaintiffs’ earlier complaints.

           125.   This Court has already recognized that “Plaintiffs have sufficiently alleged the

existence of an overarching conspiracy” by generic drug manufacturers, including most of the

Defendants named in this action, based on the principles of fair share. See In re Generic

Pharmaceuticals Pricing Antitrust Litigation, 16-md-2724, Dkt. 1070 (E.D. Pa. Aug. 15, 2019).

This Court held that Plaintiffs’ earlier complaints sufficiently alleged “a single conspiracy with a

common goal, facilitated by multiple schemes specific to various individual generic drugs.” Id.

This Court also held that Plaintiffs’ factual allegations made plausible the “claim that Defendants’

actions regarding the prices of individual generic drugs in their portfolios were beneficial to and

reinforced a broader scheme regarding generic drug prices.” Id. Finally, this Court held that

Plaintiffs’ “allegations of significant overlap among Defendants and the alleged individual drug

conspiracies” were independently sufficient to allege an overarching conspiracy as a matter of

law. Id.

           126.   The Department of Justice continues to pursue a parallel criminal investigation of

the generic pharmaceutical industry's price-fixing practices. As of the filing of this complaint, the

DOJ’s investigation has resulted in guilty pleas from Defendant Heritage's CEO and President,




                                       - 49 -
                       FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 50 of 269




Jeffrey Glazer and Jason Malek. Heritage itself paid a fine and restitution for price-fixing of

Glyburide and signed non-prosecution and deferred prosecution agreements for other drugs.

       127.     Recently, the DOJ filed criminal charges against Defendant Ara Aprahamian

(Taro) regarding illegal agreements he secured with competitors Sandoz and Teva. Defendant

Armando Kellum (Sandoz) pleaded guilty to having made illegal agreements with Aprahamian

and Taro. Defendant Rising admitted in a deferred prosecution agreement that it had conspired to

allocate customers and fix prices with Sandoz. And in its own deferred prosecution agreement,

Defendant Sandoz admitted to the DOJ that it made illegal agreements to allocate customers and

fix prices with at least Taro, Teva, Rising, and Perrigo. The following chart shows the outcomes

of the DOJ’s investigation thus far:




                                     - 50 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
           Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 51 of 269




Indictment/                                                                             Co-conspirators
Information                                               15 U.S.C. § 1 violations       (if specified by
    Date       Defendant                  Status        charged include these drugs     DOJ in charges)
12/16/2016 Jason Malek               Plead Guilty      Count 1: Doxycycline hyclate
            (Heritage)                                 Count 2: Glyburide
12/16/2016        Jeffrey Glazer     Plead Guilty      Count 1: Doxycycline hyclate
                  (Heritage)                           Count 2: Glyburide
5/31/2019         Heritage           DPA admits        Count 1: Glyburide
                                     anticompetitive
                                     conduct
12/3/2019         Rising             DPA admits        Count 1: Benazepril-HCTZ
                                     anticompetitive
                                     conduct
2/4/2020          Ara Aprahamian 9   Indicted          Count 1: Clotrimazole,           Count 1: Sandoz
                  (Taro)                               Desonide, Fluocinonide,
                                                       Lidocaine, Nystatin-
                                                       Triamcinolone

                                                       Count 2: Carbamazepine,          Count 2: Teva
                                                       Clotrimazole, Etodolac IR and
                                                       ER, Fluocinonide, Warfarin
2/14/2020         Armando Kellum     Plead Guilty      Count 1: Clobetasol              Count 1: Taro,
                  (Sandoz)                                                              Aprahamian,
                                                                                        unnamed
                                                                                        Sandoz
                                                                                        employees
3/2/2020          Sandoz             DPA admits        Count 1: Clobetasol, Desonide,   Count 1: Taro
                                     anticompetitive   Nystatin-Triamcinolone
                                     conduct           Count 2: Benazepril-HCTZ         Count 2: Rising
                                                       Count 3: Desonide                Count 3: Perrigo
                                                       Count 4: Tobramycin              Count 4: Teva



           128.      This complaint alleges that more Defendants participated in the conspiracy than

was previously known, including several distributors as well as manufacturers. Plaintiffs have

thus far filed eighteen open actions: seventeen actions that focus on single drugs, and an




 9
   The grand jury also indicted Defendant Aprahamian for making false statements to federal
 investigators, a violation of 18 U.S.C. § 1001.


                                             - 51 -
                             FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 52 of 269




eighteenth multi-drug action alleging an overarching conspiracy as to a separate set of drugs. 10

This complaint adds claims relating to over a hundred additional generic drugs, and Plaintiffs

again allege that subsidiary schemes were part of an overarching conspiracy based on the

principles of fair share and are therefore legally cognizable as a single overarching conspiracy in

which all Defendants participated (in the alternative, Plaintiffs allege that each of these drug-

specific subsidiary schemes are actionable as individual conspiracies).

       129.       Plaintiffs’ allegations rely heavily on computer files produced to the States in

their investigation which have now been produced to Plaintiffs. Because Defendant Teva

produced to the States the largest volume of documents, the episodes of the conspiracy alleged

herein are mostly told from Teva’s perspective. This complaint depicts the Teva tip of the

overarching iceberg.

                  The rules of the fair share conspiracy

       130.       The foundational principle of the Defendants’ fair share agreement is that each

manufacturer is entitled to an equal slice of the market share pie of a given drug. Their formula is
              1
fair share = 𝑛𝑛 where n is the number of “players” (i.e., manufacturers) in the market. In a “two-

player” market, fair share is ½ or 50%; with three players it is ⅓ (33%); with four it is ¼ (25%). 11




10
  Just as this complaint is primarily built from documents found at Defendant Teva, the earlier
multi-drug “overarching” action, 18-cv-2533, is based on evidence from Defendant Heritage.
Heritage has admitted to price-fixing in a parallel criminal action brought by the Antitrust
Division of the Department of Justice.
11
  The Defendants sometimes discuss whether and how much leeway should be given to a
formerly exclusive manufacturer when a second manufacturer enters in the market. E.g., on
January 22, 2013, John Adams (Dr. Reddy’s) called Neal O’Mara (Heritage). Dr. Reddy’s
thought that if it were the first to launch Zoledronic Acid, it deserved around a 60% share of the
market. If Heritage launched at the same time as Dr. Reddy’s, the expectation was a 50-50 split.


                                       - 52 -
                       FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 53 of 269
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 54 of 269
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 55 of 269
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 56 of 269




                The logic of the fair share conspiracy

       136.     Generic drugs are commodity products. In a competitive commodity market, a

new manufacturer or one with little share must offer prices lower than the competition in order to

win customers. Defendants realize this. “[I]f you look at generics, we’re all the same product,”

testified Michael Perfetto, Defendant Actavis’s VP of Sales and Marketing, in an unrelated case.

By making room for new entrants and “under-indexed” manufacturers, the Defendants ensure that

the newcomers will not attempt to win market share by offering lower prices, which Defendants

call “trashing the market.” The newcomers are therefore able to enter the market at artificially

elevated prices, and, thereafter, all of the conspirators are able to raise their prices, customer by

customer, with knowledge that their share is mostly safe from competition.

       137.     Defendants’ internal documents indicate that the market allocation and price

increase aspects of the fair share scheme are linked because Defendants began to consider

coordinated price increases once they had established a fair share balance with their competitors.

For example, a Dr. Reddy’s presentation from November 2016 shows a plan to increase the price

of a drug fourfold based on the fact that Reddy’s




       138.     The overarching conspiracy works because, to manufacture a generic drug and

sell it in the United States, a manufacturer must have a Food and Drug Administration approval

known as an ANDA (Abbreviated New Drug Application). Completing an ANDA takes time, but

because Defendants can buy, trade, or license already-approved ANDAs, and because many of the

manufacturer Defendants do not make all the drugs they sell but instead subcontract to third party

factories (including to each other), they are always industry competitors of one another even if

                                      - 56 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 57 of 269




they are not product competitors at a certain moment. Prior to the fair share agreement, the

observed tendency in generic drug markets was for prices to decrease rapidly with each new

entrant, which is consistent with the standard equilibrium model of supply and demand. 14

       139.     From documents and interviews with former employees of Defendants, Plaintiffs

have learned that many conspirators believe that, if price competition were to occur, each

manufacturer would “naturally” end up with roughly its fair share, except at much lower prices

(manufacturers would undercut one another until prices were close to cost). Fair share is a

shortcut that arrives at the final “natural” balance of share by circumventing true competition and

its concomitant negative pressure on prices. The shared goal is to short-circuit the market so that

the same “natural” balance of share can be established at a higher price than would occur without

collusion.

       140.     The Defendants’ continued and repeated adherence to the rules of fair share

created an interdependent framework of trust that enabled and encouraged further anticompetitive

activity. For example, customers in one generic drug market were sometimes traded for customers

in a different generic drug market. In other instances, competitors would support a price increase

for one drug with the understanding that their competitors would support a price increase for a

different drug. In the conspiratorial episodes discussed below, which comprise subsidiary

schemes within the overarching conspiracy, the reader will see discussions of fair share involving

multiple drugs and trading business on one drug for business on another.




14
   Generic drug markets with multiple competitors where Defendants are in the minority still
exhibit rapid price erosion when the Defendants are not successful in getting these other
“irresponsible” manufacturers to play fair.


                                     - 57 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 58 of 269
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 59 of 269
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 60 of 269




                                                             ." A highly confidential Upsher-Smith

2016 leadership presentation noted that fair share is the'                " of the industry and

described it succinctly: '                                                                        ,,

When a junior employee at Defendant Taro was introduced to the concept of fair share in 2013,

his superiors explained:




        145.     By 2012, the overarching fair share conspiracy had been established among the

Defendants. Generic manufacturers had replaced competition with coordination in order to

maintain their fair share of a given generic dmg market and avoid price erosion. Around this time

the manufacturers began to focus more on price increases than they had in the past. There arose a

conceited effo1i by many in the industry to significantly raise prices.

        146.     Staiiing sometime in 2012 or even earlier, and continuing for several years, the

Defendants systematically communicated with each other as they were planning new price

increases, and then again sho1ily before or at the time of each increase. The pmpose of these

communications was not only to secure an agreement to raise prices, but also to reinforce the

essential tenet underlying the fair shai·e agreement - i.e., that they would not punish a competitor

for leading a price increase, or steal a competitor's market share on an increase. There was an

understanding among generic dmg manufacturers, including the manufacturer Defendants, that a

competitor's price increase should be followed quickly. If it could not be, the overai·ching

conspiracy dictated that the competitors who had not increased their prices would, at a minimum,

not seek to take advantage of a competitor's price increase by increasing their own market share

(unless they had less than fair share).




                                      - 60-
                      FILED WITH REDACTIONS - PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 61 of 269




       147.     It is important to note that generic drug manufacturers could not always follow a

competitor's price increase quickly. Various business reasons—including supply disruptions or

contractual price protection terms with certain customers that would result in the payment of

significant penalties—could cause such delays. In those instances when a manufacturer’s co-

conspirators delayed in following a price increase, the underlying fair share understanding

operated as a safety net to ensure that competitors would not take advantage of the price increase

by stealing market share.

       148.     Some conspirators created spreadsheets to coordinate the many moving parts of

the overarching conspiracy. For example, in May 2013, Defendant Nisha Patel (Teva) created an

Excel file entitled “Price Increase Candidates” where she ranked fifty-six of Teva’s manufacturer

competitors and assigned them a +3 to -3 “Quality” score according to their willingness to

collaborate on price increases.15 Patel understood—and stressed internally to her Teva collegagues

—that “price increases tend to stick and markets settle quickly when suppliers increase within a

short time frame.”

                The terminology of the fair share conspiracy

       149.     In their communications with one another, particularly in emails and texts, the

Defendants use seemingly innocuous terms of art that allow them to conceal and more efficiently

carry out the conspiracy. These terms are vague enough business jargon to allow a measure of

deniability, but have specific connotations understood by all those who participate in the fair


15
  Even companies that Defendant Patel and Teva referred to as “low quality competitors”—
because they were not viewed as strong leaders or followers for price increases—consistently
complied with the principles of fair share. For example, she initially gave Defendant Camber a
ranking of “-2,” one of the lowest scores. When she revised those rankings one year later in May
2014, Camber's ranking did not change. Nonetheless, Camber adhered to the fair share
understanding, and consistently applied those rules in dealing with its competitors.



                                     - 61 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 62 of 269
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 63 of 269
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 64 of 269
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 65 of 269
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 66 of 269




                                                  because the idea of not divulging the source of a

bid is viewed as inherently ridiculous (despite being recommended or required in many of the

distributor Defendants’ own internal policies). Those individuals who became aware that they

needed to conceal their conduct took up tactics to avoid detection and destroy evidence.

       158.     Private emails and message apps: In order to avoid detection, certain

Defendants communicated via alternative messaging systems not linked to their corporate email

accounts or cell phone numbers. These included personal email, LinkedIn Messenger, Facebook

Messenger, Apple’s iMessage, and the end-to-end encryption messenger WhatsApp. Because

these messaging systems are not preserved in the way that corporate email is archived and

preserved on backup tapes, often the only way of recovering the message is to seize the physical

device from the individual and then enlist a forensic data technician to bypass security features

and extract images and text. Even then, only the messages stored locally on the device may be

retrievable.

       159.     Plaintiffs cannot know the total number of messages that have been deleted but

Plaintiffs do know that Defendants used these means to communicate details about the

conspiracy. For example, Defendant Nisha Patel, one of the key conspirators at Defendant Teva,

used non-SMS messaging on her phone to communicate with one of Teva’s competitors,

Defendant Amneal, and to confirm that Amneal would concede a specific customer so long as it

could retain another.

       160.     Scrubbing and misattributing reports: On several occasions, Defendants left

evidence of their own attempts to edit documents to avoid use of the term “fair share” or to delete

references to knowledge of upcoming price increases by competitors. Defendants also falsely

attributed or anonymized sources of information to camouflage anticompetitive communications.




                                        - 66 -
                        FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 67 of 269




       161.     Going offline: Unsurprisingly, individuals who had some inkling that it was

unwise to leave a paper trail when discussing fair share asked to end email conversations and to

speak over the phone or in person. In May 2014, an employee at Taro saw a confidential internal

spreadsheet with fair share calculations and sent the author an email asking “Hi Alex, please

explain FS, (Fair Share)?” Although the email was sent in the evening, Defendant Ara

Aprahamian (Taro’s Vice President of Sales and Marketing) wrote back within six minutes “No

emails please. Phone call. Alex let’s discuss.” For the same reason, in August 2014, Defendants

Nisha Patel and David Rekenthaler wrote “will call” and “I’ll catch up with you today” in

response to emails because they wanted to discuss their backchannel communications with

manufacturer Defendant Mylan without leaving evidence in the form of an email.

B.      Major Distributors Joined the Manufacturers’ Fair Share Conspiracy

       162.     Thus far, this multidistrict litigation has focused on the role of generic drug

manufacturers in the years-long scheme to fix the prices of generic drugs. But certain major drug

distributors (namely Defendants Cardinal, AmerisourceBergen Drug Corp. (“ABC”), McKesson,

Walgreens/WBAD, and Morris & Dickson) understood, agreed with, and did their part to achieve

the common goals of the fair share conspiracy: to prevent price erosion by “stabilizing” and

“settling” the market, and to encourage coordinated price increases. These distributor Defendants

are drug wholesalers that purchase from the manufacturer Defendants. In 2017, they controlled

over 81% of the total purchasing volume of generic drugs in the United States.

       163.     The distributor Defendants knowingly participated in the overarching agreement

and in subsidiary schemes in restraint of trade by orchestrating coordinated price increases, by

passing anticompetitive messages at the behest of their manufacturer co-conspirators, and by

brokering the allocation of customers in order to establish fair share. They arranged the




                                     - 67 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 68 of 269
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 69 of 269




        •     fu October 2015 Teva told Cardinal that it was'                        "
                                                                                     "

        •     fu April 2016, Taro sent offers to McKesson alon
                                   re
              -�

       166.      Discussions and decisions based on fair share were effective b ecause the

Defendant distributors and the Defendant manufacturers all understood the meaning of the te1m

and its corollaiy rnles. The manufactur ers knew that certain distributors were in the know and

required no finiher explanation in order to cany out their common goals.

       167.      Distributor Defendants often requested from the manufacturers a summaiy of the

cunent fair shai·e aiTangem ent. On mor e than one occasion, Teva's emails to distributors included

spreadsheet attachments showing each manufacturer 's cunent accounts and the conesponding

market shai·e so that distributors would understand the balance of shai· e of that drng, handle bids

in accordance with the fair share anangement, and pass updates to other manufacturers about the

intentions of their competitors.

       168.      Distributor Defendants began to develop their own languag e to finih er the

conspiracy, much like the manufacturer Defendants. For instance, ABC used the phrase "horse

trade" to refer to a m ethod used by the conspirators to allocate shai·e without competition. And

rather than listing all the diugs in a catalog and then collecting bids from the manufacturers, the

distributor Defendants-including Cai·dinal, McKesson, ABC and WBAD-began to request

"wish lists" from the manufacturers.

       169.      Bidding resulted in lower prices when incumbents were offered a chance to

counterbid (a "right of first refosal" or "ROFR"). The goal of wish lists was to allow the



                                       - 69 -
                      FILED WITH REDACTIONS - PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 70 of 269
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 71 of 269




discuss its own purchases with its suppliers, the manufacturers. But the distributor Defendants did

more: they arranged anticompetitive communications that affected the market as a whole.

                Distributor Defendants often benefit from higher market-wide drug prices

       173.     The distributor and manufacturer defendants called, texted, emailed, app-

messaged, and met with one another regarding their common interest in higher prices market-

wide. For example, in May 2012, at a widely-attended trade show organized by distributor

Defendant H.D. Smith, manufacturers and wholesaler distributors discussed price increases for

topical creams and ointments. Over email, a Fougera national accounts executive reported “



                 ” because they can                         and “

       .”

       174.     Defendant McKesson’s SEC 10-K filings during every year of the conspiracy

confirm that it benefits from higher prices and may lose profits when the manufacturer-level price

increases decrease in frequency or decrease in magnitude:

                 A significant portion of our distribution arrangements with the
                 manufacturers provides us compensation based on a percentage of
                 our purchases. In addition, we have certain distribution
                 arrangements with pharmaceutical manufacturers that include an
                 inflation-based compensation component whereby we benefit
                 when the manufacturers increase their prices as we sell our existing
                 inventory at the new higher prices. For these manufacturers, a
                 reduction in the frequency and magnitude of price increases, as well
                 as restrictions in the amount of inventory available to us, could
                 have a material adverse impact on our gross profit margin.

       175.     Defendant ABC also admits that it has reason to benefit from higher prices in its

2014 10-K, and in filings in subsequent years:

                 [ABC’s] gross profit from brand-name and generic manufacturers
                 continues to be subject to fluctuation based upon the timing and
                 extent of manufacturer price increases. If the frequency or rate of
                 branded and generic pharmaceutical price increases slows, our

                                     - 71 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 72 of 269
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 73 of 269




                .” In June 2013, Sandoz noted that                                          with

Defendant McKesson.

       180.     Likewise, in April 2014 distributor Defendant Morris & Dickson (“M&D”)

wanted an                                             of the opioid drug Oxycodone. According to

one of her documents, manufacturer Defendant Sun’s Susan Knoblauch was left with the

impression that M&D preferred




          ” meaning all the distributors would pay higher prices.

       181.     The following section illustrates how the distributor Defendants actively

participated in the fair share conspiracy in order to coordinate prices and price increases and

arrange allocation of fair share between the manufacturer Defendants.

                Events illustrating the role of Distributor Defendants in the fair share
                conspiracy

                        (a)    H.D. Smith knowingly participated in the fair share conspiracy

       182.     Defendant H.D. Smith was a pharmaceutical distributor that sold to dispensers of

prescription drugs including independent pharmacies and hospitals like the Plaintiffs. H.D. Smith

was wholly acquired by Defendant AmerisourceBergen Drug Corp. (“ABC”) in January 2018.

       183.     Because the individuals responsible for arranging supply contracts for H.D. Smith

were in constant contact with the manufacturer Defendants, they understood that, according to the

rules of fair share, manufacturers agreed they should act “responsibly” by conceding share to new

entrants and refusing to steal share when another competitor increased prices. For example, on

multiple occasions in the spring and summer of 2015, manufacturer Defendant Teva told H.D.




                                      - 73 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 74 of 269
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 75 of 269
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 76 of 269
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 77 of 269
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 78 of 269
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 79 of 269




                        (b)    Harvard knowingly participated in the manufacturers’ fair
                               share conspiracy

       202.     Defendant Harvard Drug Co-Op is a formerly independent drug distributor that

was wholly acquired by distributor Defendant Cardinal in 2016. Both before and after the

acquisition, multiple Harvard employees knowingly participated in the overarching fair share

scheme. The acquisition did not disrupt the channels of collusive communication between the

Defendants. At a meeting in 2016, distributor Defendant ABC told manufacturer Defendant

Sandoz that Cardinal’s acquisition of Harvard would

              and “                            .”

       203.     Generic drug manufacturers have two main ways of making sales to distributors

such as Harvard. The simplest is when a customer requests a “one-time buy” or “spot purchase”

of a specific number of units. The manufacturer responds with a price—which is often the list

price (the Wholesale Acquisition Cost or “WAC” price) or very close to it— and if the customer

accepts, the drugs are shipped. The second and far more prevalent means of selling generic drugs

is through ongoing supply contracts, typically renegotiated at least once a year. The customer

sends a request for proposal (“RFP”) either for a single drug or for a list of drugs and then

receives bids from the manufacturers. Incumbent manufacturers are usually given a chance to

counterbid the lowest bid, and the process may involve multiple rounds of bidding. 19 The

manufacturer with the lowest net price typically wins the bid and sometimes the runner-up is also

awarded a “secondary” contract, to be used as a backup or for a certain percentage of purchases.




19
  Evidence indicates that from 2010 to 2017, as the fair share understanding became more and
more effective as the manufacturer and distributor conspirators built trust with one another, the
distributor Defendants deliberately limited the number of rounds of bidding in order to avoid
competition and prevent price erosion.


                                      - 79 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 80 of 269
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 81 of 269
          Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 82 of 269




Upsher-Smith that Greenstone would concede the business to Upsher-Smith, as requested,

consistent with the rules of the fair share understanding.

          213.   A few weeks later, at an HDMA trade association meeting on June 6, 2015,

Sandoz representatives told Harvard representatives that Sandoz greatly appreciated Harvard’s



     .”

                        (c)     ABC knowingly participated in the fair share conspiracy

          214.   Along with distributor Defendants H.D. Smith and Harvard, distributor Defendant

AmerisourceBergen Drug Corp. (“ABC”) also knowingly participated in the overarching fair

share conspiracy. Tellingly, Sandoz employee notes from a 2015 trade association meeting list

“market share” as the first criterion of ABC’s philosophy on pricing. A Mylan internal

presentation identified ABC as a distributor that followed the “fair share” model.

          215.   Many of the fair share agreement’s most active conspirators worked for ABC at

some point in their careers. Nisha Patel, whose computer files and dozens of acts of price-fixing

are the main corpus of evidence for this complaint, began her pharmaceutical career at ABC.

Marc Kikuchi arranged fair share deals as a Senior Vice President at ABC before he became a

CEO at Defendant Zydus. He is presently CEO at Defendant Dr. Reddy’s.

          216.   In March 2013, Defendant ABC and Defendant Walgreens Boots Alliance entered

into a long-term agreement (now extended until 2026) to collaborate on the purchase of drugs,

including all purchases from the manufacturer Defendants. In practice, this meant that distributor

conspirators who had formerly worked separately to allocate fair share and coordinate price

increases among the manufacturers were now officially working together. ABC and WBAD

employees often joined one another’s email threads and discussed allocations and price increases

with the manufacturers as a group. For example,

                                      - 82 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 83 of 269
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 84 of 269
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 85 of 269




       225.     By March 18, 2014, ABC had communicated with Aurobindo and then

communicated to Teva that Aurobindo wanted



                                               . That same day, Defendant Rekenthaler had a

thirty-minute call with a senior executive at Aurobindo where they discussed the allocation for

Dextroamphetamine-Amphetamine IR.

       226.     ABC’s communications enabled Teva to make fair share arrangements to divide

the market with a third manufacturer, Defendant Actavis. On March 17, 2014, Defendant Patel

(Teva) had multiple calls with Defendant Richard Rogerson (Actavis’s Director of Pricing), and

Rekenthaler spoke with Defendant Marc Falkin (Actavis). Rekenthaler and Falkin spoke again

seven times on March 20, 2014 to discuss allocation of the market for Dextroamphetamine-

Amphetamine IR.

       227.     On April 16, 2014, Teva learned of a challenger at one of its accounts but not its

identity. Defendant Patel informed her superiors that the challenger was Actavis and

recommended that Teva concede the account to Actavis. At 1:43pm, she communicated to

another colleague that the decision had been made to concede. Apparently closing the loop, she

called Defendant Rogerson at Actavis at 1:55pm to tell him that Teva would play fair.

                       (iii)   Modafinil (ABC, Teva)

       228.     Modafinil, known by the brand name Provigil, is a generic drug that treats sleep

disorders including narcolepsy and obstructive sleep apnea (halted breathing during sleep). As of

the date of this complaint, the average price for a 200mg tablet of Modafinil is around 63 cents. In

early 2014, when ABC had coordinated a fair share market allocation scheme between Teva and

other manufacturers, the average price was over $12.00 per tablet.




                                     - 85 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 86 of 269
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 87 of 269
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 88 of 269
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 89 of 269




        239.   By March 22, 2016, ABC had communicated with Sun on behalf of Teva so that

the manufacturers could jointly calibrate their share targets. An ABC executive wrote to Teva that

she “                                .” The details included were that Sun’s “

                                                          .” Once again, Teva sincerely

appreciated ABC’s role.                                                 . Sun then avoided

bidding on Teva accounts but where it did do so, Teva knew that Sun’s goals were limited and

Teva could concede the account without fear of further loss of business. Sun knew it could bid at

a higher price and still win or retain the business because Teva would not defend every account.

                       (d)     Walgreens and later WBAD knowingly participated in the fair
                               share conspiracy

        240.   Defendant Walgreens/WBAD is a major drug distributor that operates a chain of

over 9,000 pharmacies. WBAD has a long-term agreement to purchase generic drugs together

with Defendant ABC. The same individuals who coordinated market allocation and price increase

schemes for Walgreens continued to do the same after Walgreens formed WBAD, and continued

to do so when WBAD combined its drug purchasing efforts with ABC. WBAD executives were

equally as responsible for ABC’s purchases and collusion with the manufacturers as those who

were officially employed by ABC. For example, on April 9, 2015, a Teva executive wrote to

WBAD that she had “                                                   ” and then communicated

Teva’s expectation that “

                          ” competing.

        241.   WBAD executives consistently shuttled between the manufacturer Defendants so

that the manufacturers would know each other’s market share goals and intentions not to compete

For example, in August 2015 a national account executive at Qualitest (which is owned by

Defendant Par) noted that WBAD had “                                                 ” for the



                                     - 89 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 90 of 269
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 91 of 269
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 92 of 269
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 93 of 269
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 94 of 269




                                                  .” One Sandoz executive responded internally

and exclaimed that this was “                 ”

       256.    On July 29, 2013, Patel and SDZ-CW-1 discussed how to carve up the market for

Temozolomide between Sandoz and Teva. Throughout the summer, SDZ-CW-1 spoke to Patel

both before and after Sandoz sent out any offers regarding Temozolomide in an effort to develop

and ensure the appropriate fair share balance between the two competitors.

       257.    Although SDZ-CW-1 and Patel were already in contact on July 29, 2013, the

companies had multiple redundant lines of collusive communication that day. An executive at

Sandoz called a senior account executive at Teva. Separately, Kevin Green (Teva) spoke to SDZ-

CW-2 twice, and they spoke again on July 31. During these calls, Green told SDZ-CW-2 about

Teva’s launch plans and Teva’s intention to take the Walgreens business.

       258.    Teva and Sandoz continued to communicate their future plans with each other for

other accounts. Sandoz internal emails sent on July 31, 2013, reveal that Sandoz knew the

customers Teva would contact even before Teva had done so. “

                                                         [.]” Also on July 31,



                                                     .” On August 12, 2013, the same day as

Teva’s launch, cooperating witness SDZ-CW-2 met in person with Defendant Rekenthaler at the

Grand Lux Café in Las Vegas during the NACDS Total Store Expo conference and they

discussed the status of the Temozolomide arrangements.

                        (iii)   Disulfiram (WBAD, Breckenridge, Teva)

       259.    Disulfiram is an alcohol antagonist used to treat alcoholism. As part of the

overarching fair share conspiracy, WBAD worked with Breckenridge and Teva to allocate the

market for the drug.

                                       - 94 -
                       FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 95 of 269
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 96 of 269
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 97 of 269
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 98 of 269
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 99 of 269
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 100 of 269
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 101 of 269
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 102 of 269
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 103 of 269




       292.     Because Dr. Reddy’s had been able to signal to Teva via McKesson,




                     .

       293.     Dr. Reddy’s was also able to pass messages via a minor distributor not named as a

defendant in this action. On June 11, 2014, a Director of National Accounts at Teva reported that

the distributor had told

                                    .”

       294.     The Defendants’ anticompetitive conduct relating to Capecitabine continued

throughout the summer as Mylan prepared to launch. On August 4, 2014, Nesta and Rekenthaler

spoke by phone three times. Nesta informed Rekenthaler that Mylan would soon enter the

Capecitabine market and the pair discussed how to allocate the market, a discussion made easier

by the fact that McKesson had delivered Dr. Reddy’s “                                  .”

Rekenthaler wrote an email memorializing the call.

                                                                                       .” Mylan

did seek the business for each of these three companies and Teva conceded each of them,

pursuant to the agreement Rekenthaler had reached with Nesta.

       295.     This market allocation “plan” was highlighted in other internal Teva emails sent

on August 10, 2014. “



                                                                                                    .




                                         - 103 -
                         FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 104 of 269




       296.      On August 11, 2014, Rekenthaler received a call from Nesta. Shortly after

hanging up the phone, Rekenthaler sent an internal email confirming that

                                           .” He added that he did not “

            .”

       297.      In accordance with their market allocation scheme, Mylan targeted and Teva

conceded the Capecitabine business at ABC, Econdisc, and McKesson/Rite-Aid. Teva also

conceded some of the “smaller guys” as well, pursuant to the agreement. On August 14, 2014, for

example, a smaller customer informed Teva that it had received a bid for Capecitabine. On

August 18, 2014, Rekenthaler called Nesta and the next day an internal email confirmed that Teva

“                                .”

                        (ii)    Amikacin (McKesson, Heritage, Teva)

       298.      Amikacin is an antibiotic developed in the 1970s that is used to treat multi-drug

resistant bacterial infections and is considered an “essential medicine” by the World Health

Organization. In October 2014, as part of the overarching fair share conspiracy, McKesson

conspired with Teva and Heritage to arrange a market allocation and increase prices for

Amikacin.

       299.      In the summer of 2014, when a customer requested that Heritage reduce its price,

Heritage said that it was aware that Teva’s price was slightly lower but that it did not wish to

reduce its prices in order to gain market share. The Heritage team decided they were “



                                                                        [.]”

       300.      On October 10, 2014, Heritage’s Neal O’Mara reported that he had had positive

conversations with an individual at McKesson who was willing to help coordinate with other

manufacturers to help Heritage gain share for Amikacin. This person apparently believed it was

                                      - 104 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 105 of 269
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 106 of 269




       303.     When contacted by customers looking to avoid high prices, Heritage supported

Teva’s price increase by refusing to lower prices. Heritage wrote that they “



       .”

                        (iii)   Tizanidine (McKesson, Dr. Reddy’s, Mylan, Sandoz)

       304.     Tizanidine, also known by the brand name Zanaflex, is used to treat muscle

spasticity due to spinal cord injury or multiple sclerosis. As part of the overarching fair share

conspiracy, McKesson coordinated with Dr. Reddy’s, Mylan, and Sandoz to allocate share and

increase prices for the drug.

       305.     Around May 2013, the Tizanidine market was controlled by Reddy’s (59%

market share), Mylan (24%), and Sandoz (17%). An internal Dr. Reddy's presentation discussing

Tizanidine noted “                                              ”

       306.     On May 10, 2013, Sandoz learned that Reddy’s had increased prices tenfold,

which gave Sandoz and Mylan room to obtain their fair share at significantly higher prices. “



                                                                                          .

       307.     On May 13, 2013, Dr. Reddy's made its list price increases public and that same

day, Nesta (Mylan) had a call with SDZ-CW-4 (Sandoz).

       308.     Distributor Defendant McKesson was instrumental in coordinating support for the

Reddy’s-led price increases.




                                      - 106 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 107 of 269
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 108 of 269
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 109 of 269
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 110 of 269
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 111 of 269
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 112 of 269




        326.     In the month leading up to Zydus’s launch of the drug, Nisha Patel and David

Rekenthaler spoke with their former colleague Kevin Green (formerly Teva, then at Zydus) and

discussed which Paricalcitol customers Teva would retain and which customers it would allocate

to Zydus, the new market entrant.

        327.     On March 13, 2014, Patel directed that Teva retain the ABC account and match

Zydus’s pricing. The next day, on March 14, 2014, Patel called Green to update him on Teva’s

decision to play fair.

        328.     During the morning of March 17, 2014, Defendants Patel and Green had two

more phone calls where they discussed how to divvy up the market for several new Zydus

products, including Paricalcitol. A half an hour after the second call, Patel e-mailed her supervisor

Kevin Galownia with a list of accounts to retain for Teva or concede to Zydus. Later that same

day, Patel called Green.

        329.     Over the next several weeks, Defendant Teva “strategically” conceded several

customers to the new entrant Zydus.

        330.     On March 28, 2014, one of Teva's customers notified a Director of National

Accounts that it had received a competing offer from Zydus for its Paricalcitol business. This

person forwarded the email to Patel who responded within minutes “[w]e should concede.”

Patel’s answer was immediate because she and Green had had a nine-minute call the day before

during which Green had advised her of the incoming bid and Patel had agreed to play fair.

        331.     On April 1, 2014, Defendant Teva conceded another account to Zydus and noted

in Teva’s Delphi database that the reason for the concession was “Strategic New Market Entrant.”

        332.     By May 2014, Dr. Reddy’s began preparations to enter the Paricalcitol market.

WBAD coordinated Dr. Reddy’s entry into the market by serving as a liaison between Dr.




                                         - 112 -
                         FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 113 of 269




Reddy’s and its competitors even though they were also in direct communication with one

another. Dr. Reddy’s was targeting a 20% market share. At the time, Teva’s share was 73%.

       333.     On June 10, 2014, Nisha Patel spoke several times with Victor Borelli at Dr.

Reddy’s. Later that day, at 2:46pm, Dr. Reddy’s provided WBAD with a market share report for

Paricalcitol indicating that Teva was the market leader at 60% share. Having also spoken with

Teva, WBAD agreed that “Teva is the right target.” Dr. Reddy’s then bid on a Teva account and

Teva conceded it to Reddy’s, dropping its market share by 3%.

       334.     Teva also strategically conceded what remained of its Cardinal business (it had

previously conceded some of that business to Zydus). After receiving Dr. Reddy’s bid, Cardinal

approached Teva and asked whether Teva would bid to retain the 4 mcg dosage form. Patel

recommended that Teva concede the business: “We have ~70 share and it is ideal to concede

here…” Kevin Galownia agreed. Patel then instructed a Teva customer analyst to concede “due

to [T]eva’s high share.” The rationale was circulated within Teva:

                 Due to the fact that we have high share and already conceded on
                 the other strengths, we are going to concede on this strength as well.

Teva’s Teri Coward forwarded this statement, word-for-word, to Cardinal’s                 .

       335.     Dr. Reddy’s formally launched Paricalcitol on June 24, 2014. On June 26, 2014,

Kevin Galownia told Nisha Patel that Teva was “willing to concede 10-15% share total on

Paricalcitol” to Dr. Reddy’s. Teva then conceded several accounts to Dr. Reddy’s, following the

plan confirmed by WBAD. On July 20, 2014, after a call between Patel and Dr. Reddy’s Victor

Borelli, Patel instructed a Teva colleague to

                 bid a little high on Paricalcitol. We should not be aggressive since
                 we are in the process of conceding share due to additional entrants.

Her colleague responded: “I will bid higher” on Paricalcitol.




                                     - 113 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 114 of 269
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 115 of 269
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 116 of 269




       343.     By early August 2014, Dr. Reddy’s had attained 15-16% of the total Paricalcitol

market, which it decided—pursuant to its understanding with Teva—it would “maintain for now.”

After the fact, McKesson reminded Teva that Dr. Reddy’s had been “so aggressive because [Teva

was] not giving up share.”

                       (f)     Morris & Dickson knowingly participated in the fair share
                               conspiracy

       344.     Defendant Morris & Dickson (“M&D”) is another drug distributor that

participated in the overarching conspiracy to allocate share between generic drug manufacturers

in order to maintain prices and permit coordinated price increases.

       345.     The manufacturer Defendants considered M&D to be a trustworthy conspirator

and were frank about their adherence to fair share. For example,




           .”

       346.     As a smaller wholesaler, Morris and Dickson had a strategy of offering

competitive intelligence and coordinating fair share in exchange for preferable treatment from the

manufacturers. For example, on May 14, 2014,              of M&D requested a discount on

Clonidine-TTS patch from Teva. Teva’s Associate Director of National Accounts recommended



                                     - 116 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 117 of 269




to Nisha Patel “




                                                     .”

       347.        In another example, in May 2014 Defendant Tracy Sullivan (Lannett) met with

M&D to obtain confidential information about how other manufacturers would support price

increases. In her notes she remarked that M&D “

                                                            .” Later that same week, two Morris &

Dickson employees arranged a dinner with Sullivan and co-conspirator Anne Sather (Heritage).

Emails from March 2015 confirm that M&D employees were willing to relay confidential

competitive information received from manufacturers to the relevant competing manufacturers.

                          (i)    Eszopiclone (M&D, Cardinal, Dr. Reddy’s, Sun, Roxane)

       348.        Eszopiclone is a sedative-hypnotic drug used to treat insomnia. Teva, Dr.

Reddy’s, Mylan, Lupin, Glenmark, Sun, and non-defendant manufacturer Roxane launched

Eszopiclone on April 15, 2014. In the months leading up to the launch, the various manufacturers

sought to obtain “pre-commitments” with customers including the Defendant distributors. In this

chaotic seven-player simultaneous launch, and as part of the overarching fair share conspiracy,

M&D and Cardinal helped the manufacturer Defendants to settle the market with minimal

competition by relaying their intentions regarding share, preferred account targets, and pricing.




                                        - 117 -
                        FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 118 of 269




       349.     Months before launch, on February 6, 2014, Cardinal reached out to Dr. Reddy’s

to begin gathering information about the likely allocation plan. Cardinal wrote “



                                             ” That evening, a Dr. Reddy’s executive provided

the answer to Cardinal’s key question—                                   —and directed a more

junior Reddy’s employee to send Cardinal that answer.



                                                   .

       350.     Because of the large number of competitors, the Defendants had some confusion

around pricing and share intentions, despite their frequent sharing of information.




                       .

       351.     On April 2, 2014, Dale Kelly at Morris & Dickson reached out to Susan Knoblach

at Defendant Sun to help avoid price erosion on Eszopiclone.




                                                                  .”

                       (g)     Cardinal knowingly participated in the fair share conspiracy

       352.     Distributor Defendant Cardinal was also aware of the overarching fair share

agreement and knowingly joined in the agreement in restraint of trade.




                                     - 118 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 119 of 269
          Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 120 of 269




          356.   Cardinal executives told generic drugmakers that Cardinal wanted to prevent price

erosion by maintaining current customer allocations. For example, in December 2012, a




      .

          357.   Cardinal’s participation in the overarching conspiracy continued even after the

creation of Red Oak Sourcing in 2014. Defendant Red Oak is a joint venture between Cardinal

and CVS Health that is, according to its website, “responsible for securing the generic drug

portfolio for both companies.” Red Oak employees negotiate on behalf of both Cardinal and CVS

Health. Some of the same employees who participated in the overarching conspiracy while at

Cardinal accepted new positions at Red Oak and continued to price-fix with their manufacturer

conspirators, except that they were now responsible for an even larger share of the market.

          358.   The Red Oak executives often requested that the manufacturers provide charts

showing the current allocation of market share. These overviews were requested so that Red Oak

could more knowledgeably engage with the manufacturers on the basis of fair share. 22 For

example, on multiple occasions, including at the end of April 2015 and in mid-August 2015, Red

Oak requested that Teva provide comparative market share charts showing which customers had

been allocated to which manufacturers. Teva replied in an email titled

making clear that it was Red Oak that sought the information. The spreadsheets contained a

breakdown of the current market share of each manufacturer for the requested drugs.



22
  Each of the manufacturer Defendants kept some version of a tracking spreadsheet to see where
their competitors stood in terms of market share.


                                      - 120 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 121 of 269




       359.     The following sections illustrate additional episodes of Cardinal’s participation in

the anticompetitive fair share agreement.

                        (i)       Nystatin (Cardinal, Heritage, Mylan, Sun/Mutual, Teva)

       360.     Developed in the 1950s, Nystatin is an antifungal drug sold in various dosage

formulations including creams, ointments, and tablets. As part of the overarching fair share

conspiracy, Cardinal coordinated with Heritage, Sun/Mutual, Mylan, and Teva to allocate market

share and increase prices for the drug. 23

       361.     At a meeting at Cardinal’s headquarters on February 12, 2013




                              .

       362.     A month later, on February 26, 2013, Defendant Heritage’s President Jason Malek

and National Account Manager Anne Sather discussed Cardinal’s suggestion that

                                                                               n. Sather noted that

according to Cardinal: “                                                             .” Malek asked if

it would be possible to raise prices without inviting “           ” and Sather replied: “

                              .” Ultimately, they agreed to join Cardinal’s plan to increase prices.



 23
   In this complaint, IRPs bring claims for Nystatin tabs only against distributor Defendant
 Cardinal. IRPs’ previously brought claims against the manufacturers of Nystatin tabs in an
 earlier multi-drug complaint (18-cv-2533-CMR, Dkt. 1). Those claims have already been
 sustained against Defendants’ motion to dismiss.


                                      - 121 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 122 of 269
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 123 of 269




       367.     Another example of Cardinal’s participation in the manufacturers’ fair share

conspiracy involved Tolterodine extended release capsules (“Tolterodine ER”), an antispasmodic

drug prescribed to people who have difficulty controlling their urination.

       368.     Although it was not publicly known at the time, Teva and Mylan both had plans

to begin selling Tolterodine ER on January 2, 2014. Accordingly, throughout December 2013,

with full knowledge that Mylan and Teva intended to allocate the market according to the

overarching fair share agreement, Cardinal liaised between the two manufacturers to coordinate

the details of the illegal agreement.

       369.     On December 20, 2013,              (Cardinal) called Teri Coward (Teva) and

delivered the message that Mylan would launch its Tolterodine ER in two weeks. Cardinal also

provided Mylan’s future pricing for Tolterodine ER, and conveyed that Mylan was “looking for a

40% market share.” Cardinal knew this was sufficient for Teva and Mylan to determine whether

their customers added up to fair share and said that Teva “can figure the rest out.”

       370.     With the market allocation and pricing details provided by Cardinal, the

manufacturer conspirators were all set. Teri Coward circulated the message from Cardinal to her

Teva colleagues, including Kevin Galownia, and asked to have a call “first thing Monday

morning to discuss what we want to do” in terms of preparing a “target strategy.” Galownia then

spent the weekend working up a strategy so that Teva could “pick who should receive bids.” The

unbidded customers would be conceded to Mylan as per the agreement communicated and

confirmed via Cardinal.

       371.     On Monday, December 23, 2013, David Rekenthaler (Teva) and Jim Nesta

(Mylan) spoke briefly on a second line while Rekenthaler was simultaneously dialed in to a Teva

conference call. Immediately after the Teva conference call, Rekenthaler tried calling Nesta two




                                      - 123 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 124 of 269




more times and Nesta ultimately returned the call. During these calls, Rekenthaler and Nesta

reached an agreement to allocate the Tolterodine ER market on launch day so that Teva and

Mylan could reach their target share without eroding prices. They also discussed specific

contractual language to include in their offers in order to allow room for future price increases.

Rekenthaler (Teva) circulated an email with the subject “Mylan’s offers” listing all the accounts

where Mylan sought business, which he was able to confirm due to his calls with Nesta (Mylan).

       372.     By 12:12 pm on that same day, Teva had created a revised pricing plan for the

Tolterodine ER launch that incorporated Teva and Mylan’s plan to allocate the market, including

the submission of cover bids and abstention from bidding. The revised pricing plan included a

chart identifying the major customers (and their associated market share percentage) that Teva

would receive to get close to its desired 60% market share while Mylan would get its desired 40%

share, as Cardinal had arranged. The following day, Christmas Eve 2013, Rekenthaler and Nesta

had two more calls to confirm and refine Teva and Mylan’s market allocation agreement.

       373.     In exchange for Mylan either submitting cover bids or abstaining from bidding on

these customers, Teva reciprocated by submitting cover bids and/or refusing to submit bids to

customers that Mylan targeted. This is demonstrated by the fact that Teva’s newly revised pricing

plan now included considerably higher direct invoice prices for the major customers allocated to

Mylan than had been listed prior to the calls between Nesta and Rekenthaler.

       374.     The allocation between Mylan and Teva allowed Teva to launch at only 86% of

the brand price for a total of $24.6 million in net sales during the first week of sales. The

allocation was successful, with Teva achieving approximately 58% market share.

                        (iii)   Tobramycin inhalation (“Tobi”) (Cardinal, ABC, WBAD,
                                Akorn, Sandoz, Teva)




                                      - 124 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 125 of 269




       375.     Distributor Defendants Cardinal, ABC and WBAD each participated in the

scheme to allocate manufacturer market share for Tobramycin inhalation solution (also known as

Tobi). Although these distributor Defendants often initiated discussions about balancing share or

increasing price in order to foment agreement, in this case they worked to finalize the agreement.

       376.     Tobramycin is prescribed to people with cystic fibrosis who are suffering from

bacterial infections in their lungs. The drug is sold in packs of 56 ampules because patients must

inhale two ampules of Tobramycin per day for 28 days. At the time, the 56-pack of ampules cost

Teva around $48.69 to produce. As a result of the conspiracy, Teva was able to sell each 56-pack

of Tobramycin for over $4,000.

       377.      As early as October 2013, Sandoz began strategizing how to split the market for

Tobramycin once it was released from patent protections and available for generic production.

“We will aim to go for our fair share of the market” wrote a Sandoz executive responsible for

product launches. “Exact goals will depend on how Teva goes into the market on day 1, and how

rational they behave on day 181.” (Teva had secured a 180-day exclusivity period). As explained

above, “rational” behavior is a term of art in the fair share conspiracy indicating that a competitor

will play fair and cede share to avoid competition.

       378.     On June 23, 2014, Nisha Patel told her colleagues that they needed to discuss

which customers to retain and which to concede to new entrants, including Sandoz, in accordance

with market share calculations.

       379.     On July 1, 2014 Patel had seven calls with an individual at Sandoz who is referred

to in this complaint as Sandoz Cooperating Witness #1 (“SDZ-CW-1”). They discussed Sandoz’s

launch plans and how to divide up the market for Tobramycin.




                                      - 125 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 126 of 269
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 127 of 269




       385.     The following week, on July 17, 2014, Red Oak / Cardinal’s              was

concerned that the manufacturers’ allocation agreement was not being executed quickly enough.

He called Teri Coward (Teva) to warn her




                                                                                   .”

       386.     That same week, Walgreens also coordinated with Sandoz and Teva to allocate

the market for Tobramycin. On July 16, 2014, Teva spoke with

(Walgreens/WBA), who had spoken with Sandoz that same day to discuss the launch of

Tobramycin.




       387.     When Tobramycin came up for re-bid in July 2015, Teva continued with the

agreed plan to concede to challengers in order to avoid or limit price erosion. Teva admitted to

another distributor that “

       .”

       388.     That fall, as the competitors looked to rebalance share for Tobramycin inhalation,

Akorn sought a part of the ABC business.




                                      - 127 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 128 of 269
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 129 of 269




                   Generic Drug                    Conspirator Manufacturers
       Buspirone HCL tablets                   Mylan, Watson (Actavis), Teva
       Estradiol tablets
       Tamoxifen citrate tablets

       Labetalol HCL capsules                  Sandoz, Watson (Actavis), Teva, Par

       Nadolol tablets                         Mylan, Sandoz, Teva

       Loperamide HCL capsules                 Mylan, Teva

       Nitrofurantoin macrocrystal capsules    Mylan, Teva, Alvogen

       Estradiol-Norethindrone tablets         Breckenridge, Teva



                         (a)    Nadolol

       392.     Nadolol (brand name: Corgard) is a beta-blocker drug prescribed to treat high

blood pressure, reducing the risk of stroke and heart attack.

       393.     In 2012 and 2013, Teva, Mylan and Sandoz had differing Nadolol supply

problems but were in continuous communication to coordinate pricing and market allocation in

order to maintain market stability. On July 31, 2012, after calls between SDZ-CW-2 (Sandoz) and

Defendant Kevin Green (then at Teva) where they agreed to support Teva’s price increase, Teva

raised its price for Nadolol. Teva also had five calls with Defendant James Nesta (Mylan) where

they discussed the plan to increase prices. As agreed, Sandoz supported Teva’s price increase with

a massive price increase of its own—raising prices for various formulations over 700%—on

August 27, 2012.

       394.     Mylan had problems supplying Nadolol but was able to follow and match the

Teva and Sandoz increases on January 4, 2013. As with the prior Nadolol increases, Nesta spoke

with Green multiple times the day before the increase, and Green spoke with Kellum twice on the

day of the increase. Shortly after hanging up with Green, Kellum reported internally that Mylan

had made good on the agreement but disguised the source of the information by saying he had

                                      - 129 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 130 of 269




“just heard from a customer” that Teva and Mylan had followed the price increases. Kellum’s

phone records demonstrate that he did not speak with any customers that morning.

       395.     Sandoz executives frequently made such false attributions in order to share the

contents of collusive communications with competitors without leaving overt evidence. Kellum

added “let’s please be cautious on both of these products,” meaning that Sandoz did not want to

inadvertently take market share from these competitors, because taking share after a price increase

is inconsistent with the overarching fair share agreement.

       396.     Teva and Mylan imposed another coordinated set of price increases on July 2 and

July 3, 2013 and Sandoz continued to react favorably, in accordance with the overarching

agreement. Shortly after the Teva increase, Sandoz sought to obtain a “comprehensive list of

items” increased so that it would “not respond to something adversely” by inappropriately

competing for market share on any of those drugs. Sandoz executives had previously conveyed to

their counterparts at both Mylan and Teva that Sandoz would follow their price increases and not

steal their customers after an increase. Obtaining the comprehensive list of price increase drugs

was an effort by Sandoz to ensure it was aware of every increase taken by both competitors so

that it could live up to the agreement. On July 15, 2013, SDZ-CW-2 asked David Rekenthaler to

provide Sandoz with a full, comprehensive list of all the Teva price increase drugs – not just those

drugs where Teva overlapped with Sandoz. Defendant Rekenthaler complied. Understanding that

it was improper to share competitively sensitive pricing information with a competitor, and in an

effort to conceal such conduct, Defendant Rekenthaler first sent the Teva price increase list from

his Teva work e-mail account to a personal e-mail account, and then forwarded the list from his

personal e-mail account to SDZ-CW-2's personal e-mail account.




                                     - 130 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 131 of 269




                       (b)     Labetalol HCL

       397.     Labetalol hydrochloride, like Nadolol, is a beta blocker that helps treat high blood

pressure.

       398.     Teva increased Labetalol prices on July 31, 2012 and coordinated with its

competitors to maintain that supra-competitive pricing. For instance, in October 16, 2012, Sandoz

overcame earlier supply problems, leading a Teva senior analyst to wonder whether pricing at

certain accounts should be lowered in anticipation of the incoming competition. After speaking

twice with SDZ-CW-2 at Sandoz, Defendant Green (Teva) answered the analyst’s question.

                 Sandoz is back in good supply. They took a 500% price increase
                 several months back, and they are holding firm with their prices.

                 Stay the course and maintain our higher price

       399.     Two days later, on October 18, 2012, Defendant Rekenthaler had four calls with

A.S., a senior sales executive at Watson (Actavis) to confirm that Watson was also still

committed to maintaining high pricing on Labetalol.

       400.     For years after, Teva continued to coordinate with its competitors to stay the

course regarding Labetalol pricing. In February 2014, for example, Teva received notice from a

customer of a challenge coordinated on a price increase. Defendant Patel forwarded the e-mail to

an executive at Teva with three question marks: “???” She responded immediately: “left

message.” The message that she had left was for an executive at Defendant Par and the two

executives spoke five times that same day. The Teva executive then emailed Defendant Patel

“[l]et's speak on Monday. Just received call back with more information.”

       401.     The following Monday, Defendant Rekenthaler twice called and spoke with

another individual at Par. In these discussions between Teva and Par executives, Teva ultimately




                                     - 131 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 132 of 269




offered only a nominal price reduction to that customer – even though it knew that this would

likely concede the business to Par.

                        (c)    Nitrofurantoin macrocrystal

       402.     First introduced in 1953, Nitrofurantoin macrocrystal is an antibiotic for treating

bladder and urinary tract infections that has been deemed an “essential medicine” by the World

Health Organization.

       403.     On July 31, 2012—the same day Teva increased prices for Labetalol and Nadolol,

as discussed above—Teva increased the price of various dosage forms of Nitrofurantoin by

around 90%. Teva then coordinated with Defendant Mylan and Defendant Alvogen to maintain

prices for the drug.

       404.     On October 10, 2012, having received a customer request to lower prices,

Defendant Green reached out to both Defendant Nesta at Mylan and B.H., his counterpart at

Alvogen. In accordance with their discussions, Teva did not lower its price.

                July 2013 multi-drug coordinated price increases (Actavis, Amneal, Glenmark,
                Greenstone, Lupin, Mylan, Sandoz, Taro, Teva, Upsher-Smith)

                Adapalene, Cefdinir, Cefprozil, Cimetidine, Fluconazole, Fluocinonide,
                Isoniazid, Methotrexate, Moexipril, Moexipril HCTZ, Nabumetone,
                Nadolol, Oxybutynin, Prazosin HCL, and Ranitidine (at least)

       405.     Patel’s increase lists were used in conjunction with several instances of

anticompetitive market share allocation and price increases in the spring and summer of 2013, all

of which were part of the overarching fair share agreement. On May 2, 2013 Patel spoke to her

contacts at Glenmark, Actavis, and Sandoz multiple times. After one of her calls with GLMK-

CW-5, Defendant Patel sent an internal e-mail to one of her subordinates directing him to add six

different Glenmark drugs to Teva's “high priority” price increase list: Nabumetone, Pravastatin,

Ranitidine, Moexipril, Moexipril HCTZ, and Adapalene Gel. Glenmark then increased prices of



                                       - 132 -
                       FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 133 of 269




these six drugs two weeks later, on May 16, 2013. Teva followed with its own price increases

shortly thereafter.

        406.     After the implementation of the Glenmark price increases on May 16, 2013, and

before Teva had the opportunity to follow those increases, Teva was approached by several

customers looking for a lower price. Teva refused to bid on most of these solicitations in order to

maintain market stability. When it did provide a customer with a bid, Teva intentionally bid high

so that it would not win the business. As Defendant Patel stated to a Teva colleague when a large

wholesaler approached Teva about bidding on several Glenmark increase drugs: “IF we bid, we

need to bid high, or we will disturb the market.”

        407.     On May 24, 2013, Patel created a spreadsheet called “Immediate PI File” that

included 12 drugs where Teva was to follow a “high quality” competitor’s price increase as soon

as possible. The spreadsheet also included information about future bidding and pricing plans of

Teva’s competitors that Patel had learned from her discussions with competitors. Under

“Competitors” she listed each manufacturer and its share, and under “Reason for Increase” she

added notes such as “follow Glenmark and Amneal increase,” “Sandoz also bidding high,” 24 and

“Raise to follow Taro.” The drugs on the list included Nabumetone, Ranitidine, Moexipril,

Moexipril-HCTZ tablets, and Adapalene gel as well as Cefdinir oral suspension, Cefdinir

capsules, Cefprozil tablets, and four formulations of Fluocinonide (including emollient cream and

gel).

        408.     For each of the drugs on the list, Defendant Patel or another executive at Teva

spoke frequently with Teva's competitors in the days and weeks leading up to May 24, 2013.


 24
   A contemporaneous Sandoz email confirms that “Sandoz bidding high” was part of the
 agreement. On May 22, 2013, a Sandoz price analyst wrote: “I know we agreed not to bid
 potential price increase items, but we bid Nabumetone at a high price.”


                                      - 133 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 134 of 269




During these communications, Teva and its competitors agreed to fix prices and avoid competing

with each other in the markets for the identified drugs. Other drugs were added to the price

increase list (which went into effect on July 3, 2013), as soon Patel or Green, who were dialing

competitors each day, were able to confirm that competitors would agree to a price increase.

                       (a)     Adapalene

       409.     Patel (Teva) called Aprahamian (Taro) on May 22, 2013, and they agreed to

follow a Glenmark price increase. Teva followed with its own price increase on July 3, 2013,

which was coordinated with both Glenmark and Taro.

                       (b)     Cefdinir, Cefprozil

       410.     Teva’s competitor for these three drugs was Lupin, and Patel spoke to Lupin’s

David Berthold multiple times as she was developing the price increase list.

                       (c)     Fluconazole

       411.     After speaking with Hatosy (Greenstone) on May 28, 2013, Patel promptly added

Fluconazole tablets to the price increase list. Teva’s prices ranged between 875% higher and

1,570% higher than before the increase, depending on the dosage formulation.

                       (d)     Ranitidine

       412.     After speaking with Patel on May 30, SDZ-CW-1 wrote that for Ranitidine

tablets, “I think there might be some price increases in the pipeline.” He suggested that Teva and

Amneal might follow, and that Sandoz could raise its effective prices “from $1.77 to $5[.]”

                       (e)     Isoniazid

       413.     After Patel and SDZ-CW-1 spoke on June 12, 2013, Patel reported back that for

the drug Isoniazid, “we could have raised pricing to a higher level”, and that she “hope[d] to get

intel later today.” Then Patel spoke again with CW-1, who provided Sandoz’s prices and pricing

strategy Teva ultimately increased price on Isoniazid on January 28, 2015 in coordination with


                                     - 134 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 135 of 269




Sandoz. Defendant Patel spoke to CW-1 for more than sixteen (16) minutes shortly before the

increase, on January 22, 2015.

                       (f)       Cimetidine, Methotrexate, Nadolol

       414.     On May 14, 2013, Defendant Patel asked several Teva national account managers

including Defendant Green to obtain price points on certain Mylan drugs including Cimetidine

and Nadolol. Patel said she was expecting “additional Mylan intel” and expected Mylan “to take

an additional increase” on Teva-Mylan overlap drugs. Mylan and Teva agreed to increase prices

for these drugs drug on calls between Kevin Green (then Teva) and Jim Nesta (Mylan) on June

26, 27, 28, and confirmed their positions on the day of the Teva price increases July 3, 2013.

       415.     Similarly, on July 2, 2013, a colleague asked Defendant Patel how Teva's

competitors' pricing compared with regard to the drug Methotrexate. Defendant Patel responded

that Mylan's pricing was a little low, “but we are hearing rumors of them taking another increase,”

so Teva felt comfortable increasing the price of that drug on July 3, 2013. These “rumors”—

which were based on the direct communications between Defendants Green and Nesta noted

above—again turned out to be accurate: Mylan ultimately increased its price of Methotrexate,

pursuant to its agreement with Teva, on November 15, 2013.

                       (g)       Oxybutynin

       416.     Shortly after she joined Teva, Nisha Patel spoke with Brad Leonard at Upsher-

Smith on April 29, 2013 to arrange a price increase for Oxybutynin chloride tablets. During June

2013, Patel exchanged texts with Leonard and a separate employee at Upsher-Smith spoke with a

VP of National Accounts at Par regarding their coordinated price increase. On July 3, 2013, Teva

implemented a price increase ranging between 1,100% and 1,500% on Oxybutynin chloride,

depending on the dosage strength. Like the other drugs on the list, Teva would not have increased




                                     - 135 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 136 of 269




its price without first obtaining agreement from competitors that they would not compete with

Teva or steal market share after the increase.

                August 2013 multi-drug coordinated price increases (Apotex, Glenmark, Lupin,
                Mylan, Sandoz, Taro, Teva, Zydus)

                Amiloride-HCTZ, Clemastine Fumarate, Diclofenac, Dilitiazem,
                Doxazosin Mesylate, Etodolac, Etodolac ER, Ketorolac, Ketoprofen, and
                Tolmetin Sodium (at least)

       417.     On August 9, 2013, Teva raised prices on approximately a dozen different drugs.

These increases were again coordinated with a number of Teva's competitors, including

Defendants Mylan, Sandoz, Taro, Lupin, Glenmark, Zydus and Apotex. The price increases were

based on a “Round 2” list of increase candidates that Teva’s Patel prepared after she spoke with

contacts at competitors over a span of a few days from July 8 to July 11, 2013.

       418.     Several of the drugs included in Round 2 had already undergone a recent price

increase (Ketoprofen, Ketodolac, Etodolac, and Etodolac ER). The Round 2 price increase list

also included Amiloride-HCTZ tabs, Clemastine Fumarate tabs, Diclofenac tablets, Dilitiazem

tablets, Doxazosin Mesylate, and Tolmetin sodium capsules. For example, Teva's new, increased

Doxazosin Mesylate price (a 1,053% increase) matched Apotex’s (and Mylan's) recent price

increases. Apotex itself had increased the price of this drug on July 23, 2013. B.H. of Apotex and

Defendant Patel of Teva spoke regarding this increase the week before Apotex took the increase,

in addition to coordinating before Teva followed on August 9, 2013.

                        (a)     Ketoprofen and Ketorolac

       419.     Ketoprofen is a nonsteroidal anti-inflammatory drug used to treat pain and

arthritis. Ketorolac is a nonsteroidal anti-inflammatory drug used to treat pain. As part of the

overarching fair share agreement, Teva and Mylan agreed to the allocation of market shares for




                                      - 136 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 137 of 269




these drugs between the manufacturers. Partaking in the fair share agreement, they also

anticompetitively increased the price of the drugs.

        420.    On June 26, 2013, on the same day that Nesta (Mylan) and Green (Teva) had a

one-hour phone call regarding Mylan and Teva overlap drugs, Teva produced a list of drugs to be

added to the price increase list. That day, Kevin Galownia commented that “Ketoprofen would

have a high likelihood of success” for a price increase. Another Teva-Mylan overlap drug,

Ketorolac, was also on the price increase list. Patel noted that she would “gather intel” on both

these drugs and several others and conduct an “inquiry to see if [price increases] would be

possible in the near future.” Because she had spoken with Mylan and other competitors, she wrote

“From a ‘quality of competitors’ standpoint, I definitely think all but Nystatin are strong

candidates” for a price increase. 25

        421.    Mylan would announce these price increases on Monday, July 1, 2013. Teva then

followed with its own price increase for both drugs (and others) on August 9, 2013.

                        (b)     Etodolac and Etodolac ER

        422.    Etodolac and Etodolac ER are non-steroidal anti-inflammatory drugs that help

reduce pain, swelling and joint stiffness from arthritis. As part of Teva’s August 2013 price

increase (and the overarching fair share agreement), Teva, Sandoz, and Taro agreed to the

allocation of market shares for these drugs between the manufacturers. Partaking in the fair share

agreement, they also anticompetitively increased the price of the drugs.




 25
   At the time, Patel felt she had not yet solidified a conspiratorial relationship with Defendant
 Heritage, which is why she excluded Nystatin. Defendant Cardinal helped build this relationship
 by confirming months earlier that Teva would follow a Heritage price increase for Nystatin.
 Patel later became comfortable with Heritage as a co-conspirator although and Nystatin was
 added to the list of price increase candidates.


                                      - 137 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 138 of 269




       423.     Around July 2013, Sandoz included Etodolac on a list of drugs where it believed

it could increase prices within the month. To accomplish the increase without losing market share,

SDZ-CW-3, at the time a senior executive at Sandoz, called Defendant Ara Aprahamian (Taro).

After the call, Aprahamian immediately called Defendant Nisha Patel (Teva). On July 18, Patel

closed the loop by calling SDZ-CW-1, another Sandoz sales executive. During these phone calls,

Sandoz, Taro and Teva agreed to raise prices for both Etodolac and Etodolac ER. Following the

calls, Patel added Etodolac to her price increase spreadsheet and noted that a price increase on the

ER formulation “could follow” an increase on the immediate release formulation, and that this

was “Shared with Taro.” Based on her conversations with SDZ-CW-1 and with Ara Aprahamian,

Nisha Patel understood that Sandoz planned to increase its price on Etodolac, and that Taro would

follow suit and raise its price for Etodolac ER. During those conversations, Teva agreed to follow

both price increases and she noted this in a price increase spreadsheet (“All strong competitors.

Etodolac ER Could follow IR (Shared with Taro)”).

       424.     Sandoz’s Etodolac price increase became effective on July 26, 2013. On August

1, 2013, shortly after a call with Patel, Aprahamian instructed a colleague at Taro to begin a price

increase for Etodolac and Etodolac ER and urged “we need to get these out next week.” To

indicate that he wanted to take the discussion offline—off the email record—Aprahamian added

“Will come over and discuss with you.”

       425.     At Teva, minutes of an August 5, 2013 meeting contain “Etodolac – Sandoz did

take price increase on IR, Taro taking a price increase on IR and ER this week.” In an email

summarizing Teva's upcoming August 9, 2013 price increases, Patel confirmed that Teva was

increasing its prices for Etodolac and Etodolac ER because Teva senior executives knew that Taro

would be raising its prices on both drugs. Kevin Galownia received the email and instructed




                                     - 138 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 139 of 269




Nisha Patel to delete those entries, but never instructed her to stop communicating with the

company's competitors, including Taro.

       426.     Teva and Taro raised prices for Etodolac and Etodolac ER simultaneously, with

the price increases effective on August 9, 2013. Both their AWP and their WAC prices were

increased to the same level. The increases were substantial. For Etodolac, Teva's average increase

was 414%; for Etodolac ER, the average increase was 198%.

       427.     This drug is included in the second count of DOJ’s indictment of Defendant

Aprahamian, which alleges that “in or around July and August 2013, defendant ARA

APRAHAMIAN and [a cooperating witness] discussed and agreed to increase prices for etodolac

ER,” and “[a]fter being told by [a cooperating witness] that [Teva] was going to implement the

agreed-upon etodolac ER price increase on or about August 9, 2013, defendant APRAHAMIAN

ensured that Company A [Taro] implemented its etodolac ER increase on the same date.

                April 2014 multi-drug coordinated price increases (Actavis, Breckenridge,
                Greenstone, Heritage, Lupin, Mylan, Rising, Sandoz, Taro, Teva, Versapharm)

                Azithromycin, Bumetanide, Cephalexin, Clarithromycin ER,
                Cyproheptadine HCL, Dicloxacillin Sodium, Diflunisal, Estazolam,
                Ethosuximide, Hydroxyzine, Ketoconazole, Medroxyprogesterone,
                Norethindrone Acetate - Ethinylestradiol (Mimvey), Pentoxifylline,
                Tamoxifen Citrate, and Theophylline ER (at least)

       428.     On April 4, 2014, Teva raised prices on twenty-two different generic drugs.

Nearly all of these increases were coordinated with a number of Teva's “high-quality” competitors

who by now were familiar co-conspirators, including Defendants Sandoz, Taro, Actavis, Mylan,

Lupin and Greenstone. Teva also began coordinating with some of what it regarded at the time as

“lesser-quality” competitors—such as Defendants Breckenridge, Heritage, Versapharm, and

Rising—as new sources for anticompetitive agreements. For this price increase, Teva also




                                     - 139 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 140 of 269




decided to lead many more price increases – which was riskier for Teva and required even greater

coordination with competitors.

       429.    Defendant Patel began developing the strategy for the April 2014 increases in

January 2014. The strategy was well known and authorized by individuals at higher levels at

Teva, including Defendants Cavanaugh and Rekenthaler. For example, on January 16, 2014, Patel

sent a document to her supervisor titled “2014 Pricing Strategy Brainstorm,” where she outlined

her plan for implementing price increases:




       430.    As before, Patel prepared a list of candidate drugs for a coordinated price increase

after speaking with Aprahamian (Taro), GLMK-CW-5 (Glenmark), Robin Hatosy. (Greenstone),

Berthold (Lupin), Malek (Heritage), SDZ-CW-1 (Sandoz), Rogerson (Actavis), and S.C.

(Breckenridge) between February 4 and February 7, 2014. Patel’s price increase list included

specific price points developed on the basis of information divulged from Lupin, Breckenridge,

and others. The list was refined and circulated again in February 26, 2014 and an update was sent

on March 17, 2014 with the title “PI Candidates.” Teva, Defendants Patel and Rekenthaler both

were communicating frequently with competitors Taro, Lupin, Actavis, Greenstone, Zydus,



                                     - 140 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 141 of 269




Heritage, and Rising in the days before the March 17 version. Teva’s price increase list was

finalized on April 4, 2014. An excerpt from a Teva spreadsheet shows the list:




                       (a)     Cephalexin Oral Suspension

       431.     Cephalexin Oral Suspension is an antibiotic used to treat certain kinds of bacterial

infections.

       432.     As part of its multi-drug increase, on April 4, 2014, Teva raised its WAC prices

on Cephalexin Oral Suspension to match Lupin's prices exactly. The increases to the WAC price

ranged from 90% to 185% higher, depending on the formulation.




                                     - 141 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 142 of 269




                          (b)     Cyproheptadine HCL and Norethindrone Acetate -
                                  Ethinylestradiol (Mimvey)

       433.     Cyproheptadine is an antihistamine used to relieve allergy symptoms.

Norethindrone Acetate - Ethinylestradiol (Mimvey) is an oral birth control pill.

       434.     On November 14, 2013, Breckenridge increased its pricing on both

Norethindrone-Ethinyl Estradiol tablets (Mimvey) and Cyproheptadine HCL tablets. For

Cyproheptadine, Breckenridge increased its WAC pricing by as high as 150%, and raised its

customer contract pricing even higher – 400%.

       435.     In the weeks leading up to those increases – when Defendant Patel was still out on

maternity leave – Defendant Rekenthaler had several phone calls with D.N. at Breckenridge to

coordinate the price increases.

       436.     Teva consistently refused to bid or take on any additional market share after the

Breckenridge increase and before its multi-drug increase. For example, on February 7, 2014, a

customer gave Teva an opportunity to pick up new business on Cyproheptadine. When she

learned the news, Defendant Patel called S.C. at Breckenridge. After the call, Patel wrote “Let’s

hold off on providing a bid. We can provide a bid when we are in a position to do so (post

increase).”

       437.     On April 4, 2014, Teva followed the November 14, 2013 Breckenridge price

increases with substantial increases of Mimvey (contract increases of as much as 393%) and

Cyproheptadine HCL tablets (contract increases of as much as 526%). In addition, Teva increased

the WAC price on Mimvey (Estradiol-Norethindrone acetate tablets) by 26% and the WAC price

on Cyproheptadine HCL tablets by as much as 95% — to exactly match Breckenridge’s WAC

price on both products.




                                     - 142 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 143 of 269




       438.     Teva raised prices even higher on its customer contracts. Teva increased the

contract pricing of Mimvey by as much as 393%, and the contract pricing of Cyproheptadine

HCL tablets by as much as 526%.

                       (c)     Pentoxifylline

       439.     Pentoxifylline is a vasodilator and anti-inflammatory drug used to treat poor

circulation by improving the flow of blood through blood vessels.

       440.     In April 2013, Apotex hired J.H. as a senior executive and Defendant Rekenthaler

(Teva) began communicating regularly with J.H. There is no record that they had ever

communicated by phone before then. Their relationship continued through 2014.

       441.     In the weeks leading up to Teva’s price increase, Rekenthaler engaged in

numerous communications with J.H. at Apotex including on March 7, 2014. During these calls,

Defendant Rekenthaler gathered Apotex’s pricing plans and conveyed them to Defendant Patel,

also at Teva.

       442.     On April 4, 2014, as part of its multi-drug price increase, Teva increased the price

on Pentoxifylline by as much as 69%. Despite the fact that Apotex was the market leader at that

time, Teva chose to lead the price increase on Pentoxifylline.

                       (d)     Theophylline ER

       443.     Theophylline ER is a bronchodilator used to open air passages in the lungs, in the

treatment of heart failure, asthma, bronchitis, and pulmonary edema.

       444.     In the leadup to Teva’s April 4, 2014 multi-drug price increases, in February and

March 2014 Jason Malek (Heritage) and Defendant Nisha Patel (Teva) had a series of phone calls

discussing price increases for multiple drugs, including Theophylline ER. On February 5, 2014,

Malek returned a call from Patel. The two spoke for more than an hour and discussed a price

increase for at least the drugs Theophylline and Nystatin.


                                     - 143 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 144 of 269




                         (e)   Azithromycin Oral Suspension, Medroxyprogesterone

       445.     Azithromycin is an antibiotic used to treat various types of infections, including

pink eye. Medroxyprogesterone is a hormone used to treat menstruation problems caused by a

hormone imbalance.

       446.     In the leadup to Teva’s April 4, 2014 price increases, in late November and early

December 2013, Defendant Greenstone began planning with Teva to increase prices on their

overlap drugs including Azithromycin oral suspension and Medroxyprogesterone tablets. Because

Greenstone was a high-quality competitor, and because the companies had successfully conspired

to raise prices previously, it was understood between the two that if Greenstone raised prices,

Teva would follow and would not seek to poach Greenstone's customers after the increase.

       447.     Over the next several months – during the period of time before Teva followed

Greenstone's price increases – Teva refused to bid (and so avoided taking Greenstone's market

share) when requested by customers, for both Azithromycin and Medroxyprogesterone. For

example, on January 27, 2014, Teva was approached by a large wholesaler asking for bids on

both Azithromycin suspension and Medroxyprogesterone due to a “Change in Market Dynamics.”

After speaking with Hatosy that same day, Patel agreed with the recommendation not to provide a

bid to that customer.

       448.     Consistent with the understanding between the two companies, Teva followed

Greenstone's price increases for Azithromycin oral suspension and Medroxyprogesterone tablets

on April 4, 2014. Patel and Hatosy spoke twice that day.

                         (f)   Clarithromycin ER, Tamoxifen Citrate, and Estazolam

       449.     Clarithromycin is an antibiotic used to treat and prevent infections. Tamoxifen is

an estrogen modulator used to treat breast cancer. Estazolam is a sedative used to treat insomnia

symptoms.


                                        - 144 -
                        FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 145 of 269




       450.     Teva and Actavis coordinated a price increases for Clarithromycin ER tablets in

the leadup to Teva’s price increases on April 4, 2014. As of December 2013, Teva, Actavis and

Zydus were the only three generic manufacturers actively selling Clarithromycin ER.

       451.     A Cardinal bid request was forwarded to Patel on January 2, 2014. Immediately

after receiving that e-mail, at 9:40am, Defendant Patel called Defendant Rogerson at Actavis.

Shortly after her call with Actavis, at 10:12am, Defendant Patel wrote internally: “I think we have

an opportunity to go higher. Let's aim for around $148 net and request feedback” from Cardinal.

       452.     A week later, on January 9, 2014, Cardinal accepted Teva's bid at the higher

price. That morning, Patel again called Rogerson. Shortly after that call, Patel sent an e-mail

internally at Teva stating: “It looks like Cardinal accepted our bid at the higher price. We may

have an opportunity to take some increases.”

       453.     Patel and Rogerson spoke on the morning of March 14, 2014. Within minutes

after hanging up with Rogerson, Patel informed others at Teva about the Actavis increase:

                 I’m hearing that Actavis announced a bunch of price increases
                 yesterday. Please share any intel you gather. I believe some of the
                 products, that overlap with Teva, are as follows (not sure if there
                 are any more): Tamoxifen, Mirtazipine, Estazolam.

       454.     Within half an hour of sending that e-mail, Patel added: “We intend to follow

where we can.” Patel spoke with Rogerson again later that day, and shortly after hanging up she

concisely reported: “Actavis took an increase. We will follow.”

       455.     Teva followed the Actavis price increases on Tamoxifen Citrate and Estazolam

less than three weeks later, on April 4, 2014. After the price increases became effective, Teva

took steps not to disrupt the market or steal market share from Actavis. For example, on May 14,

Patel declined to bid at ABC on both Tamoxifen Citrate and Estazolam, stating:

                 unable to bid (strategic reasons, for internal purposes).


                                      - 145 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 146 of 269




When Patel and her other conspirators at Teva used the term “strategic” in this context, it was

code for the fact that there was an understanding in place with a competitor.

        456.    Similarly, on May 21, 2014, a Teva analyst recommended that, pursuant to the far

share understanding in the industry, Teva ought not bid on a large customer for Tamoxifen

Citrate “as we are first in a two-player market with good share already” (At the time, Teva had

58.4% of the market, and Actavis had 40.7%). Patel responded: “Agree. We should decline to

bid.”

                        (g)     Ketoconazole

        457.    Ketoconazole is an antifungal medication used to treat certain infections caused

by fungus.

        458.    For Ketoconazole cream, Teva's competitors were Taro and Sandoz. For the tablet

formulation, Teva's competitors were Taro and Mylan. Teva led the price increases for both

drugs, but made sure to coordinate with all of its competitors before doing so.

        459.    On April 4, 2014, the day of the price increases, Patel spoke separately with both

Defendant Aprahamian (Taro) and SDZ-CW-1 (Sandoz). During each call, she let them know that

Teva was increasing the price of Ketoconazole. The same day, Defendant Rekenthaler spoke to

Defendant Nesta of Mylan. Also, that same day, Defendant Aprahamian spoke to SDZ-CW-3 at

Sandoz. They discussed the Teva increase and the fact that Taro would follow. Following an

internal email from SDZ-CW-3, CW-1 at Sandoz immediately told his colleagues not to bid on

any new opportunities for the drugs. That same day, Defendant Aprahamian sent a similar e-mail

internally to his colleagues at Taro.

        460.    On April 7, 2014 a Taro sales executive sent an internal e-mail stating: “we are

not going to bid this product. . . . Taro has 27% share in a 4-player market.” In a follow-up e-mail,



                                      - 146 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 147 of 269




E.G., a Director of Corporate Accounts at Taro, confirmed that Taro would decline to bid, but

indicated that Taro would need to lie about the reason: “Yes, we are declining, but we need to

advise its [sic.] due to supply.”

        461.     In the months after the Teva and Taro increases, Teva held up its end of the

agreement not to poach its competitors' customers.

        462.     Sandoz ultimately followed the Teva and Taro increases for Ketoconazole Cream

on October 10, 2014. That same day, Defendant Patel and CW-1 at Sandoz spoke. The Teva

increases on Ketoconazole were significant. For the cream, Teva, Taro and Sandoz all increased

the WAC price by approximately 110%. For the tablets, Teva's WAC increases were

approximately 250%, but its customer price increases were substantially larger – averaging 528%.

                         (h)        Hydroxyzine Pamoate and Diflunisal Tablets

        463.     Hydroxyzine Pamoate is an antihistamine useful to treat allergic itches, anxiety,

and even serve as an anesthetic. Diflunisal is a nonsteroidal anti-inflammatory drug used to treat

pain and arthritis.

        464.     In 2013, SDZ-CW-2 left Sandoz to join Rising. At that time, Rising was already

preparing to enter the market for a drug called Hydroxyzine Pamoate. Teva was one of the

competitors already in that market. During several calls in early October 2013, SDZ-CW-2

coordinated with Defendants Green and Rekenthaler of Teva to acquire a large customer and

facilitate Rising's entry into the Hydroxyzine Pamoate market.

        465.     Later, in March 2014, SDZ-CW-2 sought to return the favor. At that time, Rising

 experienced supply problems for the drug Diflunisal tablets – a two-player market involving only

 Teva and Rising. SDZ-CW-2 contacted Defendant Rekenthaler of Teva and informed him of

 Rising's supply problems and the fact that Rising may have to leave the market at some point in

 the future. Therefore, Teva would have the opportunity to take a price increase. On April 4,

                                      - 147 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 148 of 269




2014, Teva increased the price on Diflunisal tablets (by as much as 182%), as well as

Hydroxyzine Pamoate (by as much as 165%). In the weeks leading up to those price increases,

Defendant Rekenthaler communicated several times with SDZ-CW-2 at Rising to coordinate the

increases.

       466.     When Rising decided to leave the Diflunisal market in mid-July 2014, SDZ-CW-2

called Rekenthaler to let him know. Four months later – after Rising remedied its supply

problems – Rising re-entered the market for Diflunisal. Consistent with the fair share

understanding discussed above, and the rules of engagement that were generally followed in the

industry, SDZ-CW-2 and Defendant Rekenthaler communicated in advance of Rising's re-entry to

identify specific customers that Rising would obtain and, most importantly, to ensure the retention

of the high prices that Teva had established through its price increase in April 2014. Rising’s new

pricing matched Teva’s WAC price increase from April 2014.

                April-May 2014 multi-drug coordinated price increases (Mylan, Teva)

                Amiloride-HCTZ, Cimetidine, Diclofenac, Enalapril maleate, Fluvastatin
                caps, Flurbiprofen, Loperamide HCL, Prazosin HCL, Prochlorperazine,
                and Sotalol HCL (at least)

       467.     Effective April 17, 2014, Mylan increased its WAC pricing on a number of

different drugs, including several that overlapped with Teva. Mylan also increased its contract

prices, but at least some of those price increases would not become effective until mid-May 2014.

       468.     Pursuant to the established understanding between the two companies, Teva

immediately decided that it would follow the Mylan increases. On April 21, 2014, T.S., a national

account executive at Teva, circulated two spreadsheets with WAC and AWP pricing information

for the price increases taken by Mylan. The spreadsheets were created by Mylan personnel. In

response, Patel forwarded the information to the Teva sales team and stated: “Our intention is to




                                     - 148 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
         Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 149 of 269




follow Mylan on this increase. Below, you will see the list of increase items where Teva overlaps

with Mylan. Please share any pricing intelligence you are able to obtain. Thank you in advance!”

         469.    On May 9, 2014, Nisha Patel wrote to her Teva colleagues, asking them to reach

out to Mylan. An hour and twenty minutes after the email, Rekenthaler (Teva) called Nesta

(Mylan) in order to obtain the requested Mylan price points so that Teva could carry out its

agreement to support Mylan’s price increases. Patel also asked Teva Director of National

Accounts Teri Sherman to help contact Mylan to coordinate prices. “Please help!” wrote Patel “I

have ZERO intel.” Patel then alluded to the fact that she had lost one of her best contacts with

Mylan when Defendant Green left Teva for Zydus. “At some point, I know I’ll have to find

another source of magic �.” The next day (May 10), Sherman sent Patel a spreadsheet entitled

“Mylan-Price List A.xls” that had been created by a Mylan employee.

         470.    Teva spoke with Mylan again on May 27, 2014 (Rekenthaler and Nesta), and by

May 28 Teva had prepared a spreadsheet that reflected the agreement between Mylan and Teva.

The spreadsheet listed several drugs for a coordinated increase, categorizing them into a “bucket”

called “Follow/Urgent” with the comment “Follow Mylan increase.” The drugs listed were

Amiloride-HCTZ tablets, Cimetidine tabs, Diclofenac tabs, Enalapril maleate tabs, Fluvastatin

caps, Flurbiprofen tabs, Loperamide HCL caps, 26 Prazosin HCL caps, Prochlorperazine tabs, and

Sotalol HCL tabs.




26
     See Section IV(C)(2)(c)(iv) for further details on collusion with ABC.


                                       - 149 -
                       FILED WITH REDACTIONS – PUBLIC VERSION
         Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 150 of 269




                August 2014 multi-drug coordinated price increases (Actavis, Glenmark,
                Sandoz, Taro, Teva, Zydus)

                Amiloride-HCTZ, Amoxicillin-Clavulanate, Carbamazepine, Cimetidine,
                Clemastine Fumarate, Clotrimazole, Desmopressin, Diclofenac,
                Disopyramide phosphate, Enalapril maleate, Epitol, Flurbiprofen,
                Flutamide, Fluvastatin, Hydroxyurea, Loperamide, Penicillin V K,
                Prazosin HCL, and Warfarin (at least)

         471.   As part of the overarching fair share conspiracy, Teva led an effort with Sandoz,

Actavis, Taro, Zydus, and Glenmark to anticompetitively increase prices on numerous drugs, as

well as allocate market shares amongst the manufacturers. On August 28, 2014, Teva raised its

list prices on a number of different drugs including Amiloride-HCTZ (+50% increase),

Amoxicillin-Clavulanate potassium chewable tablets (+25%), Carbamazepine chew tabs (270%),

Carbamazepine tabs (+1538%), Cimetidine tabs (+25%), Clemastine fumarate tabs (+45%),

Clotrimazole topical solution (+208%), Desmopressin tablets (+75%), Diclofenac K tablets

(+50%), Disopyramide phosphate tabs (+100%), Enalapril maleate tabs (+230%), Epitol tabs

(+1538%), Flurbiprofen (+75%), Flutamide caps, Fluvastatin sodium tabs, Hydroxyurea caps,

Loperamide caps, Penicillin V potassium tabs, Prazosin HCL caps, and Warfarin sodium tabs

(+5%).

         472.   In the month before these increases became effective, representatives from Teva,

Sandoz, Actavis, Taro, Zydus, and Glenmark communicated with each other telephonically and in

person at the August 23-26, 2014 NACDS annual event in Boston, Massachusetts. These

communications discussed and confirmed support for price increases of the listed drugs.

         473.   Teva’s August 28, 2014, price increases were coordinated with its competitors

and most were meant to carry through on the agreement to follow increases led by other

competitors. For those drugs where Teva had agreed to lead the increase, Teva’s competitors

followed up with price increases as part of the same coordination.



                                     - 150 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
         Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 151 of 269




         474.    By October 10, 2014, Sandoz had joined Teva’s price increase on three drugs:

Amoxicillin-Clavulanate potassium chewable tablets; Diclofenac potassium tablets; and Penicillin

V potassium tablets. Following the normal pattern, Defendant Patel of Teva spoke to SDZ-CW-1

of Sandoz on the day of these Sandoz price increases.

         475.    By October 15, 2014 Teva knew that manufacturer Defendant Actavis would

follow along with the increase plan. On December 19, 2014, Actavis followed through and

increased prices for Desmopressin acetate tablets. Defendants Rekenthaler of Teva and Falkin of

Actavis spoke frequently in the days and weeks leading up to the Actavis price increase.

         476.    Similarly, on March 4, 2015, Mylan followed the Teva and Sandoz price

increases on Diclofenac potassium tablets. Defendant Rekenthaler coordinated that price increase

with Defendant Nesta of Mylan during three calls on February 18-19, 2015.

                         (a)     Carbamazepine, Clotrimazole, Fluocinonide, and Warfarin

         477.    On June 3, 2014—the date of the Taro price increases on Fluocinonide,

Carbamazepine, Clotrimazole, Warfarin and other drugs 27—Defendants Patel and Aprahamian

exchanged five messages. After those messages, Defendant Patel reported to her Teva colleagues

that Taro had in fact raised its pricing on Fluocinonide. She added:

                  I expect to provide guidance at some point in the morning. I'm also
                  hearing Warfarin, Carbamazepine as well. I'll be looking at shares
                  and intel tomorrow and will provide commentary. (Taro is a high-
                  quality competitor. It's just a matter of who the others are.)

         478.    At 5:08pm that evening, Defendant Patel (Teva) and Defendant Aprahamian

(Taro) spoke on the phone. The next morning, they sent each other texts and spoke for 26




27
     Zydus would also raise its price for at least Warfarin in June 2014.


                                       - 151 -
                       FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 152 of 269




minutes. Shortly after hanging up, Defendant Patel sent an e-mail to Teva Senior Director Kevin

Galownia implying that she now knew something she did not want to put into writing:

                 I have additional intel (I can discuss with you) that will be useful.

       479.     On June 13, 2014, Defendant Patel sent an internal e-mail alerting her group,

including her supervisor K.G., about a list of drugs on which Teva planned to raise prices. A

number of them—including Carbamazepine chewable tablets, Carbamazepine tablets,

Clotrimazole topical solution, Fluocinonide emollient cream and gel, 28 and Warfarin sodium

tablets—included the notation “Follow/Urgent- Taro” as the reason for the increase. For that list

of drugs, Defendant Patel directed that “we should not provide any decreases on these products.”

Defendant Patel's directive meant that Teva would not seek to compete for market share against

Taro or Zydus when approached by customers due to those competitors’ price increases.

       480.     On August 28, 2014, Teva followed the Taro price increases on Fluocinonide,

Carbamazepine tablets and chew tablets, Clotrimazole topical and Warfarin tablets.

       481.     Agreements between Taro and Teva to rig bids, fix prices, and allocate customers

for Carbamazepine, Clotrimazole, Fluocinonide, and Warfarin (among others) are specifically

described in Defendant Ara Aprahamian’s indictment. Agreements between Taro and Sandoz

regarding Clotrimazole and Fluocinonide are also described in the indictment. The indictment

alleges that these wrongful acts occurred from at least as early as March 2013 until at least

December 2015, which would include this multi-drug coordinated price increase.




28
  IRPs previously brought claims against Actavis, Taro, and Teva for anticompetitive conduct
concerning Fluocinonide cream, emulsified base cream, gel, and ointment in In re Fluocinonide
Cases, No. 17-cv-3818, 16-FL-27243 (E.D. Penn.). Only the emollient cream formulation is
included in IRPs’ claims in this Complaint.


                                     - 152 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 153 of 269




                       (b)     Topiramate sprinkle

       482.     Topiramate sprinkle capsules are used to treat epileptic seizures and migraines. As

part of the overarching fair share agreement, Teva and Zydus agreed to the allocation of market

share for Topiramate sprinkle caps between the manufacturers. Partaking in the fair share

agreement, they also anticompetitively increased the price of the drug.

       483.     In June 2014, Defendant Zydus increased the prices of the drug. In the days

following the price increase, Teva and Zydus coordinated regarding the drug through calls

between Patel, Rekenthaler (Teva) and Green (former Teva, then Zydus), and Patel and Green

(Zydus). The strategy was in place by around June 13 as evidenced by the aforementioned

internal Teva email (“note that we intend to follow [the] Taro and Zydus increase price.”)

       484.     Defendant Patel sent a directive not to compete for market share against Zydus

when approached by customers due to the Zydus price increase for the drug.

                January 2015 multi-drug coordinated price increases (Actavis, Amneal, Dr.
                Reddy’s, Heritage, Lannett, Mylan, Par, Sandoz, Taro, Teva)

                Bethanechol, Carbidopa/Levodopa, Ciprofloxacin, Danazol, Diltiazem
                HCL, Estradiol, Fluoxetine HCL, Fluvastatin, Glimepiride, Griseofulvin,
                Isoniazid, Ketoprofen, Ketorolac Tromethamine, Methyldopa,
                Nortriptyline HCL, and Penicillin (at least)

       485.     As part of the overarching fair share conspiracy, Teva led an effort with Actavis,

Amneal, Dr. Reddy’s, Heritage, Lannett, Mylan, Par, Sandoz, and Taro to anticompetitively

increase prices on numerous drugs, as well as allocate market shares amongst the manufacturers.

       486.     On January 28, 2015, Teva raised prices on a number of different drugs, including

the drugs listed in this section below, which shows a spreadsheet found in a Teva Excel file. 29



29
  Additional rows listing more dosage forms and additional columns with information such as
market share percentage for each competitor, old price, and new price have been cropped to fit
the page. Apart from these edits, the information appears exactly as it did to the conspirators in

                                     - 153 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 154 of 269




Nisha Patel or David Rekenthaler arranged these price increases on calls with Defendants Actavis,

Amneal, Dr. Reddy’s, Heritage, Lannett, Mylan, Par, Sandoz, and Taro.

       487.    By this time, Patel had been promoted to Director of National Accounts (she was

formerly Director of Customer Marketing) and her former supervisor Kevin Galownia became the

one responsible for Teva’s price increase coordination spreadsheet. Patel continued her outreach

to competitors, however.

       488.    A May 29, 2015 version of the spreadsheet contained additional notes on the

coordinated price increases led by Teva: for Danazol capsules (90% increase), someone had noted

“Lannett followed February 2015,” for Diltiazem HCL and Ketorolac tromethamine tablets (both

90% increase) someone had noted “Mylan followed March 2015,” and for Estradiol tablets (90%

increase), someone had noted “Actavis followed May 2015.”




2015, including the coloring, font type, and text. Note: Propranolol HCL is included solely to
keep fidelity with the original chart. It is not among the drugs at issue for this complaint.


                                     - 154 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 155 of 269
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 156 of 269




                        (a)     Ciprofloxacin HCL, Glimepiride

       489.     Ciprofloxacin hydrochloride, also known by various brand names including

Cetraxal, Otiprio and Ciloxan, is a multipurpose antibiotic. Glimepiride is an oral diabetes

medication used to treat Type 2 diabetes.

       490.     Dr. Reddy's significantly increased its pricing on both Ciprofloxacin tablets and

Glimepiride tablets on August 18, 2014. In the days and weeks leading up to the Dr. Reddy's price

increases for these drugs a senior sales executive at Dr. Reddy's spoke frequently with Defendant

Patel about the planned price increases.

       491.     Teva ultimately joined Dr. Reddy's price increases during its January 28, 2015

price increases. Teva matched Dr. Reddy’s WAC price exactly for both Ciprofloxacin HCL and

Glimepiride. When Teva did follow the Dr. Reddy's (and Actavis) price increases on

Ciprofloxacin HCL and Glimepiride, on January 28, 2015, Teva raised its WAC pricing to match

Dr. Reddy's WAC prices exactly. That same day, Dr. Reddy's was (again) able to obtain a full

copy of Teva's price increase list. That list included many drugs that Dr. Reddy's did not market.

       492.     Actavis—the only other “quality competitor” in the market for Ciprofloxacin—

increased its pricing for that drug on December 19, 2014 to exactly match Dr. Reddy's WAC

pricing. In the days leading up to the Actavis price increase, Defendant Rekenthaler of Teva

spoke to Defendant Falkin of Actavis several times to coordinate the increase.

                        (b)     Griseofulvin microsize oral suspension

       493.     Griseofulvin microsize oral suspension, also known by the brand name Grifulvin

V, is a medication used to treat fungal infections of the skin, hair and nails that do not respond to

creams or lotions.

       494.     On September 9, 2014, Actavis notified its customers of a price increase on

Griseofulvin. In the days leading up to September 9, 2014, Defendants Patel and Rekenthaler of
                                      - 156 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 157 of 269




Teva communicated with Defendants Falkin and Rogerson of Actavis to coordinate the increase.

The Actavis price increase became effective on October 6, 2014.

       495.     Teva promptly added Griseofulvin to its own price increase list, with the notation

“Follow Competitor – Actavis” as the reason for the price increase. Teva followed the Actavis

increase for Griseofulvin during the next mass price increase event on January 28, 2015 and

matched Actavis's WAC pricing exactly. In the days leading up to that price increase, Defendants

Rekenthaler of Teva and Falkin of Actavis coordinated frequently.

                       (c)     Bethanechol CL

       496.     One of the drugs listed for a January 28, 2015 increase was Bethanechol chloride

tablets, which are used to treat urination issues after pregnancy or surgery. On January 6, 2015,

Patel had a fifty-minute call with Amneal’s S.R.-1 during which she agreed to support Amneal’s

higher prices. Under the header “Reason for Increase,” Teva’s spreadsheet noted “Follow

Competitor – Amneal,” In accordance with the overarching rules of fair share, Teva did not use

Amneal’s price increase as an opportunity to take share even though Amneal had a 65% share in a

four-player market.

D.      Further Episodes Illustrating Defendants Fixing Prices, Allocating Markets, and/or
        Rigging Bids

                Fenofibrate (Cardinal, Teva, Dr. Reddy’s, Lupin, Mylan, Zydus)

       497.     Fenofibrate (brand name: Tricor) is a cholesterol drug that lowers levels of “bad”

low-density lipids and raises “good” cholesterol (HDL) levels in the blood. As part of the

overarching fair share agreement, Teva, Mylan, Lupin, Zydus, Dr. Reddy’s, and Cardinal agreed

to the allocation of market share for the drug between the manufacturers.

       498.     Executives from Teva, Mylan, and Lupin—at the time, the only manufacturers of

Fenofibrate—conspired to divvy up the market for the drug. From May 6-9, 2013, both


                                      - 157 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 158 of 269




Defendants Patel and Green (Teva) had multiple calls with Defendant David Berthold (Lupin),

who had multiple calls with Nesta (Mylan), who closed the loop with multiple calls to Green

(Teva). On the afternoon of May 7, 2013, Nesta called Berthold immediately after hanging up

with Green.

       499.     On May 10, 2013, even before Mylan had made formal offers to any of Teva’s

customers, Teva concluded that it was best to give Mylan a certain account and updated a report

designed “to determine who we want to keep and who we want to concede” to Mylan. Green and

Patel (Teva) then had calls to confirm the market allocation scheme with Nesta (Mylan) who

spoke to each of them on separate calls, and with Berthold (Lupin), who spoke with Patel.

       500.     The market allocation went as planned. On May 15, 2013, less than an hour after

receiving the notice of Mylan’s price challenge from the agreed-upon account, Defendant Green

sent an email in which he recommended conceding the account to Mylan based on “prior

conversations.” Teva executive Kevin Galownia agreed “this is the customer we should concede

on Fenofibrate.”

       501.     Defendant Green left Teva in November 2013 and took a position as an Associate

Vice President of National Accounts at manufacturer Defendant Zydus. Once at Zydus, Green

took advantage of his relationships with his former Teva colleagues to collude with Teva and

other competitors on several Teva/Zydus overlap drugs, including Fenofibrate.

       502.     On or about March 7, 2014, Zydus entered the Fenofibrate market at WAC

pricing that matched the price offered by Teva, Mylan, and Lupin. In the days leading up to the

launch, Defendants from all four competitors were in regular contact with each other to discuss

pricing and allocation of market share to Zydus for several products, including Fenofibrate. In the




                                     - 158 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 159 of 269




months that followed, Teva “strategically conceded” several customers to Zydus in accordance

with the agreement they had reached.

        503.     On June 10, 2014, a Teva Senior Analyst sent an internal email regarding a new

request from a customer and wrote “We are going to concede this business to Zydus per upper

management.” The customer— distributor Anda, which was wholly-owned by Defendant Actavis

at the time and is now wholly-owned by Teva—was fully aware that Teva was conceding its

business to Zydus because Zydus was a new entrant.

        504.     When Defendant Dr. Reddy’s launched Fenofibrate in spring 2014, Mylan ceded

share to Dr. Reddy’s. By June 10, 2014, Mylan had communicated to Defendant Cardinal that it

would not let go any more Fenofibrate business to Dr. Reddy’s, and Cardinal had informed Dr.

Reddy’s that it needed to be “done” taking share from Mylan.

                 Clonidine (Teva, Actavis, Mylan)

        505.     Clonidine-TTS Patch—also known by the brand name Catapres-TTS —is a

medication in the form of a transdermal patch that is used to treat high blood pressure. As part of

the overarching fair share agreement, Teva, Mylan, and Actavis agreed to the allocation of market

share for the drug between the manufacturers, as well as price increases for the drug.

        506.     As of September 2011, Mylan and Teva were at rough parity in the market for

generic Clonidine-TTS, with Mylan at 48.4% market share and Teva at 44.4%. But, by February

2012, Teva had taken more than its “fair share.” To gain back some market share, Mylan

challenged Teva’s Clonidine-TTS business at McKesson. According to internal emails, in order to

de-escalate the situation, Teva “conceded the McKesson business to Mylan.” Mylan then took

Teva’s business at CVS in order to punish Teva for having taken the Cardinal account for the

drug, in violation of the fair share rules.



                                       - 159 -
                       FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 160 of 269




        507.    On September 28, 2012 Mylan issued a temporary discontinuation notice for

Clonidine-TTS. Mylan’s exit from the Clonidine-TTS market presented an opportunity to raise

prices and collusively reallocate the market at the inflated prices when Mylan fully reentered the

market in February 2013. For example, in April 2012, Teva’s direct invoice price to CVS for

0.3mg Clonidine had been $54.41. Mylan’s retaliation against Teva dropped the price to $26.51.

But when Mylan then ceded the entire Clonidine market to Teva in October 2012, Teva was able

to raise the price to $80.76.

        508.    To carry out their scheme to allocate the Clonidine-TTS market without eroding

price, representatives of Teva and Mylan remained in regular contact. In February and March

2013 alone, Teva and Mylan representatives called each other at least 33 different times. By April

2013 Teva had “conceded all customers [it] plan[ned] on conceding.”

        509.    Having successfully allocated the market, Mylan and Teva next conspired to raise

prices of Clonidine-TTS. On April 8, 2013 a marketing manager at Teva reported internally to his

Teva colleagues that Mylan had agreed to raise prices: “Based on a discussion with Kevin Green,

Mylan would follow a price increase.”

        510.    On May 6, 2014, Actavis was granted approval to market Clonidine-TTS. Teva

and Actavis immediately commenced an extensive negotiation over price and market share.

Following those conversations, Patel informed her Teva colleagues that Actavis wanted 25% of

the market and would likely want 10%-15% of that share from Teva. Rekenthaler described to his

colleagues the agreement he was willing to strike with Actavis over market share, saying: “I’m

okay with adjusting 15% but we’re not going to play any games with them. They take the 15%

and I don’t want to hear about this product again.”




                                      - 160 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 161 of 269




       511.     Over the next two weeks, following the rules of the overarching conspiracy, Teva

continued to concede accounts to newcomer Actavis in order to apportion Actavis its fair share of

the market for Clonidine-TTS.

                Levonorgestrel-Ethinylestradiol (Teva, Sandoz)

       512.     Ethinylestradiol-Levonorgestrel is a combination birth control drug (a single pill

containing both Ethinylestradiol and Levonorgestrel molecules). During the relevant time period,

both Teva and Sandoz marketed Ethinylestradiol-Levonorgestrel under multiple names including

both Portia and Jolessa. As part of the overarching fair share agreement, Teva, and Sandoz

agreed to the allocation of market share for the drug between the manufacturers.

       513.     In May 2012, Teva had a much higher market share than Sandoz for both Portia

and Jolessa. Teva’s market share for Portia was 37% compared to Sandoz’s 17%, while Teva’s

market share for Jolessa was 43% compared to Sandoz’s 11%.

       514.     On May 11, 2012, a customer (Walmart) told Teva that another manufacturer had

made an offer to supply Portia and Jolessa. Teva sent Walmart response offers on May 16 and

May 18, 2012, but Teva abruptly backtracked on May 23, 2012 and removed Portia and Jolessa

from the offer. The night before this change in plans, Defendant Green (then at Teva) had spoken

on the phone with cooperating witness SDZ-CW-2 (then at Sandoz) and had agreed to withdraw

the offer for Portia and Jolessa. The decision to concede the Walmart business to Sandoz led to a

more equal share split between the companies for both Portia and Jolessa.

       515.     A year later, Sandoz continued to coordinate with Teva to achieve its fair share of

the markets for both Portia and Jolessa. As a result of communications between Patel and SDZ-

CW-1 (Sandoz) and Rekenthaler and SDZ-CW-2 in July 2013, Teva submitted an intentionally

inflated bid for Portia and Jolessa in order to ensure that Sandoz obtained the primary award with

the customer.
                                     - 161 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 162 of 269




                Valsartan-HCTZ (Mylan, Sandoz)

       516.     Valsartan-HCTZ is an antihypertensive drug used to treat high blood pressure. As

part of the overarching fair share agreement, Sandoz and Mylan agreed to the allocation of market

share for the drug between the manufacturers.

       517.     In the days leading up to the launch of Valsartan-HCTZ in the fall of 2012, SDZ-

CW-4 and Defendant Jim Nesta (Mylan) spoke at least twenty-one (21) times by phone during

which they discussed, among other things, establishing a 50% / 50% market share split for this

product. On the day of the launch, H.F., a senior-most executive of Sandoz Germany wrote

regarding Mylan “sometimes a little help from our competition is welcome as well.” D.D., a

senior-most executive of Sandoz North America, replied “I guess this is what they call ‘co-

opetition.’”

       518.     On November 16, 2012, Sandoz executives met to discuss sales for Valsartan-

HCTZ. A then-Sandoz executive who is now an Executive Vice President at Defendant ABC sent

an internal e-mail in advance of the meeting, asking “Are there opportunities with non-Sandoz

customers that we should evaluate?” After a colleague responded with a list of potential Mylan

customers, Kellum responded, “I’m concerned we are going to disrupt the market. I understand

the need for additional sales but we need to be thoughtful here.” The then-Sandoz, now-ABC

executive directed the Sandoz team “Do not approach new customers, with[out] me or Armando

[Kellum]’s consent.”

                Dexmethylphenidate ER (Teva, Par, Sandoz)

       519.     Dexmethylphenidate HCL Extended Release (“Dexmeth ER”) is a generic version

of the drug Focalin, and it is used to treat attention deficit hyperactivity disorder (ADHD). As part

of the overarching fair share agreement, Teva, Sandoz, and Par agreed to the allocation of market

share for the drug between the manufacturers.
                                       - 162 -
                       FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 163 of 269




       520.     As Sandoz was preparing to enter the market on the 40mg strength of Dexmeth

ER in February 2014, Nisha Patel (Teva) spoke frequently with SDZ-CW-1 about how to divide

the market so that Sandoz could obtain its fair share without significantly eroding the price.

       521.     In January 2014, Par gave up an account to Sandoz in order to keep the market

share even. Notes by a Par sales and marketing executive confirm that Par also ceded ABC and

had “let it go because Sandoz needed market share.” In February 2014, as Sandoz was seeking

share on the 15mg dosage strength of Dexmeth ER, Par “gave up the business to keep the market

share even.”

       522.     In February 2014, Teva conceded its Rite Aid account to Sandoz, in accordance

with the agreement, and also agreed to let Sandoz have the ABC portion of the WBAD business

for the 40mg strength of Dexmeth ER so long as Teva could keep the Walgreens portion. Teva

also refused to lower its price for Dexmeth ER when approached by another customer, Anda,

even though Sandoz’s price was not significantly lower than Teva’s—essentially conceding the

business to Sandoz. (At the time, distributor Anda was owned by Defendant Actavis, although it

was purchased by Defendant Teva in 2016). The market allocation scheme between Teva and

Sandoz on Dexmeth ER continued through at least mid-2015.

                Lamivudine-Zidovudine (Combivir) (Teva, Aurobindo, Lupin)

       523.     Lamivudine-Zidovudine (brand name: Combivir) is a combination drug used to

help control the HIV virus, ideally suppressing or delaying the onset of AIDS. Although the

Defendants typically refer to drugs by generic names, they consistently call this drug Combivir.

As part of the overarching fair share agreement, Teva, Lupin, and Aurobindo agreed to the

allocation of market share for the drug between the manufacturers.

       524.     In April 2012, Teva, the incumbent, communicated with new entrants Lupin and

Aurobindo about how to allocate the market for Combivir. Teva Senior Director Teri Coward
                                     - 163 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 164 of 269




asked “what r you guys hearing on generic combivir” and David Rekenthaler immediately wrote

back that he knew Aurobindo was entering soon because “our good friend” had told him.

Rekenthaler did not want to specify the source of his information because it was Aurobindo CEO

Bob Cunard, who was indeed their friend and former colleague (he had been at Teva as Vice

President of Sales until October 2011). That same day, Teva’s Kevin Green called and spoke to

Jim Grauso (Aurobindo) and David Berthold (Lupin) and reported specific information regarding

Lupin’s confidential future plans for bidding.

       525.     In the days before the Lupin and Aurobindo launches, communications among all

three competitors accelerated. Over the four-day period from May 7-10, 2012, Berthold (Lupin),

Green (Teva) and Grauso (Aurobindo) spoke at least 32 times. On multiple occasions, a call

between two competitors was followed by a call to the third. During this four-day period, the

Lupin, Aurobindo and Teva negotiated and discussed the specific customers Teva would concede

or retain in order to make room for Lupin and Aurobindo while preventing price competition. A

Teva internal email shows the results of the decisions to retain or concede accounts to Lupin and

Aurobindo in accordance with the fair share agreement.

       526.     On May 9, 2012, Teva’s Teri Coward was directed to provide a sham bid to a

major customer (She was told to “send them a proposal that will not work”). On May 11, 2012,

when preparing that bid, she pushed back. “Can we send something that at least looks like we are

trying?” But Kevin Galownia replied that Teva could not go any lower or else they might risk

actually winning the business. “We really need to concede this business with the accounts we

have kept.” He added that Teva would concede another major customer “in order to preserve

market pricing as much as possible.” He pointed out that such a move would give Teva its fair

share as the first entrant. “40-45% market share in a three player market.” Teri Coward then


                                     - 164 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 165 of 269




informed           (Cardinal) that Teva would not compete for its business because “we need to

concede some share.” Lupin was able to enter the market for generic Combivir and obtain more

than a 30% market share without significantly eroding the price due to the understanding with

Teva and Aurobindo that each was entitled to its fair share of the market.

                Irbesartan (Teva, Lupin)

       527.     Irbesartan is a drug used in the treatment of hypertension. It prevents the

narrowing of blood vessels, thus lowering the patient’s blood pressure. Irbesartan is also known

by the brand name Avapro. As part of the overarching fair share agreement, Teva and Lupin

agreed to allocation of market share for the drug between the manufacturers.

       528.     Teva received approval to manufacture generic Irbesartan in March 2012. At

11:27am on March 6, 2012, an account manager at Teva wrote to the Teva sales team “Lupin is

promising offers today.” Less than twenty minutes later, Kevin Green (still at Teva at the time)

called Berthold (Lupin), they talked for seventeen minutes, and then Green e-mailed his

colleagues:

                 Lupin is looking for 15% share. They already have ABC.
                 Confirmed Zydus is out.

       529.     At 10:54am the next day, March 7, 2012, Green called Berthold again. By

12:20pm, Teva circulated to its sales team competitively sensitive information Green had

obtained from Berthold. Included were the details about which competitors were launching/not

launching the drug, and the identity of the customers that had received offers. Based on those

details and the conversations between Green and Berthold, Teva calculated it could take about

40% share if Lupin was only looking for 15%.




                                     - 165 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 166 of 269




                Drospirenone-Ethinylestradiol (Teva, Actavis, Lupin)

       530.     Drospirenone and Ethinylestradiol, commonly known by the brand name Ocella,

is a pair of drugs used in combination as an oral contraceptive. Other names are Yaz, Yasmin and

Gianvi. As part of the overarching fair share agreement, Teva, Lupin, and Actavis agreed to the

allocation of market share for the drug between the manufacturers.

       531.     In April 2013, Lupin began coordinating with competitors for a summer 2013

entry into the market. By the end of that month, Defendant Actavis had also joined the fair share

negotiations.

       532.     On May 8, 2013, Teva learned that Actavis had bid to take over a current Teva

account for generic Ocella. In response, Teva communicated with Actavis and Lupin, and drew

up an internal report that described the specifics involved in Teva’s concession of major Ocella

customers to Actavis and/or Lupin. On May 14, 2013, Kevin Galownia recommended that Teva

concede the business to Actavis. Rekenthaler replied “Agreed.”

       533.     On July 10, 2013, Teva and Lupin discussed Lupin’s launch in the market,

requiring more agreement as to allocation of market share. Teva again drew up an internal report.

Later that day, Green and Patel discussed the scheme and the two decided that Patel would call

Berthold back to confirm the agreement between Teva and Lupin. Patel did so. The lines of

communication between Teva and Lupin remained open and active over the next few months as

they worked out the details of their customer allocation agreement.

       534.     In mid-October 2013, as Teva and Lupin finalized the allocation of accounts

between them, a Teva Senior Director told a colleague to be careful before conceding large

customers on a “bucket basis” rather than drug-by-drug in order to “make sure we are not giving

up volume on products where we do not have our fair share.”



                                     - 166 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
          Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 167 of 269




                  Norethindrone-Ethinylestradiol (Ovcon 35) (Teva, Lupin)

       535.       Norethindrone-Ethinylestradiol, also known by the brand name Ovcon35, is a

combination of medications used as an oral contraceptive. Teva markets its generic version of this

combination medication under the name Balziva. As part of the overarching fair share agreement,

Teva, and Lupin agreed to allocate market share for the drug.

       536.       On January 23, 2014, a customer informed Teva that a new market entrant was

seeking a share of its business in Ovcon 35. Teva employees surmised that the entrant was Lupin

and discussed internally how to make room for this new player in the market. The next day,

January 24, 2014, Defendant Nisha Patel (Teva) spoke to Defendant David Berthold (Lupin)

twice by phone.

       537.       Five days later, on January 29, 2014, based on her calls with Lupin, Patel

informed Rekenthaler of her recommendation that Teva take a cooperative stance towards Lupin.

“Kevin [Green] and I are in agreement that we should concede part of the business to be

responsible in the market.”

       538.       On February 4, 2014 Patel received the profitability analysis she requested in

order to determine how much of the customer’s business to hand over to Lupin. That same day,

she spoke to Berthold two more times to further coordinate Lupin's seamless entry into the

market.

                  Oxaprozin (Teva, Dr. Reddy’s, Greenstone, Sandoz)

       539.       Oxaprozin, also known by the brand name Daypro, is a nonsteroidal anti-

inflammatory drug (NSAID). It is used to treat rheumatoid osteoarthritis, and juvenile rheumatoid

arthritis. As part of the overarching fair share agreement, Dr. Reddy’s Greenstone, Sandoz and

Teva and agreed to increase price and allocate market share between the manufacturers.



                                       - 167 -
                       FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 168 of 269




       540.     In the summer of 2012, Teva’s Kevin Green coordinated an Oxaprozin price

increase with his competitors at Sandoz, including Defendant Kellum. As per their understanding

that Sandoz would not undercut Teva-led price increases, Sandoz sextupled its prices in

November 2012 to match or exceed Teva’s WAC prices. Internal Sandoz emails from January

2013 confirm that Sandoz stayed true to the agreement by refraining from selling Oxaprozin to

new customers because “Teva did the right thing here.”

       541.     In early 2013 Greenstone wanted in on the Oxaprozin market, so Kevin Green

(Teva) and Robin Hatosy (Greenstone) had multiple calls during which Teva agreed to concede

specific customers to Greenstone in order to avoid competition and price erosion resulting from

Greenstone's entry. Greenstone entered the market for Oxaprozin 600mg tablets on March 27,

2013 with the exact same WAC pricing as Teva.

       542.     A couple of months later, as Defendant Dr. Reddy’s was preparing to enter the

market for Oxaprozin, a Dr. Reddy's representative commented positively that “[p]ricing [is] still

high” on Oxaprozin. That individual had also talked to distributor Defendant Cardinal about other

manufacturers’ intentions and was told that Teva had been “fine with” allowing Greenstone to

take the Cardinal business at the same price.

       543.     On June 27, 2013, Dr. Reddy’s re-launched Oxaprozin with the same WAC price

as Teva. Eager to obtain a large customer, Dr. Reddy’s turned its sights to Walgreens. While the

Dr. Reddy's offer to Walgreens was still pending—on July 23, 2013—an individual at Dr.

Reddy's called Green. That phone call was the only call between the two individuals in their

collected phone records. Two days later, Green wrote:

                 If we give D[r. Reddy's] this business, they may be satisfied. I will
                 see if I can find this out.




                                     - 168 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 169 of 269




       544.     On July 29, 2013, on Teva internal email, Kevin Galownia suggested keeping

Walgreens but conceding Teva’s next largest customer for Oxaprozin—Econdisc—to Dr.

Reddy's. David Rekenthaler immediately asked Nisha Patel to “look at our business on Oxaprozin

in order to accommodate Dr. Reddy’s entry.” Within a few hours, Rekenthaler placed a call to a

Senior Director of National Accounts at Dr. Reddy's. The call lasted two minutes, and was their

only telephone conversation in 2013. After the conversation, Teva kept the Walgreens business

but gave up the Econdisc business to Dr. Reddy’s on August 7, 2013.

       545.     Kevin Green listed “Strategic Market Conditions” in Teva’s Delphi database as

the reason for conceding the business to Dr. Reddy’s. By September 10, 2013, in coordination

with Teva, Dr. Reddy’s had achieved its goal of obtaining 20% share of the Oxaprozin market.

                Tolterodine tartrate (Teva, Greenstone)

       546.     Tolterodine tartrate, also known by the brand name Detrol, is an antispasmodic

drug used to treat overactive bladder by improving the ability to control urination. As part of the

overarching fair share agreement, Teva and Greenstone agreed to the allocation of market share

for the drug between the manufacturers.

       547.     On January 23, 2014 Greenstone entered the market for Tolterodine tartrate 1mg

and 2mg tablets with the exact same WAC prices as Teva for all formulations. In the days leading

up to Greenstone's entry, Teva and Greenstone agreed that Teva would concede business to

Greenstone in order to avoid significant price erosion in the market.

       548.     The day after Greenstone’s entry, Patel circulated an email to the Teva national

account managers that stressed the importance of determining which competitors had made price

challenges for certain business. The identity of the competitor was key because the primary

criterion for the decision to concede accounts was fair share, not profitability.



                                      - 169 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
           Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 170 of 269




           549.   On January 28, 2014, Teva learned of a price challenge on Tolterodine at CVS.

Internal Teva emails asked “do we know who this could be?” and David Rekenthaler responded

“It’s Greenstone, new to market. We can discuss.” His Teva colleagues understood the message

as an implicit signal that he had insider info from Greenstone and that he wanted to keep the

discussion offline.

           550.   On February 3, 2014, Nisha Patel instructed a colleague at Teva to concede the

business at CVS by providing a small price reduction that she knew would not be sufficient to

retain the business. The account manager who managed the relationship with CVS challenged the

decision to concede the business. Rekenthaler emailed again in an attempt to keep the discussion

offline:

                  I’ll discuss the details of this with you later. There was a strategy
                  here and you weren’t in the office Thursday or Friday so we
                  proceeded. Again, it will make sense after I discuss with you.

The next day, February 4, 2014, Patel confirmed the market share allocation agreement between

Teva and Greenstone in a sixteen-minute phone call with Hatosy.

                  Piroxicam (Teva, Greenstone)

           551.   Generic Piroxicam, (brand name: Feldene) is a nonsteroidal anti-inflammatory

drug used to treat arthritis. Patients who cannot afford Piroxicam suffer from joint pain and

limited mobility. As part of the overarching fair share agreement, Teva and Greenstone agreed to

the allocation of market share for the drug between the manufacturers.

           552.   On the morning of March 5, 2014, one of Nisha Patel’s subordinates at Teva, a

Manager of Customer Marketing, emailed to tell her that Greenstone had just received Piroxicam

approval and was challenging Teva on several accounts. By the next day, Teva had completed its

“concede analysis,” which was an internal report used to determine concessions to competitors

and balance fair share. After receiving the “concede analysis,” Patel had multiple calls with
                                       - 170 -
                       FILED WITH REDACTIONS – PUBLIC VERSION
         Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 171 of 269




Hatosy and Nailor to discuss their plans to divvy up the market for Piroxicam tablets between

Teva and Greenstone. After those calls, Patel sent an internal email identifying specific customers

that Teva would concede to Greenstone.

         553.   Teva refused to concede CVS because it represented a large portion of Teva’s

Piroxicam sales. Following a call between Patel and Hatosy, Teva retained the CVS account but

conceded other customers (representing less market share) to Greenstone throughout March and

April.

                Dextroamphetamine-Amphetamine ER (Adderall XR) (Teva, Actavis)

         554.   Dextroamphetamine-Amphetamine Extended Release, (brand name: Adderall

XR) is a combination of dextroamphetamine salts and levoamphetamine salts used in the

treatment of attention deficit hyperactivity disorder (ADHD) and is sometimes referred to as

“Mixed Amphetamine Salts ER” or “MAS-XR.” As part of the overarching fair share agreement,

Teva and Actavis agreed to the allocation of market share for the drug between the manufacturers.

         555.   On June 22, 2012, Actavis obtained FDA approval to manufacture various

formulations of MAS-XR. At 9:58 pm that night, Defendant Rekenthaler instructed Teva

employees to find out Actavis’s plans. By 8:32 am the following morning Teva had spoken to a

senior Actavis sales and marketing executive, and reported back that Actavis wanted

approximately 15% share and would seek the business of only “1 wholesaler (either McKesson or

Cardinal)” and would not compete for business at Walgreens or CVS.

                Dextroamphetamine sulfate ER (Teva, Actavis)

         556.   Dextroamphetamine sulfate Extended Release, also known by the brand name

Dexedrine and sometimes referred to as “Dex Sulfate XR,” is a medication used to stimulate the

central nervous system in the treatment of hyperactivity and impulse control. As part of the



                                     - 171 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 172 of 269




overarching fair share agreement, Teva and Actavis agreed to the allocation of market share for

the drug between the manufacturers.

       557.    On June 19, 2014, as Actavis was entering the market for Dex Sulfate XR, Teva’s

Nisha Patel asked David Rekenthaler what share of the market Actavis was targeting. Rekenthaler

responded: “20-25%.” Rekenthaler knew Actavis’s market share goals because he and Defendant

Marc Falkin (Actavis) had spoken twice by phone that morning.

       558.    Five days later, on June 24, 2014, a Teva employee wrote on internal email that

Actavis had entered the market for Dex Sulfate XR. She remarked that Teva had a 72.2% share of

this “multi-player market” and thus recommended giving up a large customer to Actavis and

reducing Teva’s market share to 58.3%. Later internal e-mails confirmed Teva’s decision to

concede that customer to Actavis because “Actavis is entering the market and seeking share.”

               Budesonide inhalation (Teva, Actavis)

       559.    Budesonide inhalation, also known by the brand name Pulmicort Respules, is an

anti-inflammatory steroid, administered through inhalers or similar devices, used to prevent and

alleviate asthma attacks. As part of the overarching fair share agreement, Teva and Actavis agreed

to the allocation of market share for the drug between the manufacturers.

       560.    Teva obtained approval to market Budesonide inhalation in November 2008. Prior

to February 2015, Teva controlled virtually the entire market for generic Budesonide Inhalation,

with other competitors having less than 1% market share.

       561.    On February 10, 2015, David Rekenthaler spoke with Marc Falkin (Actavis), who

told him about Actavis’s plans to launch Budesonide inhalation.

       562.    A week later, on February 17, 2015, Rekenthaler and Falkin had a twenty-three-

minute phone conversation. The following morning, Teva’s Teri Coward confirmed that she had

conceded the Budesonide inhalation accounts of two major customers to Actavis.
                                     - 172 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 173 of 269




                Omega-3-Acid Ethyl Esters (Teva, Apotex, Par)

       563.     Omega-3-Acid Ethyl Esters, also known by the brand name Lovaza, is a lipid-

regulating agent used to lower levels of triglycerides in the blood. As part of the overarching fair

share agreement, Teva, Par, and Apotex agreed to the allocation of market share for the drug

between the manufacturers.

       564.     On the morning of June 26, 2014, Nisha Patel reported that Par had recently

received FDA approval for Omega-3-Acid Ethyl Esters. She sent a LinkedIn direct message with

her personal number to a senior executive at Par. The executive texted Patel on her cell phone

later that day, and they texted throughout the afternoon and evening.

       565.     The next morning, June 27, the Friday before Par’s launch of the drug, T.P. (Par)

called Patel and they spoke for nearly thirty minutes. That was the first and only voice call ever

between the two, according to the phone records. That same morning, Patel informed a Teva

colleague that she now had “some more color” on Par’s launch of Omega-3-Acid Ethyl Esters and

would “fill you in when we speak.” After discussions between Patel and T.P. (Par), Teva

proceeded to concede business to Par to ensure Par’s smooth entry into the market.

       566.     As new competitors entered the market, Teva coordinated with them to avoid

competition and keep prices high. For example, in an internal e-mail on October 2, 2014, Teva's

Kevin Galownia stated that “[w]e heard that Apotex may be launching with limited supply and at

a high price.” David Rekenthaler had obtained this information through phone calls with a senior

sales executive at Apotex, on September 25 and 27, 2014. By April 2015, Apotex had officially

entered the market, and consistent with the fair share understanding, Teva gave up share.

       567.     On December 1, 2014, Teva was notified by a customer that it had received a

price challenge on Omega-3-Acid Ethyl Esters. Others at Teva speculated that the challenge was

from Apotex, but Rekenthaler had been speaking with senior executives at both Par and Apotex,
                                      - 173 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
            Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 174 of 269




and did not need to guess. “I'm confident it’s Par,” he wrote. Rekenthaler directed that Teva

would not reduce its price and would thus concede the business to Par. By mid-February 2015,

Teva had conceded several large customers to Par to smooth Par's entry into the market and

maintain high pricing.

                   Entecavir (Teva, Par)

            568.   Entecavir, also known by the brand name Baraclude, is a medication used to treat

chronic Hepatitis B infections. As part of the overarching fair share agreement, Teva and Par

agreed to the allocation of market share for the drug between the manufacturers.

            569.   On August 28, 2014, David Rekenthaler informed Teva sales employees that

Teva had received approval on Entecavir and would circulate offers later that day or the next day.

Rekenthaler noted: “[w]e are looking for at least a 60[%] share. Known competition is Par with an

[authorized generic].” The same day, August 28, 2014, Rekenthaler had three phone calls with

M.B., a senior national account executive at Par, regarding Par’s pricing. They spoke again twice

the next day. In internal discussions following those calls, Rekenthaler directed that Teva would

remain firm on the price of Entecavir because he knew Par’s prices would not be “much lower.”

            570.   Teva and Par both launched their respective Entecavir products on September 4,

2014. Within days of its launch, Teva had captured 80% of the market for new generic

prescriptions and 90.9% of the total generic market (new prescriptions and refills). Within a few

weeks, however, Teva’s share of the market was much more in line with fair share principles—

52.6% for new generic prescriptions, and 47% of the total generic market (new prescriptions and

refills).

            571.   On October 9, 2014, another customer, who had already received a discount on

Entecavir, asked for an additional discount to “help close the gap with current market prices.”



                                        - 174 -
                        FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 175 of 269




Teva declined to provide a discount, citing that the “pricing is competitive and in line with the

market.” Rekenthaler had spoken to M.B. (Par) twice on October 2, 2014 to confirm Par’s prices.

                Budesonide DR (Teva, Mylan, Par)

       572.     Budesonide DR is used to treat symptoms caused by Crohn’s disease and ulcers.

As part of the overarching fair share agreement, Teva, Par, and Mylan agreed to the allocation of

market share for the drug between the manufacturers. Partaking in the fair share agreement, they

also anticompetitively increased the price of the drug.

       573.     Shortly before Teva received approval to market Budesonide DR, Par decided to

increase the price of the drug. On April 1, 2014, M.B. (Par) called David Rekenthaler (Teva) and

they spoke for twenty-six minutes. The next day, April 2, 2014—the same day that Teva received

FDA approval to market Budesonide DR—Par increased its price for Budesonide DR by over

15%.

       574.     To coordinate the price increases and Teva’s entry, Par communicated with Teva

and Mylan, the only other manufacturer of Budesonide DR at the time. On April 3, 2014, the day

after the Par price increase, K.O. (a Par senior account executive) spoke to M.A. (a Mylan senior

account manager), for fifteen minutes regarding the price increase and Teva’s plans.

       575.     Ultimately, Teva was unable to launch Budesonide DR until approximately June

2016, but its competitors Par and Mylan were able to maintain supracompetitive pricing as of

result of these discussions between Teva, Mylan and Par executives.

                Enalapril maleate (Teva, Mylan, Taro, Wockhardt)

       576.     Enalapril maleate (brand name: Vasotec) is used to treat hypertension, congestive

heart failure, kidney problems, and to improve chances of survival after a heart attack. As part of

the overarching fair share agreement, Teva, Mylan, Wockhardt, and Taro agreed to the allocation



                                      - 175 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 176 of 269




of market share for the drug between the manufacturers. Partaking in the fair share agreement,

they also anticompetitively increased the price of the drug.

        577.     By mid-2013, the Enalapril market was shared by three players: Mylan with

(60.3% share) Wockhardt (27.5%), and Teva (10.7%). These three manufacturers coordinated a

significant anticompetitive price increase for Enalapril. On July 11, 2013, Jim Nesta (Mylan)

spoke with Kevin Green (Teva) and explained that Wockhardt had agreed to follow Mylan’s price

increase on Enalapril. Internal Teva emails show staff citing the price increase as an explanation

for customer inquiries—“this is all a result of a wockhardt price increase following a Mylan

increase”—even though the customer had attributed the request to a supply issue and Wockhardt

had not yet raised its prices.

        578.     Internal emails show that on July 12, 2013, Teva “hope[d] to increase” and was

“exploring the possibility of an increase” for Enalapril but was in the midst of “gathering all the

facts” Nisha Patel gathered the facts by calling Nesta that same day, and they spoke three times.

        579.     In the meanwhile, Teva’s Kevin Green was attending the PBA Health Conference

at the Sheraton Overland Park in Kansas, where he participated in a golf outing. A senior national

account executive at Wockhardt attended the same conference and likely spoke directly to Green

either at the golf outing during the day or the trade show at night, because at 12:40am that

evening (i.e., the morning of July 13, 2013) the executive created a phonebook contact file with

Green’s cell phone number. On Sunday, July 14, 2013, Green called Patel and told her that he had

confirmed that Wockhardt planned to support the Mylan price increase.

        580.     The next morning, July 15, 2013, Patel wrote to a Teva executive:

                  new developments…heard that Wockhardt is taking an increase
                  today or tomorrow.




                                      - 176 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 177 of 269




That same day, Green again spoke with Wockhardt and Wockhardt internally circulated specific

price information obtained from Teva.

       581.     On July 16, 2013, Nisha Patel wrote an internal email entitled “Enalapril Increase

Overview.” In it, she stated:

                 As you are aware, we are current preparing the information to
                 hopefully be able to implement a price increase on Enalapril. This
                 is a 3-player market that we share with Mylan and Wockhardt.
                 Mylan announced a price increase last week. We are hearing
                 rumors that Wockhardt will follow or exceed Mylan sometime this
                 week.

Once again, Patel had disguised the source of her information. Teva had not “heard rumors.” It

had spoken directly with its competitors.

       582.     During this coordinated price increase for Enalapril, Ara Aprahamian (Taro)

communicated with Patel and with a senior sales and marketing executive at Wockhardt,

including calls on July 17 and 19, 2013. On July 30 and 31, 2013, Patel spoke with Aprahamian

and confirmed that, in accordance with the industry's fair share code of conduct, Taro understood

that it would not take significant share from Teva upon its launch because Teva had a relatively

low market share compared to others in the market. On Taro’s launch day, December 5, 2013,

Taro’s prices were identical to Teva’s and nearly identical to Wockhardt’s and Mylan’s.

       583.     Taro continued to gain share from both Mylan and Wockhardt, and to coordinate

with both. M.C. (Wockhardt) called Aprahamian on New Year’s Eve 2013 and they agreed that

so long as Wockhardt was able to retain McKesson as a customer, it would concede the

distributor Morris & Dickson to Taro. S.K. (Wockhardt) described the agreement in an email after

the holidays:

                 I spoke to M.C. on NYE. Once we confirm we are keeping
                 McKesson, let’s yield MoDick. Call to discuss.


                                      - 177 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 178 of 269




       584.     By May 2014 the market was stable, and market share for Enalapril was

reasonably distributed among the companies, setting up the price increases discussed in Section

IV(F) above. As Teva was considering whether to bid on Enalapril for a large customer, Patel

texted and called Aprahamian and wrote in an internal email:

                 [N]o bid due to potential market/customer disruption, aka strategic
                 reasons.

                Nortriptyline HCL (Teva, Actavis, Taro)

       585.     Nortriptyline hydrochloride (brand name: Pamelor) is used to treat depression. As

part of the overarching fair share agreement, Actavis, Teva, and Taro agreed to the allocation of

market share for the drug between the manufacturers.

       586.     As of early 2013, the market was shared by Teva, with a 55% share, and Actavis

with the remaining 45% share. In early November 2013, Taro made plans to re-launch the drug

with a “Target Market share goal” of 25% that would leave Teva with 42% and Actavis with

31%.

       587.     Several days of conversations ensued among the affected competitors in an effort

to sort out how Teva and Actavis would make room for Taro in this market. Communications

occurred between Teva and Actavis, and Teva and Taro, in mid-November, 2013. On November

12, 2013, Defendant Aprahamian announced to his colleagues that Taro would not be pursuing

Teva’s business with McKesson, saying simply: “Will pass on MCK on Nortrip.” Accordingly, he

instructed a subordinate to put together an offer for Cardinal instead. Teva conceded the Cardinal

business to Taro as discussed in the negotiations between Actavis, Taro, and Teva

       588.     Taro had sent enough offers to Teva customers—it needed to take the rest of its

share from Actavis. On November 19, 2013 when a colleague presented an opportunity to gain

business from Teva customer H.D. Smith, Aprahamian flatly rejected the idea, saying: “Looking


                                     - 178 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 179 of 269




for Actavis…We have outstanding Teva offers out.” The next day Taro found an Actavis

customer that Taro might pursue

                Niacin ER (Teva, Lupin, Zydus)

       589.     Niacin Extended Release (“Niacin ER”), also known by the brand name Niaspan

Extended Release, is a medication used to treat high cholesterol. As part of the overarching fair

share agreement, Teva, Lupin, and Zydus agreed to the allocation of market share for the drug

between the manufacturers. Partaking in the fair share agreement, they also anticompetitively

increased the price of the drug.

       590.     Teva had advance knowledge that Lupin planned to enter the market on March

20, 2014 and that Zydus planned to enter on June 28, 2014. Armed with that knowledge, Teva

increased price on Niacin ER on March 7, 2014 in advance of the launches. In the days leading up

to that price increase, all three competitors exchanged several calls during which they discussed,

among other things, the price increase on Niacin ER and the allocation of customers to the new

entrants Zydus and Lupin.

       591.     Similarly, on May 6, 2014, a Teva internal email indicates that Green provided

Teva with confidential information regarding Zydus’s launch plans, although there were “mixed

messages on the plan of action” and Teva was unsure whether it would retain the ABC account or

concede it to Zydus. Ultimately, the competitors agreed that Teva would retain ABC and would

concede McKesson to Zydus. The decision is confirmed in a June 5, 2014 email that reads “Per

Dave [Rekenthaler], Maureen [Cavanaugh] has agreed to concede this item.” In Teva’s Delphi

database, the rationale for giving up the business was noted as “Strategic New Market Entrant.”

       592.     On June 28, 2014, Zydus formally launched Niacin ER at a per-unit WAC price

that matched Teva and Lupin’s prices.



                                      - 179 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 180 of 269




                Moexipril hcl tablets (Teva, Glenmark)

       593.     Moexipril hydrochloride, also known by the brand name Univasc, is of a class of

drugs called angiotensin-converting enzyme (ACE) inhibitors, used to treat high blood pressure

by reducing the tightening of blood vessels, allowing blood to flow more readily and the heart to

pump more efficiently. As part of the overarching fair share agreement, Teva, and Glenmark

agreed to the allocation of market share for the drug between the manufacturers. Partaking in the

fair share agreement, they also anticompetitively increased the price of the drug.

       594.     Around May 2013, Nisha Patel and GLMK-CW-5 (a senior executive and

cooperating witness from Defendant Glenmark) began calling, texting, and sending messages to

one another via WhatsApp in order to coordinate price increases for Moexipril.

       595.     Because of their coordination, when Teva learned on August 5, 2013 that

Glenmark had challenged Teva at one of its largest accounts, Rekenthaler sent an email to Patel

that read simply “???” Within five minutes, Patel replied “I know…made the call already.” Patel

had called GLMK-CW-5 to find out why Glenmark had sought to underbid Teva at ABC. Patel

spoke to GLMK-CW-5 three times that day.

       596.     The next day, August 6, 2013, Defendant Jim Brown (Glenmark) spoke with

Patel twice by phone. During these calls, Patel reminded Brown and GLMK-CW-5 of their prior

agreement not to poach each other's customers after a price increase. As a result of these

communications, Glenmark decided to withdraw its offer to ABC and honor the agreement it had

reached with Teva not to compete on Moexipril.

                Desogestrel-Ethinylestradiol (Teva, Glenmark)

       597.     Desogestrel-Ethinylestradiol is a combination pill containing two hormones:

progestin and estrogen. This medication is an oral contraceptive and is sold as Mircette, Viorele

(Glenmark’s names) and Kariva (Teva’s name). As part of the overarching fair share agreement,
                                     - 180 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 181 of 269




Teva and Glenmark agreed to the allocation of market share for the drug between the

manufacturers.

       598.      On the morning of May 19, 2014, Teva learned that Glenmark had offered to

supply one of Teva’s customers. After calls with Brown and Grauso at Glenmark, Teva decided to

offer a bid that it knew was nearly triple the price proposed by Glenmark, thereby ensuring that

Glenmark could win the business.

                 Gabapentin (Teva, Glenmark)

       599.      Gabapentin is an anticonvulsant drug (a muscle relaxant) that is prescribed to

people who suffer from epileptic seizures or neuropathic pain. As part of the overarching fair

share agreement, Teva and Glenmark agreed to the allocation of market share for the drug

between the manufacturers. Partaking in the fair share agreement, they also anticompetitively

increased the price of the drug.

       600.      On October 13 and 14, 2014, Nisha Patel attended the Annual Meeting of the

Pharmaceutical Care Management Association (“PCMA”) in Rancho Palos Verdes, California,

along with a number of Teva’s competitors. Shortly after returning from that meeting, during the

morning of October 15, 2014, Patel informed her colleagues at Teva that Glenmark planned to

increase the price of Gabapentin. The Glenmark increase had not yet been made public, and

would not be effective until November 13, 2014. Nonetheless, Patel had already obtained specific

contract prices that Glenmark planned to charge to distributors after it increased list prices.

Around the time she sent the e-mail, Patel exchanged text messages with Brown (Glenmark).

       601.      Teva had relatively little market share for Gabapentin, so Patel and her Teva co-

conspirators discussed whether to use the Glenmark price increase as an opportunity to pick up

some market share. Over the next several weeks, Teva did pick up “a bit of share” to be more in



                                      - 181 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 182 of 269




line with fair share principles, but cautioned internally that it did not “want to disrupt Glenmark's

business too much.”

                Norethindrone acetate (Teva, Amneal, Glenmark)

       602.     Norethindrone acetate (Brand names Primolut Nor, Primolut N) is a female

hormone used to treat endometriosis. As part of the overarching fair share agreement, Teva,

Amneal, and Glenmark agreed to the allocation of market share for the drug between the

manufacturers and anticompetitively increased the price of the drug.

       603.     On September 9, 2014, a customer approached Teva asking if Teva would lower

its pricing on certain drugs, including Norethindrone acetate. The same day, Nisha Patel received

phone calls from two individuals at Amneal: S.R.-1, a senior sales and finance executive, and

S.R.-2, a senior sales executive. These were the first calls Patel had with either Amneal executive

since she had joined Teva in April 2013. That same day, S.R.-1 also spoke several times with

Defendant Jim Brown (Glenmark).

       604.     After speaking with the two Amneal executives, Teva refused to significantly

reduce its price to the customer and instead provided only a nominal reduction so as not to disrupt

the market. At that time, market share was almost evenly split between the three competitors.

When discussing it later, Defendant Patel acknowledged internally that Teva had “bid high” at the

customer based on its understanding “that it would be an increase candidate for Amneal. They

increased shortly after.” By bidding high and not taking the business from Amneal, in

anticipation of a future price increase, Teva reinforced the fair share understanding among the

competitors in the market.




                                      - 182 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 183 of 269




                 Raloxifene hcl and Lamivudine-Zidovudine (Combivir) (McKesson, Teva,
                 Actavis, Camber, Lupin)

       605.      In September 2014, Camber had plans to enter the market for two Camber/Teva

overlap drugs: Raloxifene hydrochloride (brand name: Evista), which treats osteoporosis in

postmenopausal women, and the HIV/AIDS combination drug Lamivudine-Zidovudine (brand

name: Combivir). As part of the overarching fair share agreement, Teva, Actavis, Aurobindo,

Lupin, Camber, and McKesson arranged the allocation of market shares for the drugs between the

manufacturers.

       606.      Teva had begun marketing Raloxifene in March 2014 and Camber and Actavis

planned to launch September 2014. The new entrants discussed an allocation strategy with Teva

to ensure they each received their fair share of the market. Rekenthaler had calls with Actavis on

September 10, 11, and had six calls on September 16, 2014 with multiple Actavis personnel

including Defendant Marc Falkin and A.B., a senior sales and marketing executive. On September

17, 2014, Rekenthaler (Teva) reported internally:

                 I know Actavis will be late. Camber is talking but their [sic] being
                 somewhat unclear as well. I’ll know more about them after my trip
                 this week.

Rekenthaler and Defendant Kon Ostaficiuk (President of Camber Pharmaceuticals) then spent the

next three days—September 17-19, 2014—playing golf and having drinks at an industry outing in

Kentucky. After phone calls between the two of them on September 21 and 22, 2014, Camber

sent a revised offer to a potential customer (Econdisc) containing modified prices. On September

24, 2014, Patel wrote an internal Teva email conveying the arrangement Rekenthaler (Teva) had

discussed with Ostaficiuk (Camber):

                 Camber indicated that they are targeting Econdisc and a small
                 retailer […] and then they would be ‘done.’



                                      - 183 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 184 of 269




An internal Teva email written the next day shows that Teva accepted this fair share arrangement.

Teva’s Senior Director of Marketing wrote:

                 Okay, we will concede additional smaller customer challenges
                 (particularly distributors) since they are not going to target [a large
                 distributor]”

       607.     Over at Camber, President Kon Ostaficiuk followed up with similar emails to his

team to cease competition for Raloxifene and Combivir. On September 29, 2014 he wrote:

                 Hi Gang,
                 We do not offer anything to any Teva customers…
                 Not even a “bad price”!
                 Please acknowledge…We do not want to upset them more!

(ellipses in original). A senior sales executive at Camber replied:

                 We have not made any offers to any Teva Raloxifene accounts
                 since we received the Econ award. Both sales and contracts are
                 aware, & requesting incumbent detail for all offers, if Teva, no
                 offer.

The executive added “we are also not seeking any Lupin business on Lam/Zidovudine [aka

generic Combivir].” Ostaficiuk replied: “Thank you. We don’t want to antagonize either of them

and start a war…”

       608.     About a week later, on October 7, 2014, Defendant McKesson told Teva that

Camber had sent an offer regarding Raloxifene. A Teva Director of National Accounts expressed

surprise: “I thought they were done after securing Econdisc?” Senior Director of Sales & Trade

Relations Teri Coward expressed her frustration at a competitor not playing fair, commenting

“this is ridiculous” and calling Camber “total idiots.” David Rekenthaler thought there had to be a

miscommunication: “You’re positive they sent them an offer?”

       609.     Since it seemed that Camber was not sticking to the deal, Teva decided that they

needed McKesson to give Camber a “message” that the “market should be stable at this point,”


                                      - 184 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 185 of 269




meaning that McKesson would tell Camber it was not supposed to be competing for further

business. The Teva Director of National Accounts “relayed ‘the message’ re market should be

stable” to an individual at McKesson who said he would confirm “Camber intentions and why

they said they would send an offer.” It turned out to be a miscommunication. Camber had never

actually made the offer, and had instead complied with its agreement with Teva.

                Etodolac ER (Teva, Taro, Zydus)

       610.     Section C.3 above alleges that in August 2013 Defendants coordinated price

increases for multiple drugs. including Etodolac ER. In addition to this anticompetitive conduct,

as part of the overarching fair share agreement, Teva, Taro and Zydus continued to allocate

market share for Etodolac ER.

       611.     On May 12, 2014, Zydus entered the Etodolac ER market at WAC pricing that

matched Teva and Taro’s artificially high pricing. Patel served as a relay between Aprahamian

and Green (then at Zydus) in over a dozen calls and texts in the week before the Zydus launch

during which they discussed the allocation of market share to the new entrant.

       612.     In a parallel set of communications on May 20 and 21, 2014, a senior sales

executive at Zydus texted Defendant Maureen Cavanaugh (Teva). Days later, on Teva internal

email a Senior Analyst recommended conceding a specific account to Zydus because “we will

have to give up some share with a new market entrant.” Patel replied “agree with concede.”

       613.     Five weeks later, on June 27 and July 2, 2014, Econdisc notified Teva that it had

received a competitive offer for its Etodolac ER business. Later that day, Patel spoke with

Defendant Aprahamian at Taro for fourteen (14) minutes.

       614.     The next day, on July 3, 2014, Patel sent an internal e-mail stating “We will

concede” and Teva conceded the business.



                                     - 185 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 186 of 269




                 Haloperidol and Trifluoperazine hcl (Mylan, Sandoz)

       615.     Haloperidol (brand name: Haldol) and Trifluoperazine hydrochloride, (brand

name: Stelazine) are antipsychotic drugs used to treat disorders such as schizophrenia and

Tourette syndrome. As part of the overarching fair share agreement, Sandoz and Mylan agreed to

the allocation of market shares for these drugs between the manufacturers. Partaking in the fair

share agreement, they also anticompetitively increased the price of the drugs.

       616.     On August 6, 2013, Defendant Nesta of Mylan called SDZ-CW-4 at Sandoz

twice. Three days later, on August 9, 2013, Mylan implemented significant price increases on

both Haloperidol and Trifluoperazine HCL. For Haloperidol, Mylan increased the WAC price by

250% on several formulations. For Trifluoperazine HCL, Mylan increased the WAC price by

80% on all formulations.

       617.     On August 19, 2013, S.G., a national account executive at Sandoz, sent an

internal e-mail stating that Mylan increased its prices on Haloperidol and Trifluoperazine and that

Sandoz needed to "rationalize the market." On August 22, 2013, SDZ-CW-1 confirmed the

coordinated increase strategy with his Sandoz colleagues, noting “I would imagine we will be fast

followers.”

       618.     On September 18, 2013, in an email about Sandoz’s plan to concede

Trifluoperazine hcl market share to Mylan, SDZ-CW-1 stated “Mylan has 73% and we have 24%.

This is a no brainer.”

       619.     On October 2, 2013, after had Sandoz received a bid request from a Mylan

customer for both Haloperidol and Triofluoperazine, SDZ-CW-1 directed the Sandoz national

account executive assigned to Walgreens (“WAGS”) to decline to bid and to lie about the reason

for doing so:



                                         - 186 -
                         FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 187 of 269




                  We discussed internally and decided not to pursue WAGS on these
                  at this point. We have been running up against Mylan a lot lately
                  (Nadolol, Benaz/Hctz) and fear blowback if we take on any more
                  products at this moment.

                  Trying to be responsible in the sandbox.

                  I recommend you blame supply.

       620.     This was consistent with the interdependent nature of the overarching fair share

conspiracy, which sought to dampen competition across drugs. On October 3-4 and October 14,

2013, SDZ-CW-4 and Defendant Nesta spoke by phone several times to confirm support for the

price increase on the two drugs. Sandoz increased its WAC pricing on Haloperidol to match

Mylan's pricing on October 25, 2013, but, due to price protection terms in contracts, waited to

follow on Trifluoperazine HCL until January 31, 2014

                Potassium Chloride (Actavis, Mylan, Sandoz, Upsher-Smith, Zydus)

       621.     Potassium Chloride tablets, also known by the brand name K-Dur, among others,

is a medication used to prevent and to treat low potassium, which is important for the heart,

muscles, and nerves. As part of the overarching fair share agreement, Upsher-Smith, Sandoz,

Actavis, Zydus, and Mylan conspired to fix, raise, maintain or stabilize the prices of Potassium

Chloride tablets (8 mEq, 10 mEq, 20 mEq) beginning at least as early as July 2010.

       622.     During the relevant time frame, Defendants Upsher-Smith, Sandoz, Actavis,

Zydus and Mylan were the primary manufacturers of Potassium Chloride 8 MEQ, 10 MEQ and

20 MEQ tablets.

       623.     The market for Potassium Chloride tablets was mature and at all relevant times

had multiple manufacturers.

       624.     For years, the prices of Potassium Chloride tablets were relatively low and stable.

Upsher-Smith, Sandoz and Actavis were the dominant suppliers in the market in the early years.

                                      - 187 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 188 of 269




Upsher-Smith manufactured tablets and marketed and sold them under the brand name Klor Con.

Upsher-Smith also supplied tablets to Sandoz, which in turn marketed and sold them under a

Sandoz label.

       625.     In the summer of 2010, Upsher-Smith, Sandoz and Actavis imposed nearly

simultaneous and very large price increases. In the space of approximately 6 weeks, all three

manufacturers tripled their list (WAC) prices.

       626.     In June 2011, Zydus entered the market. Rather than offer better prices to win

market share, Zydus tracked the high prices of Upsher-Smith, Sandoz and Actavis.

       627.     As of July 1, 2014, Upsher-Smith ceased to market and sell Klor-Con under the

Upsher-Smith label, but instead licensed the Klor-Con name to Sandoz. Thus, after July 1, 2014,

Sandoz sold Klor-Con Potassium Chloride tablets under the Sandoz label, though the tablets

continued to be manufactured by Upsher-Smith.

       628.     In the second half of 2014, Mylan entered the market for Potassium Chloride

tablets. Like Zydus before it, Mylan entered at high prices that tracked the other manufacturers

already in the market.

       629.     The WAC price chart below shows the large, parallel and sustained price

increases for Potassium Chloride tablets. Note: The pricing patterns for 8 MEQ, 10 MEQ and 20

MEQ dosages were very similar. Only the chart for the 10 MEQ dosage is included here.




                                     - 188 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 189 of 269




       630.    Throughout this period, Upsher-Smith, Sandoz, Actavis, Zydus and Mylan met at

trade conferences and communicated directly with each other in furtherance of their price-fixing

agreement on Potassium Chloride tablets and of their Fair Share agreement.


                                     - 189 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 190 of 269




       631.     For example, during the summer of 2010, D.Z, the Senior National Account

Manager at Upsher-Smith, and K.K., a Senior National Account Executive at Sandoz,

communicated a number of times by telephone both before and after the August list (WAC) price

increases by Sandoz and Upsher-Smith.

       632.     During the summer of 2011, before Zydus entered the Potassium Chloride ER

market, it first communicated with the incumbent suppliers. K.R., Zydus’s Assistant Vice

President of National Accounts, communicated frequently that summer by phone, including voice

and text messages, with D.L., a Director of National Accounts at Sandoz.

       633.     In the fall of 2014 when Mylan was entering the Potassium Chloride ER market,

Mylan’s Jim Nesta spoke to Marc Falkin at Actavis twice on September 23, 2014. They also had

been communicating over the summer leading up to Mylan’s entry. When Mylan finally joined

the market, it did so at elevated prices consistent with the Fair Share and price-fixing agreement.

                Betamethasone dipropionate, Betamethasone dipropionate augmented,
                Betamethasone dipropionate-Clotrimazole, Betamethasone valerate, and
                Hydrocortisone valerate (McKesson, Sandoz, Actavis, Taro, Perrigo, G&W)

       634.     Betamethasone dipropionate, Betamethasone dipropionate augmented,

Betamethasone valerate, and Hydrocortisone valerate are medications used to help relieve

redness, itching, swelling, or other discomforts caused by certain skin conditions. Betamethasone

dipropionate-Clotrimazole is a combination of two drugs and is used to treat fungal infections.

As part of the overarching fair share agreement, Sandoz, Actavis, Taro, Perrigo, and G&W

conspired to fix, raise, maintain or stabilize the prices of Betamethasone dipropionate cream,

ointment and lotion, Betamethasone valerate cream and ointment, Betamethasone dipropionate-

Clotrimazole cream and lotion, Betamethasone dipropionate augmented lotion and

Hydrocortisone valerate cream at least as early as October 2010. McKesson also coordinated

with Taro, Perrigo, and G&W with regards to Hydrocortisone valerate cream.
                                     - 190 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 191 of 269
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 192 of 269
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 193 of 269




                          - 193 -
          FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 194 of 269




                          - 194 -
          FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 195 of 269




                          - 195 -
          FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 196 of 269




       640.    The following charts present NSP prices and list prices for ointment formulations

of Betamethasone Dipropionate and Betamethasone Valerate and highlight the parallel pricing by

Actavis and Sandoz.




                                      - 196 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 197 of 269




                          - 197 -
          FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 198 of 269




       641.    The following charts present NSP and list prices for the lotion formulations of

Betamethasone Dipropionate, Betamethasone Dipropionate Clotrimazole and Betamethasone

Dipropionate Augmented and highlight the parallel pricing by Sandoz and Perrigo and by Sandoz

and Taro.




                                    - 198 -
                    FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 199 of 269




                          - 199 -
          FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 200 of 269




       642.    Throughout this period, Actavis, Sandoz, Taro, Perrigo and G&W met at trade

conferences and communicated directly with each other in furtherance of their price-fixing

agreements on Betamethasone Dipropionate, Betamethasone Valerate, Betamethasone

Dipropionate Clotrimazole, Hydrocortisone Valerate and their fair share agreement.

       643.    For example, on January 4, 2011, Perrigo implemented a large list (WAC) price

increase on Betamethasone dipropionate lotion. On January 7, T.P., Director of National

                                     - 200 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 201 of 269




Accounts at Perrigo spoke to A.T., a National Account Executive at Sandoz. On January 11,

Sandoz imposed its own list (WAC) price increase.

       644.     Similarly, D.L., Director of National Accounts at Sandoz and D.S., an Associate

Vice President of National Accounts at Taro, communicated a number of times during the

relevant period as Sandoz and Taro coordinated pricing. In April 2011, when both companies

raised prices on Betamethasone dipropionate-Clotrimazole lotion, the two spoke by phone. In

October 2012, when Sandoz announced another price increase on lotion, the two spoke again. In

February 2013, when Taro raised its lotion prices to follow Sandoz, the two spoke yet again.

       645.     During the same period that D.L (Sandoz) and D.S. (Taro) were communicating,

M.B., Taro VP of Marketing, and M.P., Actavis VP of Sales and Marketing, also were

communicating; the two men communicated by phone every month from February 2011 through

May 2012.

       646.     In March 2013, when Taro and Perrigo began to raise prices to customers for

Hydrocortisone Valerate cream, the two companies were communicating. D.S., the AVP of

National Accounts at Taro, and A.F., Perrigo National Account Director, communicated by phone

on March 13, 2013.

       647.     When G&W was preparing to enter the Hydrocortisone valerate cream market in

early 2015, T.P, Director of National Accounts at Perrigo, spoke a number of times to E.V., a VP

of Sales at Marketing at G&W, between January and March 2015. Perrigo also spoke with

McKesson regarding G&W’s entry, as discussed in Section IV(C)(2)(e). When G&W entered the

market, it matched the prices of Perrigo and Taro.

                Fluocinolone Acetonide (Sandoz, Taro, G&W, Teligent)

       648.     Fluocinolone Acetonide is a medication used to treat inflammation and itching

caused by certain skin conditions. As part of the overarching fair share agreement, Sandoz, Taro,
                                     - 201 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 202 of 269




G&W, and non-defendant co-conspirator Teligent conspired to fix, raise, maintain or stabilize the

prices of Fluocinolone Acetonide creams, ointments and solutions beginning at least as early as

January 2012.

       649.     During the relevant time frame, the primary manufacturers of Fluocinolone

Acetonide were as follows:

                      Drug                         Formulation               Manufacturers

  Fluocinolone Acetonide                         Cream              Sandoz, Teligent, G&W
                                                 Ointment           Sandoz, Teligent, G&W
                                                 Solution           Sandoz, Teligent, Taro
       650.     Before 2012, Sandoz was the sole supplier of Fluocinolone Acetonide cream,

ointment and solution. As the sole supplier, Sandoz’s list prices for cream ointment and solution

were well under $1 for each product, and its NSP prices were             .

       651.     Things changed in January 2012, when G&W entered the cream and ointment

markets. Historically, adding a manufacturer (i.e., another source of supply) to a single source

market tended to drive down prices. But Defendants’ Fair Share agreement aimed to reverse this

consequence of competition, and succeeded in doing so with Fluocinonide Acetonide products.

Rather than result in lower prices, G&W’s entrance into the cream and ointment markets resulted

in significantly higher prices.

       652.     In late December 2011, in anticipation of G&W entering the cream and ointment

market, Sandoz announced enormous price increases. Sandoz increased list prices on cream,

ointment and solution approximately 300%. When G&W entered the market only weeks later, it

announced virtually identical WAC prices on its cream and ointment products.

       653.     Almost immediately after G&W announced its prices, Sandoz acknowledged

internally that because


                                      - 202 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 203 of 269




                 Over the following weeks,




       654.     In the solution market, a highly similar pattern emerged. In late October 2012, in

anticipation of Teligent entering the market, Sandoz doubled the list prices of its solution (on top

of the tripled prices it had imposed less than a year earlier). Weeks later, Teligent announced

virtually identical WAC prices for its new solution products.

       655.     As it had done with G&W earlier that year, internally, Sandoz



                Over the ensuing weeks,

                                    Yet again, adherence to the Fair Share agreement enabled

Defendants to impose and maintain significantly higher prices by eschewing competition.

       656.     In competitive generic markets, the addition of a third manufacturer (and yet

another source of supply) tends to drive prices down even more. Yet even the entrance of a third

manufacture to the Fluocinolone Acetonide markets did not have that effect. When Teligent

joined the ointment market in early 2013 and the cream market in mid-2014 it announced list

prices nearly identical to those of Sandoz and G&W. And when Taro entered the solution market

in the spring of 2015, it matched the list prices of Sandoz and Teligent.

       657.     The list price (WAC) charts for Fluocinolone Acetonide cream, ointment and

solution show the large and parallel price increases imposed by Sandoz, G&W, Teligent and Taro.

The NSP price charts show that the list price increases had real consquences; customers paid

higher prices for these products. The charts also show that prices have remained above prior




                                      - 203 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 204 of 269




levels. (The prices of other dosages of Fluocinolone Acetonide cream exhibit similar patterns and

are not included here.)




                                     - 204 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 205 of 269




                          - 205 -
          FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 206 of 269




       658.    Throughout this period, Sandoz, G&W, Teligent and Taro met at trade

conferences and communicated directly with each other in furtherance of their price-fixing

agreements on Fluocinolone Acetonide and their Fair Share agreement.




                                     - 206 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 207 of 269




       659.     For example, around the time that G&W was entering the Fluocinolone Acetonide

cream and ointment markets, K.O., G&W President, communicated by phone with W.K., Sandoz

Senior VP of Commercial Operations, on February 8, 9 and 10, 2012.

       660.     Similarly, when Teligent was entering the Fluocinolone Acetonide cream market

in late spring/early summer of 2014, E.V., G&W VP of Sales and Marketing, communicated by

phone with S.M., Teligent Director of National Accounts, on April 29 and May 1, 2014. A few

months before, E.V. (G&W) also had communicated by phone with J.G., Teligent President and

CEO, in November 2013 and January 2014.

                Lidocaine HCL (Akorn, Sandoz, Taro)

       661.     Lidocaine HCL 5% is used as an anesthetic lubricant for intubation and for the

temporary relief of pain associated with minor burns. As part of the overarching fair share

agreement, Sandoz, Taro, and Akorn conspired to fix, raise, maintain or stabilize the prices of

Lidocaine HCL 5% ointment beginning at least as early as April 2012.

       662.     During the relevant time frame, Defendants Sandoz, Taro and Akorn were the

primary manufacturers of Lidocaine HCL 5% ointment.

       663.     The market for Lidocaine HCL 5% ointment was mature and at all relevant times

had multiple manufacturers.

       664.     The prices of Lidocaine HCL 5% ointment were relatively low and stable for years.

Sandoz and Taro were the only two manufacturers in the market until the spring of 2012, at which

point Akorn began to sell Lidocaine ointment. In anticipation Akorn’s entry, Sandoz raised prices.

At the time, Sandoz had a dominant share of the market. In order to cede share to Akorn—as

required by the Fair Share agreement—Sandoz needed to raise prices to maintain (or even augment)

its dollar sales notwithstanding the loss of volume.



                                     - 207 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 208 of 269




       665.      Shortly after Sandoz raised prices, Akorn launched its product in the spring of 2012.

Rather than offer lower prices to win customers based on better pricing, Akorn matched the recently

raised prices offered by Sandoz. Sandoz, as anticipated and agreed to with Akorn and Taro, ceded

share of the Lidocaine market. Although Sandoz’s unit sales declined (as customers were ceded to

Taro and Akorn) its dollar sales remained relatively stable, owing to the higher prices it was able

to charge because of the price-fixing agreement between the manufacturers.

       666.      By 2013, all three manufacturers had brought their Lidocaine prices to

approximately the same level. They carefully abided by their agreement to ensure that each of them

had a Fair Share of the market while maintaining high prices. For example, in early 2013 after Taro

raised its prices, a large buyer sent out requests to Akorn and Sandoz for better pricing. Internally,

Taro discussed




       667.      Taro applauded the success of the Fair Share agreement in allowing it to increase

prices and gain share in the Lidocaine market.




       668.      The list (WAC) price and NSP price charts below show the parallel and elevated

pricing for Lidocaine HCL 5% ointment by Sandoz, Akorn and Taro beginning in 2012 and that

prices remained elevated above prior levels for years.


                                      - 208 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 209 of 269




       669.    Throughout this period, Sandoz, Taro and Akorn met at trade conferences and

communicated directly with each other in furtherance of their price-fixing agreements on Lidocaine

and their Fair Share agreement.




                                     - 209 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 210 of 269




       670.      For example, as Akorn was preparing to enter the market in March 2012, it

communicated directly with Taro. M.B., a VP of Marketing at Taro, spoke to E.B., Akorn’s VP of

Sales and Marketing, on February 24, 28 and March 14 and 29.

       671.      Meanwhile, the incumbent suppliers—Taro and Sandoz—were in touch as well.

On March 7, 8 and 17, 2012, K.K., a Sandoz Senior National Account Executive, communicated

by phone with Taro’s D.S., AVP of National Accounts at Taro.

                 Timolol maleate (Bausch Health, Sandoz)

       672.      Timolol maleate is used to treat high pressure inside the eye due to glaucoma (open

angle-type) or other eye disease (e.g., ocular hypertension). As part of the overarching fair share

agreement, Sandoz and Bausch Health conspired to fix, raise, maintain or stabilize the prices of

Timolol Maleate ophthalmic gel forming solution beginning at least as early as December 2013.

       673.      During the relevant time frame, Defendants Bausch Health and Sandoz were the

primary manufacturers of Timolol Maleate.

       674.      The market for Timolol Maleate was mature and at all relevant times had multiple

manufacturers.

       675.      For years, the prices for Timolol Maleate ophthalmic gel forming solution were

relatively low and stable.

       676.      A May 2013 Sandoz internal document posed the following question:



        Not long after this analysis, Sandoz and Bausch Health almost simultaneously and out of

the blue, imposed very large price increases. List (WAC) prices more than tripled,

      . Even as prices skyrocketed, market share remained roughly split between the companies.




                                      - 210 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 211 of 269




       677.    The list (WAC) price chart and NSP price chart below show the large increases and

parallel pricing by Bausch Health and Sandoz. (Note: the prices of the 0.5% formulation of Timolol

Maleate followed a very similar pattern. Only the 0.25% charts are included here.)




                                     - 211 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 212 of 269




        678.       Throughout this period, Bausch Health and Sandoz met at trade conferences and

communicated directly with each other in furtherance of their price-fixing agreement on Timolol

Maleate and of their Fair Share agreement.

        679.       For example, both companies sent representatives to the ECRM Retail Pharmacy

Efficient Program Planning Session at the Omni Amelia Island Plantation Resort in Amelia Island,

Florida on February 23-26, 2014. Sandoz had raised its list (WAC) prices shortly before the

conference. Bausch Health announced its own list (WAC) price increases for Timolol Maleate

shortly after the conference, on March 12, 2014.

               •   Atropine Sulfate (Bausch Health, Sandoz)

        680.       Atropine Sulfate is an anticholinergic and is available as, for example, a 1%

Ophthalmic Solution for use in eye examinations to dilate the pupil and to treat certain eye

conditions. As part of the overarching fair share agreement, Sandoz, and Bausch Health conspired

to fix, raise, maintain or stabilize the prices of Atropine Sulfate.

        681.       The market for Atropine Sulfate Ophthalmic Solution is mature. At all relevant

times, there have been multiple manufacturers.

        682.       Defendants Bausch Health and Sandoz dominated the sales of Atropine Sulfate with

close to an 80/20 split at all relevant times.

        683.




                                        - 212 -
                        FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 213 of 269




        684.     The GAO noted that Atropine Sulfate had “extraordinary price increases” in the

years 2010-2011.

        685.

        686.     The ability of Bausch Health and Sandoz to reach agreements on Atropine Sulfate

Ophthalmic Solution was aided by the prevalence of trade association meetings and conferences

where the parties were able to meet in person.

        687.                                  by Bausch Health and Sandoz are consistent with the

Fair Share Agreement. No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

                 Latanoprost (Akorn, Bausch Health, Greenstone, Sandoz)

        688.     Latanoprost is used to treat glaucoma and high pressure in the eyes. As part of the

overarching fair share agreement, Akorn, Bausch Health, Greenstone, and Sandoz conspired to fix,

raise, maintain or stabilize the prices of Latanoprost.


                                       - 213 -
                       FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 214 of 269
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 215 of 269
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 216 of 269




        698.     The ability of Bausch Health and Sandoz to reach agreements on Neomycin

Polymyxin Hydrocortisone was aided by the prevalence of trade association meetings and

conferences where the parties were able to meet in person.

        699.     The parallel price increases by Bausch Health and Sandoz are consistent with the

Fair Share Agreement. No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

                 Oxycodone HCL Oral Solution (Glenmark, Lannett)

        700.     Oxycodone HCL is an opioid agonist indicated for the management of moderate to

severe acute and chronic pain where the use of an opioid analgesic is appropriate. As part of the

overarching fair share agreement, Glenmark and Lannett conspired to fix, raise, maintain or

stabilize the prices of Oxycodone HCL.

        701.     The market for Oxycodone HCL is mature. At all relevant times, there have been

multiple manufacturers of Oxycodone HCL. Defendants Glenmark and Lannett dominated the

                                       - 216 -
                       FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 217 of 269
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 218 of 269




               Tobramycin Dexamethasone (Bausch Health, Sandoz)

       706.    Tobramycin Dexamethasone is an antibiotic used to treat bacterial eye infections.

As part of the overarching fair share agreement, Bausch Health and Sandoz conspired to fix, raise,

maintain or stabilize the prices of Tobramycin Dexamethasone.

       707.    The market for Tobramycin Dexamethasone is mature. At all relevant times, there

have been multiple manufacturers.

       708.    Defendants Bausch Health and Sandoz dominate sales of Tobramycin

Dexamethasone Ophthalmic Liquid (0.3-0.1%)



       709.




                                     - 218 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 219 of 269




        710.      The ability of Bausch Health and Sandoz to reach agreements on Tobramycin

Dexamethasone was aided by the prevalence of trade association meetings and conferences where

the parties were able to meet in person.

        711.                                    by Bausch Health and Sandoz are consistent with the

Fair Share Agreement. No non-collusive market factors (e.g., product shortages) can explain the

artificially inflated prices.

         THE STATUTES OF LIMITATIONS DO NOT BAR PLAINTIFFS’ CLAIMS

         A.       The Statutes of Limitations Did Not Begin to Run Because Plaintiffs Did Not
                  and Could Not Discover Defendants’ Unlawful Conspiracy

        712.      Plaintiffs had no knowledge of the specific events alleged in sections A, B, C, and

D of this Complaint or of facts sufficient to place them on inquiry notice of the claims set forth

herein, until, at the earliest, May 10, 2019. Prior to that time, no information available to Plaintiffs

was sufficient to suggest Defendants’ conduct relating to the Drugs at Issue newly identified in

this complaint.

        713.      Plaintiffs had no contact or interaction with any of the Defendants in this case by

which they could have discovered Defendants’ conspiracy.

        714.      Defendants repeatedly and expressly stated throughout the Class Period, including

on their public websites, that they maintained antitrust/fair competition policies, which prohibited

the type of collusion alleged in this Complaint. It was reasonable for members of the Classes to

believe that Defendants were complying with their own antitrust policies.

        715.      For these reasons, the statutes of limitations as to Plaintiffs’ claims under the

federal and state laws identified herein did not begin to run, and have been tolled, with respect to

the claims that Plaintiffs have alleged in this Complaint.




                                       - 219 -
                       FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 220 of 269




          B.    Fraudulent Concealment Tolled the Statutes of Limitations

       716.     In the alternative, application of the doctrine of fraudulent concealment tolled the

statutes of limitations on the claims asserted by Plaintiffs.

       717.     Defendants actively concealed, suppressed, and omitted to disclose material facts

to Plaintiffs and members of the Classes concerning Defendants’ unlawful activities to artificially

inflate prices for generic drugs. The concealed, suppressed, and omitted facts would have been

important to Plaintiffs and members of the Classes as they related to the cost of generic drugs they

purchased. Defendants misrepresented the real cause of price increases and/or the absence of price

reductions in generic drugs. Defendants’ false statements and conduct concerning the prices of

generic drugs were deceptive as they had the tendency or capacity to mislead Plaintiffs and

members of the Classes to believe that they were purchasing generic drugs at prices established

by a free and fair market.

                    1. Active concealment of the conspiracy

       718.     Defendants engaged in an illegal scheme to fix prices, allocate customers and rig

bids. Criminal and civil penalties for engaging in such conduct are severe. Not surprisingly,

Defendants took affirmative measures to conceal their conspiratorial conduct.

       719.     Through their lying, deceptive, and false statements, Defendants effectively

concealed their conspiracy, thereby causing economic harm to Plaintiffs and the Classes.

Defendants’ misrepresentations regarding their price changes were intended to lull Plaintiffs and

the Classes into accepting the price hikes as a normal result of competitive and economic market

trends rather than the consequences of Defendants’ collusive acts. The public statements made by

Defendants were designed to mislead Plaintiffs and the Classes into paying unjustifiably higher

prices for generic drugs.



                                      - 220 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 221 of 269




       720.     For example, Heritage executives took overt steps to conceal their illegal activity

and destroy evidence of any wrongdoing going back to at least 2012. This conduct included a

concerted and conscious effort to destroy documents, instructions not to put incriminating

evidence in writing, directives not to use email, and the deletion of incriminating text messages.

       721.     The Defendants also gave pretextual reasons for price increases. For example,

during an August 11, 2015 earnings call, Dilip Shanghvi, the Managing Director at Sun

Pharmaceutical Industries Ltd., misleadingly discussed “competitive pressure on some of the

products…where competitive intensity has increased,” when in fact, Sun was engaged in a

conspiracy to lessen competitive forces and inflate prices.

       722.     In an interview with journalists in August 2019, Teva CEO Kåre Schultz said that

“[b]ased on everything we have seen, we have not found any evidence whatsoever of any

organized price-fixing on our behalf, so we deny the allegations.” Teva’s CEO continues to

mislead the public about the nature of this case and Teva’s conduct. In an interview with Barron’s

published on November 7, 2019, he stated that Teva had produced over a million documents and:

                 We have not found any evidence in all those documents that we in
                 any way participated in organized collusion or price fixing.

       723.     Mylan has also released similarly false and misleading statements, for example on

August 14, 2019 Mylan stated:

                 With assistance from outside counsel we thoroughly investigated
                 allegations made against our company and employees in the civil
                 complaint filed by various state attorneys general, including the
                 most recent allegation relating to obstruction. We have not found
                 any evidence to corroborate the allegations.

       724.     These types of false statements and others made by Defendants helped conceal the

illegal conspiracy entered into by Defendants to fix, stabilize, maintain and raise the price of

generic drugs to inflated, supracompetitive levels.

                                      - 221 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 222 of 269




       725.     Through their misleading, deceptive, false and fraudulent statements, Defendants

effectively concealed their conspiracy, thereby causing economic harm to Plaintiffs and the

Classes. Defendants’ misrepresentations regarding their price changes were intended to lull

Plaintiffs and the Classes into accepting the price hikes as a normal result of competitive and

economic market trends rather than as the consequence of Defendants’ collusive acts. The public

statements made by Defendants were designed to mislead Plaintiffs and the Classes into paying

unjustifiably higher prices for generic drugs.

                    2. Plaintiffs exercised reasonable diligence

       726.     Defendants’ anticompetitive conspiracy, by its very nature, was self-concealing.

Accordingly, a reasonable person under the circumstances would not have been alerted to

investigate the legitimacy of Defendants’ prices before these disclosures.

       727.     Because of the deceptive practices and techniques of secrecy employed by

Defendants and their co-conspirators to conceal their illicit conduct, Plaintiffs and the Classes

could not have discovered the details of the conspiracy alleged herein at an earlier date by the

exercise of reasonable diligence.

       728.     Therefore, the running of any statutes of limitations has been tolled for all claims

alleged by Plaintiffs and the Classes as a result of Defendants’ anticompetitive and unlawful

conduct. Despite the exercise of reasonable diligence, Plaintiffs and Members of the Classes were

unaware of Defendants’ unlawful conduct and did not know that they were paying

supracompetitive prices throughout the United States during the Class Period.

       729.     For these reasons, Plaintiffs’ claims are timely under all of the federal, state and

common laws identified herein.




                                      - 222 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 223 of 269




 VII.    CONTINUING VIOLATIONS

        730.    This Complaint alleges a continuing course of conduct (including conduct within

the limitations periods), and Defendants’ unlawful conduct has inflicted continuing and

accumulating harm within the applicable statutes of limitations. Thus, Plaintiffs and the members

of the Federal and States Damages Classes can recover for damages that they suffered during any

applicable limitations period.

 VIII. DEFENDANTS’ ANTITRUST VIOLATIONS

        731.    During the Class Period, set forth below, Defendants engaged in a continuing

agreement, understanding, and conspiracy in restraint of trade to allocate customers, rig bids, and

fix, raise, and/or stabilize prices for the Drugs at Issue sold in the United States.

        732.    In formulating and effectuating the contract, combination or conspiracy,

Defendants:

                (a)     participated in meetings and conversations regarding the prices of the
                        Drugs at Issue;
                (b)     agreed during those meetings and conversations to charge prices at
                        specified levels and otherwise to increase and/or maintain prices of the
                        Drugs at Issue sold in the United States;
                (c)     agreed during those meetings and conversations to allocate customers, rig
                        bids, and fix the price of the Drugs at Issue; and
                (d)     issued price announcements and price quotations in accordance with their
                        agreements.

        733.    Defendants and their co-conspirators engaged in the activities described above for

the purpose of effectuating the unlawful agreements described in this Complaint.

        734.    Defendants’ contract, combination and conspiracy constitutes an unreasonable

restraint of trade and commerce in violation of Sections 1 and 3 of the Sherman Act (15 U.S.C.

§§ 1, 3) and the laws of various State Damages Jurisdictions enumerated below.

        735.    As a result of Defendants’ unlawful conduct, Plaintiffs and the other members of

the Classes have been injured in their business and property in that they have paid more for the
                                      - 223 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 224 of 269




Drugs at Issue than they would have paid in a competitive market. Wholesalers who purchased

directly from Defendants were able to pass on overcharges to Plaintiff pharmacies, who have no

meaningful ability to set their own resale / retail prices due to the automated and contract-bound

nature of the modern pharmaceutical supply chain. The impairment of generic competition at the

direct purchaser level caused similar injuries to all privately-owned pharmacies, who were equally

denied the opportunity to purchase less expensive generic versions of the drugs.

       736.     The unlawful contract, combination and conspiracy has had the following effects,

among others:

                (a)    price competition in the markets for the Drugs at Issue have been
                       artificially restrained;
                (b)    prices for the Drugs at Issue sold by Defendants have been raised,
                       fixed, maintained, or stabilized at artificially high and non-
                       competitive levels; and
                (c)    pharmacy purchasers of the Drugs at Issue sold by Defendants
                       have been deprived of the benefit of free and open competition in
                       the market for the Drugs at Issue.




                                      - 224 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 225 of 269




IX.        CLASS ACTION ALLEGATIONS

       737.     Plaintiffs bring this action on behalf of themselves and on behalf of three classes:

                (1) a class seeking injunctive relief under federal law:
                    the “Pharmacy and Hospital Injunctive Class”

                (2) a class seeking damages under federal law for purchases from the implicated
                    distributor Defendants:
                    the “Pharmacy and Hospital Federal Damages Class”

                (3) a class seeking all remedies available under state antitrust and consumer
                    protection laws, also known as “unfair or deceptive trade practices” laws, as
                    well as state common law:
                    the “Pharmacy and Hospital State Damages Class”

       738.     Pharmacy and Hospital Injunctive Class. Plaintiffs bring this action on behalf

of themselves and as a class action under Rule 23(a) and (b)(2) of the Federal Rules of Civil

Procedure, seeking equitable and injunctive relief on behalf of the following class (the “Injunctive

Class”):

                All dispensers of drugs in the United States that purchased one or
                more of the generic Drugs at Issue in this complaint from January
                1, 2010 through the present.

                This class excludes: (a) Defendants, their officers, directors,
                management, employees, subsidiaries and affiliates; (b) entities
                owned in part by judges or justices involved in this action or any
                members of their immediate families; (c) all pharmacies owned or
                operated by publicly traded companies.

                The Drugs at Issue are listed in Appendix A to this complaint.




                                     - 225 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 226 of 269




       739.     Pharmacy and Hospital Federal Damages Class. Plaintiffs bring this action on

behalf of themselves and as a class action under Fed. R. Civ P. Rule 23(a) and (b)(3) of the

Federal Rules of Civil Procedure, seeking damages under the Sherman Act on behalf of the

following class (the “Federal Damages Class”):

                All dispensers of drugs (including hospitals and independent
                pharmacies), in the United States and its territories, that purchased
                the generic Drugs at Issue directly from distributor Defendants
                AmerisourceBergen Corp., Cardinal, Red Oak, Harvard, H.D.
                Smith, McKesson, Morris & Dickson, or WBAD or their
                subsidiaries, from January 1, 2010 through the present.

                This class excludes: (a) Defendants, their officers, directors,
                management, employees, subsidiaries and affiliates; (b) entities
                owned in part by judges or justices involved in this action or any
                members of their immediate families; (c) all pharmacies owned
                and operated by publicly traded companies.

                The Drugs at Issue are listed in Appendix A to this complaint.




                                     - 226 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 227 of 269




       740.     Pharmacy and Hospital State Damages Class. Plaintiffs also bring this action

on behalf of themselves and as a class action under Rule 23(a) and (b)(3) of the Federal Rules of

Civil Procedure seeking damages pursuant to the common law of unjust enrichment and the state

antitrust, unfair competition, and consumer protection laws of the states and territories listed

below (the “State Damages Jurisdictions”) 30 on behalf of the following class (the “State Damages

Class”):

                All dispensers of drugs (including hospitals and independent
                pharmacies), in the State Damages Jurisdictions that purchased one
                or more of the generic Drugs at Issue from any source other than
                the manufacturer Defendants (Actavis, Akorn, Alvogen, Amneal,
                Apotex, Aurobindo, Barr, Bausch Health, Breckenridge, Caraco,
                Camber, Citron, Dr. Reddy’s, Endo, Glenmark, G&W, Greenstone,
                Heritage, Lannett, Lupin, Mayne, Mutual, Mylan, Par, Perrigo,
                Pfizer, PLIVA, Rising, Sandoz/Fougera, Sun, Taro, Teva, Upsher-
                Smith, URL Pharma, Wockhardt, Zydus) from January 1, 2010 to
                the present.

                This class excludes: (a) Defendants, their officers, directors,
                management, employees, subsidiaries and affiliates; (b) any
                entities owned in part by judges or justices involved in this action
                or any members of their immediate families; (c) all pharmacies
                owned or operated by publicly traded companies.

                The Drugs at Issue are listed in Appendix A to this complaint.




30
   The State Damages Jurisdictions, for purposes of this complaint, are: Alabama, Alaska,
Arizona, Arkansas, California, Colorado, Connecticut, Delaware, Florida, Georgia, Idaho,
Illinois, Iowa, Kansas, Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota,
Mississippi, Missouri, Montana, Nebraska, Nevada, New Hampshire, New Jersey, New Mexico,
New York, North Carolina, North Dakota, Oregon, Pennsylvania, Rhode Island, South Carolina,
South Dakota, Tennessee, Texas, Utah, Vermont, Virginia, Washington, West Virginia,
Wisconsin and Wyoming as well as the District of Columbia and Puerto Rico.

                                      - 227 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 228 of 269




       741.     While Plaintiffs do not know the exact number of the members of the Classes,

Plaintiffs believe there are thousands of members in each Class.

       742.     Common questions of law and fact exist as to all members of the Classes. This is

particularly true given the nature of Defendants’ conspiracy, which was generally applicable to all

the members of both Classes, thereby making appropriate relief with respect to the Classes as a

whole. Such questions of law and fact common to the Classes include, but are not limited to:

                (a)    Whether Defendants and their co-conspirators engaged in a
                       combination and conspiracy among themselves to fix, raise,
                       maintain and/or stabilize prices of Drugs at Issue and/or engaged in
                       market allocation for Drugs at Issue sold in the United States;
                (b)    The identity of other participants of the conspiracy;
                (c)    The duration of the conspiracy and the acts carried out by
                       Defendants and their co-conspirators in furtherance of the
                       conspiracy;
                (d)    Whether the conspiracy violated the Sherman Act,
                (e)    Whether the conspiracy violated state antitrust and unfair
                       competition laws, and/or state consumer protection laws,
                (f)    Whether Defendants unjustly enriched themselves to the detriment
                       of the Plaintiffs and the members of the Classes, thereby entitling
                       Plaintiffs and the members of the Classes to disgorgement of all
                       benefits derived by Defendants,
                (g)    Whether the conduct of Defendants and their co-conspirators, as
                       alleged in this Complaint, caused injury to the business or property
                       of Plaintiffs and the members of the Classes;
                (h)    The effect of the conspiracy on the prices of Drugs at Issue sold in
                       the United States during the Class Period;
                (i)    Whether the Defendants and their co-conspirators actively
                       concealed, suppressed, and omitted to disclose material facts to
                       Plaintiffs and members of the Classes concerning Defendants’
                       unlawful activities to artificially inflate prices for Drugs at Issue,
                       and/or fraudulently concealed the unlawful conspiracy’s existence
                       from Plaintiffs and the other members of the Classes;
                (j)    The appropriate injunctive and related equitable relief for the
                       Injunctive Class; and
                (k)    The appropriate class-wide measure of damages for the Damages
                       Classes.

       743.     Plaintiffs’ claims are typical of the claims of the members of the Classes.

Plaintiffs and all members of the Classes are similarly affected by Defendants’ wrongful conduct

                                      - 228 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 229 of 269




in that they paid artificially inflated prices for Defendants’ Drugs at Issue. Plaintiffs’ claims arise

out of the same common course of conduct giving rise to the claims of the other members of the

Classes.

        744.     Plaintiffs will fairly and adequately protect the interests of the Classes. Plaintiffs’

interests are coincident with, and not antagonistic to, those of the other members of the Classes.

Plaintiffs are represented by counsel who are competent and experienced in the prosecution of

antitrust and class action litigation.

        745.     The questions of law and fact common to the members of the Classes

predominate over any questions affecting only individual members, including legal and factual

issues relating to liability and damages.

        746.     Class action treatment is a superior method for the fair and efficient adjudication

of the controversy. Such treatment will permit a large number of similarly situated entities to

prosecute their common claims in this single forum simultaneously, efficiently and without the

unnecessary duplication of evidence, effort and expense that numerous individual actions would

engender. The benefits of proceeding through the class mechanism, including providing injured

hospitals and pharmacies with a method for obtaining redress for claims that might not be

practicable to pursue individually, substantially outweigh any difficulties that may arise in

management of this class action. The prosecution of separate actions by individual members of

the Classes would create a risk of inconsistent or varying adjudications, establishing incompatible

standards of conduct for Defendants.




                                       - 229 -
                       FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 230 of 269




X.      CAUSES OF ACTION

       747.     In the Counts laid out below, Plaintiffs seek several forms of relief, against

different sets of Defendants, under both federal and state law. As to the overarching conspiracy in

which all Defendants participated, and as to each drug-specific conspiracy in which certain

Defendants participated as alleged above, Plaintiffs seek relief under the laws specified in the

Counts below.




                                     - 230 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 231 of 269




                  COUNT 1
                  Violation of Sections 1 and 3 of the Sherman Act—Injunctive Relief
                  (against all Defendants on behalf of Plaintiffs and the Injunctive Class)


       748.       Plaintiffs incorporate by reference the allegations set forth above as if fully set

forth herein. This count is brought against all Defendants for their participation in an overarching

conspiracy to fix, raise and/or stabilize the prices of the Drugs at Issue, listed in Appendix A to

this complaint.

       749.       During the Class Period, Defendants and their unnamed co-conspirators entered

into and engaged in a “contract, combination, or conspiracy” in unreasonable “restraint of trade”

in violation of Sections 1 and 3 of the Sherman Act (15 U.S.C. § 1, 3). The Defendants’

conspiratorial acts have caused unreasonable restraints in the market for the generic drugs at issue

in this complaint.

       750.       Defendants and their co-conspirators entered into a continuing agreement,

understanding and conspiracy in restraint of trade to artificially allocate customers, rig bids and

raise, maintain and fix prices for generic Drugs at Issue, thereby creating anticompetitive effects.

       751.       The acts done by each of the Defendants as part of, and in furtherance of, their

contract, combination, or conspiracy were authorized, ordered, or done by their officers, agents,

employees, or representatives while actively engaged in the management of Defendants’ affairs.

       752.       As a result of Defendants’ unlawful conduct, Plaintiffs and other similarly

situated pharmacies and hospitals in the Injunctive Class have been harmed by being forced to

pay inflated, supracompetitive prices for generic Drugs at Issue.

       753.       Defendants’ conspiracy had the following effects, among others:

                  (a)    Price competition in the market for the Drugs at Issue has been
                         restrained, suppressed, and/or eliminated in the United States;



                                        - 231 -
                        FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 232 of 269




                 (b)      Prices for the Drugs at Issue provided by Defendants and their co-
                          conspirators have been fixed, raised, maintained, and stabilized at
                          artificially high, non-competitive levels throughout the United
                          States; and

                 (c)      Plaintiffs and members of the Injunctive Class have been deprived
                          of the benefits of free and open competition.

        754.     Plaintiffs and members of the Injunctive Class have been injured and will

continue to be injured in their business and property by paying more for the Defendants’ Drugs at

Issue than they would have paid and will pay in the absence of the conspiracy.

        755.     Plaintiffs must continue purchasing the Drugs at Issue in order to continue to

operate their businesses.

        756.     Defendants’ contract, combination, or conspiracy is a per se violation of the

federal antitrust laws.

        757.     Plaintiffs and members of the Injunctive Class are entitled to an injunction against

Defendants, preventing and restraining the continuing violations alleged herein.




                                       - 232 -
                       FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 233 of 269




                COUNT 2
                Violation of Sections 1 and 3 of the Sherman Act—Damages
                (on behalf of Plaintiffs and the Federal Damages Class against distributor
                Defendants ABC, Cardinal, Red Oak, Harvard, H.D. Smith, McKesson, Morris &
                Dickson, and WBAD for purchases made directly from these Defendants)

       758.     Plaintiffs incorporate by reference the allegations set forth above as if fully set

forth herein. This count is brought against all distributor Defendants for their participation in an

overarching conspiracy to fix, raise and/or stabilize the prices of the Drugs at Issue, as listed in

Appendix A to this complaint.

       759.     The distributor Defendants shared with their manufacturer Defendant co-

conspirators a common goal of maintaining and increasing market-wide prices, including both list

prices and contract prices, and of allocating fair share among the manufacturers in order to

prevent price erosion. As a result of the distributor Defendants’ unlawful conduct in violation of

Sections 1 and 3 of the Sherman Act (15 U.S.C. § 1, 3), Plaintiffs and other similarly situated

pharmacies and hospitals in the Federal Damages Class who made direct purchases of the Drugs

at Issue from the distributor Defendants were forced to pay inflated, supracompetitive prices for

the generic Drugs at Issue. Plaintiffs and members of the Federal Damages Class who made such

direct purchases seek treble damages for those purchases, and the cost of suit, including

reasonable attorney’s fees, as per 15 U.S.C. § 15(a).




                                      - 233 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 234 of 269




                COUNT 2 (a)
                Violation of Sections 1 and 3 of the Sherman Act—Damages
                (against ABC on behalf of Plaintiffs and the Federal Damages Class for
                purchases made directly from ABC, H.D. Smith, WBAD)

       760.     Plaintiffs incorporate by reference the allegations set forth above as if fully set

forth herein. In the alternative to Count 2, which alleges that the distributor Defendants

participated in an overarching, interdependent conspiracy with a common goal of maintaining and

increasing the prices of the Drugs at Issue listed in Appendix A, this Count is brought solely

against Defendant ABC for its participation in the following subsidiary schemes, which, if

Count 2 is not sustained, are legally cognizable as individual agreements in restraint of trade in

violation of the Sherman Act. Plaintiffs and members of the Federal Damages Class who made

such direct purchases from Defendant ABC seek treble damages for those purchases, and the cost

of suit, including reasonable attorney’s fees, as per 15 U.S.C. § 15(a).


                                                                    Count 2 (a)
                       Drug
                                                          Defendant(s) / Co-Conspirators
  Acyclovir tablets                                  ABC (H.D. Smith conduct), Heritage, Zydus
  Buprenorphine tablets                              ABC, Sun, Teva
  Celecoxib capsules                                 ABC, WBAD, Actavis, Apotex, Teva
  Dextroamphetamine-Amphetamine IR
                                                     ABC, Teva, Actavis, Aurobindo
  capsules
  Isotretinoin capsules                              ABC, WBAD, Dr. Reddy’s, Teva
                                                     ABC, McKesson, WBAD, Par, Dr. Reddy’s,
  Lamotrigine ER tablets
                                                     Wilshire
  Loperamide HCL capsules                            ABC, Mylan, Teva
  Modafinil tablets                                  ABC, Teva,
  Pioglitazone-Metformin tablets                     ABC, Sandoz, Teva
  Tobramycin inhalation (Tobi)                       ABC, Cardinal, WBAD, Akorn, Sandoz, Teva
                                                     ABC (H.D. Smith conduct), Camber, Dr.
  Valganciclovir tablets
                                                     Reddy’s




                                      - 234 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 235 of 269




                COUNT 2 (b)
                Violation of Sections 1 and 3 of the Sherman Act—Damages
                (against H.D. Smith on behalf of Plaintiffs and the Federal Damages Class for
                purchases made directly from H.D. Smith or ABC)

       761.     Plaintiffs incorporate by reference the allegations set forth above as if fully set

forth herein. In the alternative to Count 2, which alleges that the distributor Defendants

participated in an overarching, interdependent conspiracy with a common goal of maintaining and

increasing the prices of the Drugs at Issue listed in Appendix A, this Count is brought solely

against Defendant H.D. Smith for its participation in the following subsidiary schemes, which, if

Count 2 is not sustained, are legally cognizable as individual agreements in restraint of trade in

violation of the Sherman Act. Plaintiffs and members of the Federal Damages Class who made

such direct purchases from Defendant H.D. Smith seek treble damages for those purchases, and

the cost of suit, including reasonable attorney’s fees, as per 15 U.S.C. § 15(a).



                                                                      Count 2 (b)
                          Drug
                                                             Defendant(s) / Co-Conspirators
 Acyclovir tablets                                       H.D. Smith, Heritage, Zydus
 Valganciclovir tablets                                  H.D. Smith, Camber, Dr. Reddy’s




                                      - 235 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 236 of 269




                COUNT 2 (c)
                Violation of Sections 1 and 3 of the Sherman Act—Damages
                (against Cardinal and Red Oak on behalf of Plaintiffs and the Federal Damages
                Class for purchases made directly from Cardinal, Harvard, or Red Oak)

       762.     Plaintiffs incorporate by reference the allegations set forth above as if fully set

forth herein. In the alternative to Count 2, which alleges that the distributor Defendants

participated in an overarching, interdependent conspiracy with a common goal of maintaining and

increasing the prices of the Drugs at Issue listed in Appendix A, this Count is brought solely

against Cardinal and Red Oak for their participation in the following subsidiary schemes, which,

if Count 2 is not sustained, are legally cognizable as individual agreements in restraint of trade in

violation of the Sherman Act. Plaintiffs and members of the Federal Damages Class who made

such direct purchases from Cardinal, Red Oak, Harvard, or M&D seek treble damages for those

purchases, and the cost of suit, including reasonable attorney’s fees, as per 15 U.S.C. § 15(a).


                                                                   Count 2 (c)
                       Drug
                                                          Defendant(s) / Co-Conspirators
                                                  Cardinal (Harvard), M&D, Greenstone,
 Eplerenone tablets
                                                  Upsher-Smith
 Eszopiclone tablets                              Cardinal, M&D, Dr. Reddy’s, Sun
                                                  Cardinal, Teva, Mylan, Lupin, Zydus, Dr.
 Fenofibrate tablets
                                                  Reddy’s
 Imiquimod cream                                  Cardinal, Perrigo, Teva
 Metoprolol Succinate ER tablets                  Cardinal (Harvard), Actavis, Dr. Reddy’s, Par
 Montelukast oral granules                        Cardinal, Dr. Reddy’s, Teva
 Nystatin tablets                                 Cardinal, Heritage, Sun/Mutual, Teva
                                                  Cardinal, McKesson, WBAD, Dr. Reddy’s, Teva,
 Paricalcitol tablets and capsules
                                                  Zydus
 Tobramycin inhalation                            Cardinal, ABC, WBAD, Akorn, Teva, Sandoz
 Tolterodine ER capsules                          Cardinal, Mylan, Teva




                                       - 236 -
                       FILED WITH REDACTIONS – PUBLIC VERSION
         Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 237 of 269




                COUNT 2 (d)
                Violation of Sections 1 and 3 of the Sherman Act—Damages
                (against Harvard on behalf of Plaintiffs and the Federal Damages Class for
                purchases made directly from Cardinal, Harvard, or Red Oak)

         763.   Plaintiffs incorporate by reference the allegations set forth above as if fully set

forth herein. In the alternative to Count 2, which alleges that the distributor Defendants

participated in an overarching, interdependent conspiracy with a common goal of maintaining and

increasing the prices of the Drugs at Issue listed in Appendix A, this Count is brought solely

against Defendant Harvard for its participation in the following subsidiary schemes, which, if

Count 2 is not sustained, are legally cognizable as individual agreements in restraint of trade in

violation of the Sherman Act. Plaintiffs and members of the Federal Damages Class who made

such direct purchases from Defendant Harvard, Cardinal, or Red Oak seek treble damages for

those purchases, and the cost of suit, including reasonable attorney’s fees, as per 15 U.S.C. §

15(a).



                                                                      Count 2 (d)
                         Drug
                                                               Defendant / Co-Conspirators
                                                         Harvard, M&D, Greenstone, Upsher-
 Eplerenone tablets
                                                         Smith
 Metoprolol Succinate ER tablets                         Harvard, Actavis, Dr. Reddy’s, Par




                                      - 237 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 238 of 269




                COUNT 2 (e)
                Violation of Sections 1 and 3 of the Sherman Act—Damages
                (against McKesson on behalf of Plaintiffs and the Federal Damages Class for
                purchases made directly from McKesson)

       764.     Plaintiffs incorporate by reference the allegations set forth above as if fully set

forth herein. In the alternative to Count 2, which alleges that the distributor Defendants

participated in an overarching, interdependent conspiracy with a common goal of maintaining and

increasing the prices of the Drugs at Issue listed in Appendix A, this Count is brought solely

against McKesson for its participation in the following subsidiary schemes, which, if Count 2 is

not sustained, are legally cognizable as individual agreements in restraint of trade in violation of

the Sherman Act. Plaintiffs and members of the Federal Damages Class who made such direct

purchases from McKesson seek treble damages for those purchases, and the cost of suit, including

reasonable attorney’s fees, as per 15 U.S.C. § 15(a).

                                                                      Count 2 (e)
                         Drug
                                                             Defendant / Co-Conspirators
 Amikacin injection                                      McKesson, Heritage, Teva
 Capecitabine tablets                                    McKesson, Dr. Reddy’s, Teva, Mylan
 Hydrocortisone valerate cream                           McKesson, Perrigo, Taro, G&W
                                                         McKesson, ABC, WBAD, Dr. Reddy’s,
 Lamotrigine ER tablets
                                                         Par, Wilshire
                                                         McKesson, WBAD, Dr. Reddy’s, Teva,
 Paricalcitol capsules
                                                         Zydus
 Raloxifene HCL tablets                                  McKesson, Teva, Camber, Actavis, Lupin
 Tizanidine tablets                                      McKesson, Dr. Reddy’s, Mylan, Sandoz




                                      - 238 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 239 of 269




                COUNT 2 (f)
                Violation of Sections 1 and 3 of the Sherman Act—Damages
                (against Morris & Dickson on behalf of Plaintiffs and the Federal Damages Class
                for purchases made directly from Morris & Dickson)

        765.    Plaintiffs incorporate by reference the allegations set forth above as if fully set

forth herein. In the alternative to Count 2, which alleges that the distributor Defendants

participated in an overarching, interdependent conspiracy with a common goal of maintaining and

increasing the prices of the Drugs at Issue listed in Appendix A, this Count is brought solely

against Defendant Morris & Dickson for its participation in the following subsidiary schemes,

which, if Count 2 is not sustained, are legally cognizable as individual agreements in restraint of

trade in violation of the Sherman Act. Plaintiffs and members of the Federal Damages Class who

made such direct purchases from Defendant Morris & Dickson seek treble damages for those

purchases, and the cost of suit, including reasonable attorney’s fees, as per 15 U.S.C. § 15(a).


                                                         Count 2 (f)
 Drug
                                                         Defendant / Co-Conspirators
                                                         M&D, Harvard, Greenstone, Upsher-
 Eplerenone tablets
                                                         Smith
 Eszopiclone tablets                                     M&D, Cardinal, Sun, Dr. Reddy’s




                                       - 239 -
                       FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 240 of 269




                COUNT 2 (g)
                Violation of Sections 1 and 3 of the Sherman Act—Damages
                (against WBAD on behalf of Plaintiffs and the Federal Damages Class for
                purchases made directly from Defendant WBAD, ABC, or H.D. Smith)

       766.     Plaintiffs incorporate by reference the allegations set forth above as if fully set

forth herein. In the alternative to Count 2, which alleges that the distributor Defendants

participated in an overarching, interdependent conspiracy with a common goal of maintaining and

increasing the prices of the Drugs at Issue listed in Appendix A, this Count is brought solely

against Defendant WBAD for its participation in the following subsidiary schemes, which, if

Count 2 is not sustained, are legally cognizable as individual agreements in restraint of trade in

violation of the Sherman Act. Plaintiffs and members of the Federal Damages Class who made

such direct purchases from Defendants WBAD, McKesson, or ABC seek treble damages for those

purchases, and the cost of suit, including reasonable attorney’s fees, as per 15 U.S.C. § 15(a).


                                                                       Count 2 (g)
                         Drug
                                                               Defendant / Co-Conspirators
 Cabergoline tablets                                     WBAD, Greenstone, Teva
 Celecoxib capsules                                      WBAD, ABC, Teva, Actavis, Apotex
 Disulfiram tablets                                      WBAD, Breckenridge, Teva
 Isotretinoin capsules                                   WBAD, ABC, Teva, Dr. Reddy's
                                                         WBAD, ABC, McKesson, Dr. Reddy’s,
 Lamotrigine ER tablets
                                                         Wilshire, Par
 Montelukast granules                                    WBAD, Dr. Reddy’s, Mylan
 Omeprazole-Sodium bicarbonate capsules                  WBAD, Oceanside, Dr. Reddy’s, Valeant
 Paricalcitol tablets and capsules                       WBAD, McKesson, Dr. Reddy's, Teva,
                                                         Zydus
 Progesterone tablets                                    WBAD, Akorn, Actavis
 Sumatriptan autoinjector                                WBAD, Dr. Reddy's, Teva
 Temozolomide capsules                                   WBAD, Teva, Sandoz
                                                         WBAD, ABC, Cardinal, Akorn, Sandoz,
 Tobramycin inhalation
                                                         Teva
 Vancomycin HCL capsules                                 WBAD, Akorn, Actavis



                                        - 240 -
                        FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 241 of 269




              COUNT 3
              Violation of State Antitrust Statutes 31
              (against all Defendants, on behalf of Plaintiffs and the State Damages Class, for
              purchases from any source other than the manufacturer Defendants)

       767.      Plaintiffs incorporate by reference the allegations set forth above as if fully set

forth herein. This count is brought against all Defendants for their participation in an overarching

conspiracy to fix, raise and/or stabilize the prices of the Drugs at Issue listed in Appendix A to

this complaint. This claim is brought against all Defendants for purchases made by Plaintiffs and

the State Damages Class from any source other than the manufacturer Defendants. (This count

does not overlap with Counts 2 or 2 (a-g). So long as Plaintiffs have a live federal damages claim

against a distributor defendant for purchases of a drug from that distributor, this count excludes

those purchases).

       768.      In the alternative, this count is also brought against Defendant-participants in each

of the drug-specific sub-agreements described above which include the following:

                         Drug                           Count 3 Defendant(s) / Co-Conspirators
 Acyclovir tablets                                     H.D. Smith, Heritage, Zydus
 Adapalene gel                                         Glenmark, Teva, Taro
 Allopurinol tablets                                   Dr. Reddy's, Mylan
 Amikacin injection                                    McKesson, Heritage, Teva
 Amiloride-HCTZ tablets                                Mylan, Teva
 Amoxicillin-Clavulanate potassium chew
                                                       Sandoz, Teva
 tablets
 Azithromycin oral suspension                          Greenstone, Teva
 Betamethasone dipropionate augmented lotion           Sandoz, Taro
 Betamethasone dipropionate-Clotrimazole
                                                       Actavis, Sandoz, Taro
 cream
 Betamethasone dipropionate-Clotrimazole
                                                       Sandoz, Taro
 lotion

31
  Statutory antitrust violations are alleged herein for the following jurisdictions: Arizona,
California, Connecticut, District of Columbia, Illinois, Iowa, Kansas, Maine, Michigan,
Minnesota, Mississippi, Nebraska, Nevada, New Hampshire, New Mexico, New York, North
Carolina, North Dakota, Oregon, Rhode Island, South Dakota, Tennessee, Vermont, West
Virginia and Wisconsin.

                                       - 241 -
                       FILED WITH REDACTIONS – PUBLIC VERSION
    Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 242 of 269




Betamethasone dipropionate cream            Actavis, Sandoz, Taro
Betamethasone dipropionate lotion           Sandoz, Perrigo
Betamethasone dipropionate ointment         Actavis, Sandoz
Betamethasone valerate cream                Actavis, Sandoz, Taro
Betamethasone valerate ointment             Actavis, Sandoz
Bethanechol cl tablets                      Actavis, Teva, Amneal
Budesonide DR capsules                      Mylan, Par incl. DAVA, Teva
Budesonide inhalation                       Actavis, Teva
Bumetanide tablets                          Sandoz, Teva
Buprenorphine tablets                       ABC, Sun, Teva
Buspirone HCL tablets                       Mylan, Actavis, Teva
Cabergoline tablets                         WBAD, Greenstone, Teva
Capecitabine tablets                        McKesson, Dr. Reddy’s, Teva, Mylan
Carbamazepine chewable tablets              Taro, Teva
Carbamazepine ER tablets                    Taro, Sandoz
Carbamazepine tablets                       Apotex, Taro, Teva
Carbidopa/Levodopa tablets                  Teva, Actavis, Mylan
Cefdinir capsules                           Lupin, Teva, Sandoz
Cefdinir oral suspension                    Lupin, Teva, Sandoz
Cefprozil tablets                           Lupin, Teva, Sandoz
Celecoxib capsules                          Actavis, Apotex, ABC, Teva, WBAD
Cephalexin suspension                       Lupin, Teva
Cimetidine tablets                          Mylan, Teva
Ciprofloxacin HCL tablets                   Actavis, Dr. Reddy's, Teva
Clarithromycin ER tablets                   Actavis, Teva
Clemastine fumarate tablets                 Sandoz, Teva
Clonidine TTS patch                         Teva, Actavis, Mylan
Clotrimazole topical solution               Taro, Teva
Cyproheptadine HCL tablets                  Breckenridge, Teva
Danazol capsules                            Lannett, Teva
Desmopressin acetate tablets                Actavis, Teva
Desogestrel-Ethinylestradiol tablets        Glenmark, Teva
Dexmethylphenidate HCL ER capsules          Par incl. DAVA, Sandoz, Teva
Dextroamphetamine sulfate ER capsules       Actavis, Teva
Dextroamphetamine-Amphetamine ER
                                            Actavis, Teva
(Adderall XR)
Dextroamphetamine-Amphetamine IR capsules   ABC, Teva, Actavis, Aurobindo
Diclofenac potassium tablets                Mylan, Sandoz, Teva
Dicloxacillin sodium capsules               Sandoz, Teva
Diflunisal tablets                          Teva, Rising
Diltiazem HCL tablets                       Mylan, Teva
Disopyramide phosphate capsules             Actavis, Teva
Disulfiram tablets                          WBAD, Breckenridge, Teva
Doxazosin mesylate tablets                  Apotex, Mylan, Teva

                                - 242 -
                FILED WITH REDACTIONS – PUBLIC VERSION
     Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 243 of 269




Drospirenone-Ethinylestradiol tablets     Teva, Lupin, Actavis
Enalapril maleate tablets                 Mylan, Taro, Teva, Wockhardt
Entecavir tablets                         Teva, Par
Epitol tablets                            Apotex, Taro, Teva
                                          M&D, Harvard, Greenstone, Upsher-
Eplerenone tablets
                                          Smith
Estazolam tablets                         Actavis, Teva
Estradiol tablets                         Actavis, Mylan, Teva
                                          M&D, Cardinal, Sun, Dr. Reddy’s,
Eszopiclone tablets
                                          Roxane
Ethinylestradiol-Levonorgestrel tablets   Sandoz, Teva
Ethosuximide capsules, oral solution      Teva, Akorn (Versapharm)
Etodolac ER tablets                       Taro, Teva, Zydus
Etodolac tablets                          Teva, Taro, Sandoz
                                          Cardinal, Dr. Reddy's, Lupin, Mylan,
Fenofibrate tablets
                                          Teva, Zydus
                                          Citron, Dr. Reddy's, Glenmark,
Fluconazole tablets
                                          Greenstone, Teva, WBAD
Fluocinolone acetonide cream              Sandoz, G&W, Teligent
Fluocinolone acetonide ointment           Sandoz, G&W, Teligent
Fluocinolone acetonide solution           Sandoz, Taro, Teligent
Fluocinonide emollient cream              Actavis, Taro, Teva, Sandoz
Fluoxetine HCL tablets                    Mylan, Par incl. DAVA, Teva
Flurbiprofen tablets                      Mylan, Teva
Flutamide capsules                        Actavis, Par incl. DAVA, Teva
Fluvastatin sodium capsules               Mylan, Teva
Gabapentin tablets                        Teva, Glenmark
Glimepiride tablets                       Dr. Reddy's, Teva
Griseofulvin suspension                   Actavis, Teva
Haloperidol tablets                       Mylan, Sandoz
Hydrocortisone valerate cream             McKesson, Perrigo, Taro, G&W
Hydroxyurea capsules                      Par incl. DAVA, Teva
Hydroxyzine pamoate capsules              Actavis, Teva, Rising
Imiquimod cream                           Cardinal, Perrigo, Teva
Irbesartan tablets                        Teva, Lupin
Isoniazid tablets                         Sandoz, Teva
Isotretinoin capsules                     WBAD, ABC, Teva, Dr. Reddy's
Ketoconazole cream                        Sandoz, Mylan, Taro, Teva, Apotex
Ketoconazole tablets                      Sandoz, Mylan, Taro, Teva, Apotex
Ketoprofen capsules                       Mylan, Teva
Ketorolac tromethamine tablets            Mylan, Teva
Labetalol HCL tablets                     Par, Sandoz, Teva, Actavis (Watson)
                                          McKesson, Actavis, Camber, Aurobindo,
Lamivudine-Zidovudine tablets
                                          Teva, Lupin


                                      - 243 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
      Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 244 of 269




                                             WBAD, ABC, McKesson, Dr. Reddy’s,
Lamotrigine ER tablets
                                             Par, Wilshire
                                             Akorn, Bausch Health, Greenstone,
Latanoprost ophthalmic liquid eye
                                             Sandoz
Lidocaine HCL ointment                       Akorn, Sandoz, Taro
Loperamide HCL capsules                      ABC, Mylan, Teva
Medroxyprogesterone tablets                  Greenstone, Teva
Methotrexate tabs                            Mylan, Teva
Methyldopa tablets                           Mylan, Teva
Metoprolol succinate ER tablets              Actavis, Dr. Reddy’s, Harvard, Par
Modafinil tablets                            ABC, Teva
Moexipril HCL tablets                        Teva, Glenmark
Moexipril HCL-HCTZ tablets                   Teva, Glenmark
                                             Cardinal, WBAD, Dr. Reddy’s, Teva,
Montelukast oral granules
                                             Mylan
Nabumetone tablets                           Actavis, Glenmark, Sandoz, Teva
Nadolol tablets                              Mylan, Sandoz, Teva
Neomycin-Polymixin-Hydrocortisone solution   Bausch Health, Sandoz
Niacin ER tablets                            Lupin, Teva, Zydus
Nitrofurantoin macrocrystal capsules         Mylan, Teva, Alvogen
Norethindrone acetate - Ethinylestradiol
                                             Breckenridge, Teva
(Mimvey) tablets
Norethindrone acetate tablets                Glenmark, Amneal, Teva
Norethindrone-Ethinylestradiol (Ovcon 35)
                                             Lupin, Teva
tablets
Nortriptyline HCL capsules                   Actavis, Teva, Taro
Nystatin tablets                             Cardinal, Heritage, Sun/Mutual, Teva
Nystatin-Triamcinolone cream                 Sandoz, Taro
Nystatin-Triamcinolone ointment              Sandoz, Taro
Omega-3-Acid Ethyl esters                    Par, Teva, Apotex
Omeprazole-Sodium bicarbonate capsules       WBAD, Oceanside, Dr. Reddy’s, Valeant
Oxaprozin tablets                            Dr. Reddy's, Greenstone, Sandoz, Teva
Oxybutynin cl tablets                        Par, Teva, Upsher-Smith
Oxycodone HCL oral solution                  Glenmark, Lannett
                                             WBAD, McKesson, Dr. Reddy's, Teva,
Paricalcitol capsules
                                             Zydus
                                             WBAD, McKesson, Dr. Reddy's, Teva,
Paricalcitol tablets
                                             Zydus
Penicillin V potassium tablets               Aurobindo, Greenstone, Sandoz, Teva
Pentoxifylline tablets                       Apotex, Teva
Pioglitazone-Metformin tablets               ABC, Sandoz, Teva
Piroxicam capsules                           Teva, Greenstone
                                             Actavis, Mylan, Sandoz, Upsher-Smith,
Potassium chloride tablets
                                             Zydus
Prazosin HCL capsules                        Mylan, Teva

                                       - 244 -
                       FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 245 of 269




 Prochlorperazine tablets                              Teva, Mylan
 Progesterone tablets                                  WBAD, Akorn, Actavis
 Raloxifene HCL tablets                                McKesson, Teva, Camber, Actavis, Lupin
                                                       Actavis, Glenmark, Sandoz, Teva,
 Ranitidine HCL tablets
                                                       Amneal
 Sotalol HCL tablets                                   Mylan, Teva
 Sumatriptan autoinjector                              WBAD, Dr. Reddy's, Teva
 Tamoxifen citrate tablets                             Actavis, Mylan, Teva
 Temozolomide capsules                                 WBAD, Teva, Sandoz
 Theophylline ER tablets                               Teva, Heritage
 Timolol Maleate ophthalmic gel forming
                                                       Bausch Health, Sandoz
 solution
 Tizanidine tablets                                    McKesson, Dr. Reddy’s, Mylan, Sandoz
 Tobramycin Dexamethasone opthalmic liquid             Bausch Health, Sandoz
                                                       WBAD, ABC, Cardinal, Akorn, Sandoz,
 Tobramycin inhalation
                                                       Teva
 Tolmetin sodium capsules                              Mylan, Teva
 Tolterodine ER capsules                               Cardinal, Mylan, Teva
 Tolterodine tartrate tablets                          Teva, Greenstone
 Topiramate sprinkle capsules                          Teva, Zydus
 Trifluoperazine HCL                                   Mylan, Sandoz
 Valganciclovir tablets                                H.D. Smith, Camber, Dr. Reddy’s
 Valsartan-HCTZ tablets                                Mylan, Sandoz
 Vancomycin HCL capsules                               WBAD, Akorn, Actavis
 Warfarin Sodium tablets                               Taro, Teva, Zydus

       769.     During the Class Period, Defendants and their co-conspirators engaged in a

continuing contract, combination or conspiracy with respect to the sale of the Drugs at Issue in

unreasonable restraint of trade and commerce and in violation of the various state antitrust and

other statutes set forth below.

       770.     The contract, combination, or conspiracy consisted of an agreement among

Defendants and their co-conspirators to fix, raise, inflate, stabilize, and/or maintain the prices of

the Drugs at Issue and to allocate customers for the Drugs at Issue in the United States.

       771.     In formulating and effectuating this conspiracy, Defendants and their co-

conspirators performed acts in furtherance of the combination and conspiracy, including

participating in meetings and conversations among themselves in the United States and elsewhere


                                      - 245 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 246 of 269




during which they agreed to price the Drugs at Issue at certain levels, and otherwise to fix,

increase, inflate, maintain, or stabilize effective prices paid by Plaintiffs and members of the

Damages Class with respect to the Drugs at Issue provided in the United States; and participating

in meetings and trade association conversations among themselves in the United States and

elsewhere to implement, adhere to, and police the unlawful agreements they reached.

        772.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs and

members of the Damages Class have been injured in their business and property and are

threatened with further injury.

        773.     In addition, Defendants have profited significantly from the conspiracy.

Defendants’ profits derived from their anticompetitive conduct come at the expense and detriment

of plaintiffs and the members of the Damages Class.

        774.     Accordingly, plaintiffs and the members of the Damages Class in each of the

following jurisdictions seek damages (including statutory damages where applicable), to be

trebled or otherwise increased as permitted by a particular jurisdiction’s antitrust law, injunctive

relief, including restitution and/or disgorgement, and costs of suit, including reasonable attorneys’

fees, to the extent permitted by the following state laws.

        775.     Trusts are combinations, contracts, understandings or agreements, express or

implied when inimical to the public welfare and with the effect of, inter alia, restraining trade,

increasing the price or output of a commodity, or hindering competition in the production and sale

of a commodity.

        776.     Defendants’ anticompetitive acts described above were knowing, willful and

constitute violations or flagrant violations of the following state antitrust statutes, and plaintiffs

seek all relief available under such statutes:


                                      - 246 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 247 of 269




State                   Antitrust Statute
Arizona                 Arizona Revised Statutes, § 44-1401, et seq
                        Cal. Bus. & Prof. Code §16720; treble damages and cost of suit,
California
                        including fees, pursuant to § 16750(a)
                        Conn. Gen. Stat. § 35-26 and § 35-28. Plaintiffs and the Classes
Connecticut             seek all relief available under Conn. Gen. Stat. § 35-34 and § 35-
                        35 for all purchases on or after July 10, 2017
District of Columbia    District of Columbia Code § 28-4501
Illinois 32             Illinois Antitrust Act (740 Illinois Compiled Statutes 10/1, et seq.)
Iowa                    Iowa Code § 553.1, et seq.
Kansas                  Kansas Statutes § 50-101
Maine                   Maine Rev. Stat. 10, § 1101, et seq
                        For violations of Md. Code, Com. Law § 11-204(a)(1). Plaintiffs
Maryland                and the Classes seek all relief available under Md. Code, Com.
                        Law § 11-209(b) for all purchases on or after October 1, 2017
Michigan                Michigan Compiled Laws § 445.771, et seq.
Minnesota               Minnesota Statutes § 325D.49, et seq.
Mississippi             Mississippi Code § 75-21-1, et seq.
Nebraska                Nebraska Revised Statutes § 59-801, et seq.
Nevada                  Nevada Revised Statutes § 598A.010, et seq.
New Hampshire           New Hampshire Revised Statutes § 356:1, et seq.
New Mexico              New Mexico Statutes § 57-1-1, et seq.
                        New York General Business Law § 340, et seq. Defendants’
New York
                        conduct is a per se violation of the statute.
North Carolina          North Carolina General Statutes § 75-1, et seq.
North Dakota            North Dakota Century Code § 51-08.1-01, et seq.
Oregon                  Oregon Revised Statutes § 646.705, et seq.
                        for all purchases on or after July 15, 2013 pursuant to the Rhode
Rhode Island
                        Island Antitrust Act, Rhode Island General Laws § 6-36-1, et seq.
South Dakota            South Dakota Codified Laws § 37-1-3.1, et seq.
Tennessee               Tennessee Code § 47-25-101, et seq.
Vermont                 Vermont Stat. 9 § 2453, et seq.
West Virginia           West Virginia Code § 47-18-1, et seq.
Wisconsin               Wisconsin Statutes § 133.01, et seq.




                                  - 247 -
                  FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 248 of 269




       777.     As to All Jurisdictions Above: Plaintiffs and members of the Damages Class in

each of the above jurisdictions have been injured in their business and property by reason of

Defendants’ unlawful combination, contract, conspiracy and agreement. Plaintiffs and members

of the Damages Class have paid more for generic Drugs at Issue than they otherwise would have

paid in the absence of Defendants’ unlawful conduct. This injury is of the type the antitrust laws

of the above states were designed to prevent and flows from that which makes Defendants’

conduct unlawful.

       778.     In addition, Defendants have profited significantly from the aforesaid conspiracy.

Defendants’ profits derived from their anticompetitive conduct come at the expense and detriment

of Plaintiffs and members of the Damages Class.

       779.     Accordingly, Plaintiffs and members of the Damages Class in each of the above

jurisdictions seek damages (including statutory damages where applicable), to be trebled or

otherwise increased as permitted by a particular jurisdiction’s antitrust law, and costs of suit,

including reasonable attorneys’ fees, to the extent permitted by the above state laws.




32
  Plaintiffs acknowledge that this claim was dismissed with prejudice by the Court’s February
15, 2019 Order (16-md-2724 Dkt. 858) and reassert the claim here solely for purposes of
preservation for appeal.

                                      - 248 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
         Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 249 of 269




                COUNT 4
                Violation of State Consumer Protection Statutes 33
                (Against all Defendants, on behalf of Plaintiffs and the State Damages Class)

         780.   Plaintiffs incorporate by reference the allegations set forth above as if fully set

forth herein. This count is brought against all Defendants for their participation in an overarching

conspiracy to fix, raise and/or stabilize the prices of Drugs at Issue listed in Appendix A to this

complaint. This claim is brought against all Defendants for purchases made by Plaintiffs and the

State Damages Class from any source other than the manufacturer Defendants. (This count does

not overlap with Counts 2 or 2 (a-g). So long as Plaintiffs have a live federal damages claim

against a distributor defendant for purchases of a drug from that distributor, this count excludes

those purchases).

         781.   In the alternative, this count is also brought against Defendant-participants in each

of the drug-specific sub-agreements alleged above in Count 3 and also repeated in Appendix A.

         782.   During the Class Period, Defendants marketed, sold, or distributed generic Drugs

at Issue in each of the states listed below,

         783.   Defendants engaged in unfair competition or unfair, unconscionable, deceptive or

fraudulent acts or practices in violation of the state consumer protection and unfair competition

statutes listed below. Defendants knowingly agreed to, and did in fact, act in restraint of trade or

commerce by affecting, fixing, controlling, and/or maintaining at non-competitive and artificially

inflated levels, the prices at which generic Drugs at Issue were sold in each of the states listed

below.



 33
   Statutory consumer protection / deceptive trade violations are alleged herein for the following
 jurisdictions: Alaska, Arkansas, California, Colorado, Delaware, Florida, Georgia, Minnesota,
 Nebraska, New Hampshire, New Jersey, New Mexico, New York, North Carolina, North
 Dakota, Rhode Island, South Carolina, South Dakota, West Virginia and Wisconsin.

                                      - 249 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 250 of 269




       784.     Defendants’ illegal conduct had the following substantial effects on commerce

and generic drug purchasers: (1) price competition for the Drugs at Issue was restrained and/or

eliminated throughout the states listed below; (2) prices of the generic Drugs at Issue were raised,

fixed, maintained, and stabilized at artificially high levels throughout the states listed below; (3)

Plaintiffs and members of the Damages Class, who resided in the states listed below and/or

purchased the Drugs at Issue in the states listed below were deprived of free and open

competition; and (4) Plaintiffs and members of the Damages Class paid supracompetitive,

artificially inflated prices for the Drugs at Issue, in New Hampshire.

       785.     Defendants deceived Plaintiffs and/or class members in each state into believing

that the Drugs at Issue were competitively priced. Defendants deliberately failed to disclose

material facts to Plaintiffs and members of the Damages Class concerning Defendants’ unlawful

activities and artificially inflated prices for generic Drugs at Issue. Defendants misrepresented to

all purchasers during the Class Period that Defendants’ generic Drugs at Issue prices were

competitive and fair by not disclosing the nature of their overarching and individual agreements

in restraint of trade. Defendants and their co-conspirators made public statements about the prices

of the Drugs at Issue that either omitted material information that rendered the statements that

they made materially misleading or affirmatively misrepresented the real cause of price increases

for the Drugs at Issue; and Defendants alone possessed material information that was relevant to

purchasers, but failed to provide the information. As a direct and proximate result of Defendants’

willful, unconscionable and deceptive commercial practices Plaintiffs and members of the

Damages Class suffered an ascertainable loss of money or property.

       786.     Plaintiffs and members of the Damages Class lacked any meaningful choice in

purchasing the generic Drugs at Issue because they were unaware of the unlawful overcharge, and


                                      - 250 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
        Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 251 of 269




there was no alternative source of supply through which Plaintiffs and members of the Damages

Class could avoid the overcharges. Defendants’ conduct with regard to sales of generic Drugs at

Issue, including their illegal conspiracy to secretly fix the price of the Drugs at Issue at

supracompetitive levels and overcharge generic drug purchasers, was substantively

unconscionable because it was one-sided and unfairly benefited Defendants at the expense of

Plaintiffs and the public. Defendants took grossly unfair advantage of Plaintiffs and members of

the Damages Class. The suppression of competition that has resulted from Defendants’

conspiracy has ultimately resulted in unconscionably higher prices such that there was a gross

disparity between the price paid and the value received for the Drugs at Issue.

       787.     Defendants’ price-fixing conspiracy could not have succeeded absent deceptive

conduct by Defendants to cover up their illegal acts. Secrecy was integral to the formation,

implementation and maintenance of Defendants’ price-fixing conspiracy. Defendants committed

inherently deceptive and self-concealing actions, of which Plaintiffs and members of the Damages

Class could not possibly have been aware.

       788.     Defendants and their co-conspirators publicly provided pretextual and false

justifications regarding their price increases. Defendants’ public statements concerning the price

of generic Drugs at Issue created the illusion of competitive pricing controlled by market forces

rather than supracompetitive pricing driven by Defendants’ illegal conspiracy. Moreover,

Defendants deceptively concealed their unlawful activities by mutually agreeing not to divulge

the existence of the conspiracy to outsiders.

       789.     Defendants took efforts to conceal their illegal agreements from Plaintiffs and

members of the Damages Class.




                                      - 251 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
     Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 252 of 269




State            Plaintiffs seek all relief available under consumer protection statutes:
Alaska           Alaska Statute § 45.50.471, et seq
                 Arkansas Code § 4-88-107(a)(10), against all Defendants;
                 Arkansas Code § 4-88-303, against Defendants that increased
Arkansas
                 prices by more than 10% from January 3 to February 2, 2014, or from
                 February 18 to March 20, 2015.
                 Cal. Bus. & Prof. Code § 17200 et seq., incl. §§ 17200.31; 17203; and
California
                 17204
Colorado         Colorado Rev. Stat. § 6-1-101, et seq.
Delaware         Delaware Consumer Fraud Act, 6 Del. Code § 2511, et seq.
Florida          Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501.201, et seq.
Georgia          Uniform Deceptive Trade Practices Act, Georgia Code § 10 1 370
Minnesota        Uniform Deceptive Trade Practices Act, Minn. Stat. § 325D.43, et seq.
Nebraska         Nebraska Consumer Protection Act, Neb. Rev. Stat. § 59-1601, et seq.
New Hampshire    N.H. Rev. Stat. § 358-A:1, et seq.,
                 Defendants’ acts resulted in a gross disparity between the value received
New Mexico       by Plaintiffs and the prices paid by them for generic Drugs at Issue in
                 violation of N.M.S.A. Stat. § 57-12-3 and N.M.S.A., § 57-12-2E.
                 N.J. Statutes § 56:8-1, et seq., against all Defendants;
                 N.J. Statutes § 56:8-107 against Defendants that increased prices by more
New Jersey
                 than 10% from October 27 to November 26, 2012, from January 2 to
                 February 1, 2014, or from January 26 to February 25, 2015.
New York         N.Y. Gen. Bus. Law § 349(h).
                 North Carolina Gen. Stat. § 75-1.1, et seq. Additionally, Defendants
                 charged “unreasonably excessive prices” in violation of North Carolina.
North Carolina
                 Gen. Stat. § 75-38 for sales in North Carolina in the 45 days after April
                 28, 2014, January 26, 2015, October 1, 2015, and January 20, 2016.
                 North Dakota Unlawful Sales or Advertising Practices Statute, N.D.
North Dakota
                 Century Code § 51-15-01, et seq.
South Carolina   South Carolina Unfair Trade Practices Act, S.C. Code Ann. § 39 5 10
                 South Dakota Deceptive Trade Practices and Consumer Protection
South Dakota
                 Statute, S.D. Codified Laws § 37-24-1, et seq.
                 West Virginia Consumer Credit and Protection Act, W.Va. Code § 46A
West Virginia
                 6 101
Wisconsin        Wisconsin Consumer Protection Statutes, Wisc. Stat. § 100.18, et seq.




                                 - 252 -
                 FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 253 of 269




                COUNT 5
                Unjust Enrichment
                (against all Defendants on behalf of Plaintiffs and the State Damages Class)

       790.     Plaintiffs incorporate by reference the allegations set forth above as if fully set

forth herein. This claim is pleaded in the alternative to the other claims in this Complaint. This

claim is brought under the equity precedents of each of the State Damages Jurisdictions.

       791.     Defendants have unlawfully benefited from their sales of generic Drugs at Issue

(as listed in Appendix A to this complaint) because of the unlawful and inequitable acts alleged in

this Complaint. Defendants unlawfully overcharged Plaintiffs and Class member pharmacies and

hospitals, who purchased generic Drugs at Issue at prices that were more than they would have

been but for Defendants’ unlawful actions. Pharmacies and hospitals are intended purchasers of

the Drugs at Issue.

       792.     Defendants’ financial benefits resulting from their unlawful and inequitable acts

are traceable to overpayments by Plaintiffs and members of the State Damages Class.

       793.     Plaintiffs and the State Damages Class have conferred upon Defendants an

economic benefit, in the nature of profits resulting from unlawful overcharges, to the economic

detriment of Plaintiffs and the State Damages Class.

       794.     Defendants have been enriched by revenue resulting from unlawful overcharges

for generic Drugs at Issue while Plaintiffs have been impoverished by the overcharges they paid

for generic Drugs at Issue imposed through Defendants’ unlawful conduct. Defendants’

enrichment and Plaintiffs’ impoverishment are connected.

       795.     There is no justification for Defendants’ retention of, and enrichment from, the

benefits they received, which caused impoverishment to Plaintiffs and the State Damages Class,

because Plaintiffs and the State Damages Class paid supracompetitive prices that inured to


                                      - 253 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 254 of 269




Defendants’ benefit, and it would be inequitable for Defendants to retain any revenue gained from

their unlawful overcharges. Plaintiffs did not interfere with Defendants’ affairs in any manner that

conferred these benefits upon Defendants.

       796.     The benefits conferred upon Defendants were not gratuitous, in that they

constituted revenue created by unlawful overcharges arising from Defendants’ illegal and unfair

actions to inflate the prices of generic Drugs at Issue.

       797.     The benefits conferred upon Defendants are measurable, in that the revenue

Defendants have earned due to their unlawful overcharges of generic Drugs at Issue are

ascertainable by review of sales records.

       798.      Defendants have paid no consideration to any other person for any of the

unlawful benefits they received from Plaintiffs and the State Damages Class with respect to

Defendants’ sales of the Drugs at Issue.

       799.     The economic benefit of overcharges and monopoly profits derived by

Defendants through charging supracompetitive and artificially inflated prices for generic Drugs at

Issue is a direct and proximate result of Defendants’ unlawful practices.

       800.     The financial benefits derived by Defendants rightfully belong to Plaintiffs and

the Damages Class, because Plaintiffs and the Damages Class paid supracompetitive prices during

the Class Period, inuring to the benefit of Defendants.

       801.     It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories of the United States, except Ohio

and Indiana, for Defendants to be permitted to retain any of the overcharges for generic Drugs at

Issue derived from Defendants’ unlawful, unfair and unconscionable methods, acts, and trade

practices alleged in this Complaint.


                                      - 254 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 255 of 269




       802.     Defendants are aware of and appreciate the benefits bestowed upon them by

Plaintiffs and the Damages Class. Defendants consciously accepted the benefits and continue to

do so as of the date of this filing, as prices for many of the Drugs at Issue remain inflated above

pre-conspiracy levels.

       803.     Defendants should be compelled to disgorge in a common fund for the benefit of

Plaintiffs and the State Damages Class all unlawful or inequitable proceeds they received from

their sales of the generic Drugs at Issue.

       804.     A constructive trust should be imposed upon all unlawful or inequitable sums

received by Defendants traceable to indirect purchases of generic Drugs at Issue by Plaintiffs and

the State Damages Class. Plaintiffs and the State Damages Class have no adequate remedy at law.




                                      - 255 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 256 of 269




REQUEST FOR RELIEF

805.   Plaintiffs request that:

   a. The Court determine that this action may be maintained as a class action under
      Rule 23(a), (b)(2) and (b)(3) of the Federal Rules of Civil Procedure, and direct
      that reasonable Notice of this action, as provided by Rule 23(c)(2) of the Federal
      Rules of Civil Procedure, be given to each and every member of the Class;

   b. The Defendants’ unlawful conduct be decreed: (i) an unreasonable restraint of
      trade or commerce in violation of Section 1 of the Sherman Act; (ii) a per se
      violation of Section 1 of the Sherman Act; (iii) an unlawful combination,
      agreement, understanding and/or concert of action in violation of the state antitrust
      and unfair competition and consumer protection laws as set forth herein; and (iv)
      acts of unjust enrichment by Defendants.

   c. Plaintiffs and members of the Damages Class recover damages, to the maximum
      extent allowed by state and federal laws, and that a judgment in favor of Plaintiffs
      and members of the Damages Class be entered against Defendants jointly and
      severally in an amount to be trebled to the extent such laws permit;

   d. Plaintiffs and members of the Damages Class recover damages, to the maximum
      extent allowed by such laws, in the form of restitution and/or disgorgement of
      profits unlawfully obtained;

   e. Plaintiffs and members of the Damages Class be awarded restitution, including
      disgorgement of profits Defendants obtained as a result of their acts of unfair
      competition and acts of unjust enrichment, and the Court establish of a
      constructive trust consisting of all ill-gotten gains from which Plaintiffs and
      members of the Damages Class may make claims on a pro rata basis;

   f. Defendants and their employees be permanently enjoined from continuing,
      maintaining or renewing the conduct alleged herein, or from entering into any
      other conspiracy having a similar purpose or effect.

   g. Plaintiffs and members of the Classes be awarded pre- and post-judgment interest
      as provided by law, and that such interest be awarded at the highest legal rate;

   h. Plaintiffs and members of the Classes recover their costs of suit, including
      reasonable attorneys’ fees, as provided by law; and

   i. Plaintiffs and members of the Classes have such other and further relief as the case
      may require and the Court may deem just and proper.




                             - 256 -
             FILED WITH REDACTIONS – PUBLIC VERSION
       Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 257 of 269




        JURY DEMAND

        Plaintiffs demand a trial by jury, pursuant to Rule 38(b) of the Federal Rules of Civil

Procedure, of all issues so triable.


  Dated: March 11, 2020                              Respectfully submitted,

 /s/ Peter Gil-Montllor                              /s/ Jonathan W. Cuneo

 Peter Gil-Montllor                                  Jonathan W. Cuneo
 Christian Hudson                                    Victoria Sims
 CUNEO, GILBERT & LADUCA LLP                         CUNEO, GILBERT & LADUCA LLP
 16 Court Street, Suite 1012                         4725 Wisconsin Ave., NW Suite 200
 Brooklyn, NY 11241                                  Washington, DC 20016
 202-789-3960                                        202-789-3960
 pgil-montllor@cuneolaw.com                          jonc@cuneolaw.com

                                                     Lead Counsel for the Indirect Reseller Plaintiffs




                                     - 257 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
     Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 258 of 269




APPENDIX A: DRUGS AT ISSUE IN THIS COMPLAINT

                   Drug                            Defendant(s) / Co-Conspirators
Acyclovir tablets                             H.D. Smith, Heritage, Zydus
Adapalene gel                                 Glenmark, Teva, Taro
Allopurinol tablets                           Dr. Reddy's, Mylan
Amikacin injection                            McKesson, Heritage, Teva
Amiloride-HCTZ tablets                        Mylan, Teva
Amoxicillin-Clavulanate potassium chew
                                              Sandoz, Teva
tablets
Azithromycin oral suspension                  Greenstone, Teva
Betamethasone dipropionate augmented lotion   Sandoz, Taro
Betamethasone dipropionate-Clotrimazole
                                              Actavis, Sandoz, Taro
cream
Betamethasone dipropionate-Clotrimazole
                                              Sandoz, Taro
lotion
Betamethasone dipropionate cream              Actavis, Sandoz, Taro
Betamethasone dipropionate lotion             Sandoz, Perrigo
Betamethasone dipropionate ointment           Actavis, Sandoz
Betamethasone valerate cream                  Actavis, Sandoz, Taro
Betamethasone valerate ointment               Actavis, Sandoz
Bethanechol cl tablets                        Actavis, Teva, Amneal
Budesonide DR capsules                        Mylan, Par incl. DAVA, Teva
Budesonide inhalation                         Actavis, Teva
Bumetanide tablets                            Sandoz, Teva
Buprenorphine tablets                         ABC, Sun, Teva
Buspirone HCL tablets                         Mylan, Actavis, Teva
Cabergoline tablets                           WBAD, Greenstone, Teva
Capecitabine tablets                          McKesson, Dr. Reddy’s, Teva, Mylan
Carbamazepine chewable tablets                Taro, Teva
Carbamazepine ER tablets                      Taro, Sandoz
Carbamazepine tablets                         Apotex, Taro, Teva
Carbidopa/Levodopa tablets                    Teva, Actavis, Mylan
Cefdinir capsules                             Lupin, Teva, Sandoz
Cefdinir oral suspension                      Lupin, Teva, Sandoz
Cefprozil tablets                             Lupin, Teva, Sandoz
Celecoxib capsules                            Actavis, Apotex, ABC, Teva, WBAD
Cephalexin suspension                         Lupin, Teva
Cimetidine tablets                            Mylan, Teva
Ciprofloxacin HCL tablets                     Actavis, Dr. Reddy's, Teva
Clarithromycin ER tablets                     Actavis, Teva
Clemastine fumarate tablets                   Sandoz, Teva
Clonidine TTS patch                           Teva, Actavis, Mylan
Clotrimazole topical solution                 Taro, Teva

                                  - 258 -
                  FILED WITH REDACTIONS – PUBLIC VERSION
     Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 259 of 269




Cyproheptadine HCL tablets                  Breckenridge, Teva
Danazol capsules                            Lannett, Teva
Desmopressin acetate tablets                Actavis, Teva
Desogestrel-Ethinylestradiol tablets        Glenmark, Teva
Dexmethylphenidate HCL ER capsules          Par incl. DAVA, Sandoz, Teva
Dextroamphetamine sulfate ER capsules       Actavis, Teva
Dextroamphetamine-Amphetamine ER
                                            Actavis, Teva
(Adderall XR)
Dextroamphetamine-Amphetamine IR capsules   ABC, Teva, Actavis, Aurobindo
Diclofenac potassium tablets                Mylan, Sandoz, Teva
Dicloxacillin sodium capsules               Sandoz, Teva
Diflunisal tablets                          Teva, Rising
Diltiazem HCL tablets                       Mylan, Teva
Disopyramide phosphate capsules             Actavis, Teva
Disulfiram tablets                          WBAD, Breckenridge, Teva
Doxazosin mesylate tablets                  Apotex, Mylan, Teva
Drospirenone-Ethinylestradiol tablets       Teva, Lupin, Actavis
Enalapril maleate tablets                   Mylan, Taro, Teva, Wockhardt
Entecavir tablets                           Teva, Par
Epitol tablets                              Apotex, Taro, Teva
                                            M&D, Harvard, Greenstone, Upsher-
Eplerenone tablets
                                            Smith
Estazolam tablets                           Actavis, Teva
Estradiol tablets                           Actavis, Mylan, Teva
                                            M&D, Cardinal, Sun, Dr. Reddy’s,
Eszopiclone tablets
                                            Roxane
Ethinylestradiol-Levonorgestrel tablets     Sandoz, Teva
Ethosuximide capsules, oral solution        Teva, Akorn (Versapharm)
Etodolac ER tablets                         Taro, Teva, Zydus
Etodolac tablets                            Teva, Taro, Sandoz
                                            Cardinal, Dr. Reddy's, Lupin, Mylan,
Fenofibrate tablets
                                            Teva, Zydus
                                            Citron, Dr. Reddy's, Glenmark,
Fluconazole tablets
                                            Greenstone, Teva, WBAD
Fluocinolone acetonide cream                Sandoz, G&W, Teligent
Fluocinolone acetonide ointment             Sandoz, G&W, Teligent
Fluocinolone acetonide solution             Sandoz, Taro, Teligent
Fluocinonide emollient cream                Actavis, Taro, Teva, Sandoz
Fluoxetine HCL tablets                      Mylan, Par incl. DAVA, Teva
Flurbiprofen tablets                        Mylan, Teva
Flutamide capsules                          Actavis, Par incl. DAVA, Teva
Fluvastatin sodium capsules                 Mylan, Teva
Gabapentin tablets                          Teva, Glenmark
Glimepiride tablets                         Dr. Reddy's, Teva
Griseofulvin suspension                     Actavis, Teva

                                      - 259 -
                      FILED WITH REDACTIONS – PUBLIC VERSION
     Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 260 of 269




Haloperidol tablets                          Mylan, Sandoz
Hydrocortisone valerate cream                McKesson, Perrigo, Taro, G&W
Hydroxyurea capsules                         Par incl. DAVA, Teva
Hydroxyzine pamoate capsules                 Actavis, Teva, Rising
Imiquimod cream                              Cardinal, Perrigo, Teva
Irbesartan tablets                           Teva, Lupin
Isoniazid tablets                            Sandoz, Teva
Isotretinoin capsules                        WBAD, ABC, Teva, Dr. Reddy's
Ketoconazole cream                           Sandoz, Mylan, Taro, Teva, Apotex
Ketoconazole tablets                         Sandoz, Mylan, Taro, Teva, Apotex
Ketoprofen capsules                          Mylan, Teva
Ketorolac tromethamine tablets               Mylan, Teva
Labetalol HCL tablets                        Par, Sandoz, Teva, Actavis (Watson)
                                             McKesson, Actavis, Camber, Aurobindo,
Lamivudine-Zidovudine tablets
                                             Teva, Lupin
                                             WBAD, ABC, McKesson, Dr. Reddy’s,
Lamotrigine ER tablets
                                             Par, Wilshire
                                             Akorn, Bausch Health, Greenstone,
Latanoprost ophthalmic liquid eye
                                             Sandoz
Lidocaine HCL ointment                       Akorn, Sandoz, Taro
Loperamide HCL capsules                      ABC, Mylan, Teva
Medroxyprogesterone tablets                  Greenstone, Teva
Methotrexate tabs                            Mylan, Teva
Methyldopa tablets                           Mylan, Teva
Metoprolol succinate ER tablets              Actavis, Dr. Reddy’s, Harvard, Par
Modafinil tablets                            ABC, Teva
Moexipril HCL tablets                        Teva, Glenmark
Moexipril HCL-HCTZ tablets                   Teva, Glenmark
                                             Cardinal, WBAD, Dr. Reddy’s, Teva,
Montelukast oral granules
                                             Mylan
Nabumetone tablets                           Actavis, Glenmark, Sandoz, Teva
Nadolol tablets                              Mylan, Sandoz, Teva
Neomycin-Polymixin-Hydrocortisone solution   Bausch Health, Sandoz
Niacin ER tablets                            Lupin, Teva, Zydus
Nitrofurantoin macrocrystal capsules         Mylan, Teva, Alvogen
Norethindrone acetate - Ethinylestradiol
                                             Breckenridge, Teva
(Mimvey) tablets
Norethindrone acetate tablets                Glenmark, Amneal, Teva
Norethindrone-Ethinylestradiol (Ovcon 35)
                                             Lupin, Teva
tablets
Nortriptyline HCL capsules                   Actavis, Teva, Taro
Nystatin tablets                             Cardinal, Heritage, Sun/Mutual, Teva
Nystatin-Triamcinolone cream                 Sandoz, Taro
Nystatin-Triamcinolone ointment              Sandoz, Taro
Omega-3-Acid Ethyl esters                    Par, Teva, Apotex

                                  - 260 -
                  FILED WITH REDACTIONS – PUBLIC VERSION
      Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 261 of 269




Omeprazole-Sodium bicarbonate capsules      WBAD, Oceanside, Dr. Reddy’s, Valeant
Oxaprozin tablets                           Dr. Reddy's, Greenstone, Sandoz, Teva
Oxybutynin cl tablets                       Par, Teva, Upsher-Smith
Oxycodone HCL oral solution                 Glenmark, Lannett
                                            WBAD, McKesson, Dr. Reddy's, Teva,
Paricalcitol capsules
                                            Zydus
                                            WBAD, McKesson, Dr. Reddy's, Teva,
Paricalcitol tablets
                                            Zydus
Penicillin V potassium tablets              Aurobindo, Greenstone, Sandoz, Teva
Pentoxifylline tablets                      Apotex, Teva
Pioglitazone-Metformin tablets              ABC, Sandoz, Teva
Piroxicam capsules                          Teva, Greenstone
                                            Actavis, Mylan, Sandoz, Upsher-Smith,
Potassium chloride tablets
                                            Zydus
Prazosin HCL capsules                       Mylan, Teva
Prochlorperazine tablets                    Teva, Mylan
Progesterone tablets                        WBAD, Akorn, Actavis
Raloxifene HCL tablets                      McKesson, Teva, Camber, Actavis, Lupin
                                            Actavis, Glenmark, Sandoz, Teva,
Ranitidine HCL tablets
                                            Amneal
Sotalol HCL tablets                         Mylan, Teva
Sumatriptan autoinjector                    WBAD, Dr. Reddy's, Teva
Tamoxifen citrate tablets                   Actavis, Mylan, Teva
Temozolomide capsules                       WBAD, Teva, Sandoz
Theophylline ER tablets                     Teva, Heritage
Timolol Maleate ophthalmic gel forming
                                            Bausch Health, Sandoz
solution
Tizanidine tablets                          McKesson, Dr. Reddy’s, Mylan, Sandoz
Tobramycin Dexamethasone opthalmic liquid   Bausch Health, Sandoz
                                            WBAD, ABC, Cardinal, Akorn, Sandoz,
Tobramycin inhalation
                                            Teva
Tolmetin sodium capsules                    Mylan, Teva
Tolterodine ER capsules                     Cardinal, Mylan, Teva
Tolterodine tartrate tablets                Teva, Greenstone
Topiramate sprinkle capsules                Teva, Zydus
Trifluoperazine HCL                         Mylan, Sandoz
Valganciclovir tablets                      H.D. Smith, Camber, Dr. Reddy’s
Valsartan-HCTZ tablets                      Mylan, Sandoz
Vancomycin HCL capsules                     WBAD, Akorn, Actavis
Warfarin Sodium tablets                     Taro, Teva, Zydus




                                       - 261 -
                       FILED WITH REDACTIONS – PUBLIC VERSION
      Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 262 of 269




APPENDIX B: ALL IRP DRUGS AT ISSUE IN MDL 2724

Docket numbers in parentheses indicate that pharmacy Plaintiffs previously filed an action in
MDL 2724 asserting claims regarding that drug. Drugs without docket numbers indicate a drug
at issue in this complaint.

 Acetazolamide ER capsules (“caps”) (18-cv-2533)   Clonidine-TTS patch
 Acetazolamide tablets (“tabs”) (18-cv-2533)       Clotrimazole topical solution
 Acyclovir tabs                                    Cyproheptadine hcl tabs
 Adapalene gel
 Albuterol tabs (17-AL-27243)                      Desmopressin acetate tabs
 Allopurinol tabs                                  Desogestrel-Ethinylestradiol tabs
 Amikacin injection                                Desonide cream (17-cv-3815)
 Amiloride-Hydrochlorothiazide (“HCTZ”) tabs       Desonide ointment (17-cv-3815)
 Amitriptyline tabs (17-cv-3807)                   Dexmethylphenidate hcl ER caps
 Amoxicillin-Clavulanate potassium chew tabs       Dextroamphetamine sulfate ER caps
 Amphetamine-Dextroamphetamine ER caps             Diclofenac potassium tabs
 Amphetamine-Dextroamphetamine IR caps             Dicloxacillin sodium caps
 Azithromycin oral suspension                      Diflunisal tabs
                                                   Digoxin tabs (17-cv-3814)
 Baclofen tabs (17-cv-3808)                        Diltiazem hcl tabs
 Benazepril-HCTZ tabs (17-cv-3811)                 Disopyramide phosphate caps
 Bethanechol chloride (“cl”) tabs                  Disulfiram tabs
 Budesonide DR caps                                Divalproex ER tabs (17-cv-3816)
 Budesonide inhalation                             Doxazosin mesylate tabs
 Bumetanide tabs                                   Doxycycline hyclate caps (17-cv-973)
 Buprenorphine sublingual tabs                     Doxycycline hyclate tabs (17-cv-973)
 Buspirone hydrochloride (“hcl”) tabs              Doxycycline hyclate DR tabs (17-cv-973)
                                                   Doxycycline monohydrate tabs (18-cv-2533)
 Cabergoline tabs                                  Drospirenone-Ethinylestradiol tabs
 Capecitabine tabs
 Carbamazepine chewable tabs                       Econazole cream (17-cv-3817)
 Carbamazepine tabs                                Enalapril maleate tabs
 Cefdinir caps                                     Entecavir tabs
 Cefdinir oral suspension                          Epitol tabs
 Cefprozil tabs                                    Eplerenone tabs
 Celecoxib caps                                    Estazolam tabs
 Cephalexin suspension                             Estradiol tabs
 Cimetidine tabs                                   Ethinylestradiol-Levonorgestrel tabs
 Ciprofloxacin hcl tabs                            Ethinylestradiol-Norethindrone acetate tabs
 Clarithromycin ER tabs                            Ethosuximide caps
 Clemastine fumarate tabs                          Ethosuximide oral solution
 Clobetasol cream (17-cv-3812)                     Etodolac tabs
 Clobetasol emollient cream (17-cv-3812)           Etodolac ER tabs
 Clobetasol gel (17-cv-3812)
 Clobetasol ointment (17-cv-3812)                  Fenofibrate tabs
 Clobetasol topical solution (17-cv-3812)          Fluconazole tabs
 Clomipramine caps (17-cv-3813)                    Fluocinonide cream (17-cv-3818)


                                     - 262 -
                     FILED WITH REDACTIONS – PUBLIC VERSION
     Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 263 of 269



Fluocinonide ointment (17-cv-3818)        Nabumetone tabs
Fluocinonide gel (17-cv-3818)             Nadolol tabs
Fluocinonide emollient cream              Niacin ER tabs
Fluoxetine hcl tabs                       Nimodipine caps (18-cv-2533)
Flurbiprofen tabs                         Nitrofurantoin macrocrystal caps
Flutamide caps                            Norethindrone acetate tabs
Fluvastatin sodium caps                   Norethindrone-Ethinylestradiol tabs
Fosinopril-HCTZ tabs (18-cv-2533)         Nortriptyline hcl caps
                                          Nystatin cream (18-cv-2533)
Gabapentin tabs                           Nystatin ointment (18-cv-2533)
Glimepiride tabs                          Nystatin tabs (18-cv-2533)
Glipizide-Metformin tabs (18-cv-2533)
Glyburide tabs (18-cv-2533)               Omega-3-Acid Ethyl esters caps
Glyburide-Metformin tabs (18-cv-2533)     Omeprazole-Sodium bicarbonate caps
Griseofulvin suspension                   Oxaprozin tabs
                                          Oxybutynin cl tabs
Haloperidol tabs
Hydroxyurea caps                          Paricalcitol tabs
Hydroxyzine caps                          Paricalcitol caps
                                          Paromomycin caps (18-cv-2533)
Imiquimod cream                           Penicillin V potassium tabs
Irbesartan tabs                           Pentoxifylline tabs
Isoniazid tabs                            Pioglitazone-Metformin tabs
Isotretinoin caps                         Piroxicam caps
                                          Pravastatin tabs (17-cv-3821)
Ketoconazole cream                        Prazosin hcl caps
Ketoconazole tabs                         Prochlorperazine tabs
Ketoprofen caps                           Progesterone tabs
Ketorolac tromethamine tabs               Propranolol tabs (17-cv-3822)

Labetalol hcl tabs                        Raloxifene hcl tabs
Lamivudine-Zidovudine (Combivir) tabs     Ranitidine hcl tabs
Lamotrigine ER tabs
Leflunomide tabs (18-cv-2533)             Sumatriptan autoinjector
Levothyroxine tabs (17-cv-3820)
Lidocaine-Prilocaine cream (17-cv-3819)   Tamoxifen citrate tabs
Loperamide hcl caps                       Temozolomide caps
                                          Theophylline ER tabs (18-cv-2533)
Medroxyprogesterone tabs                  Tizanidine hcl tabs
Meprobamate tabs (18-cv-2533)             Tobramycin inhalation solution
Methotrexate tabs                         Tolmetin sodium caps
Metoprolol succinate ER tabs              Tolterodine ER caps
Modafinil tabs                            Tolterodine tartrate tabs
Moexipril hcl tabs                        Topiramate sprinkle caps
Moexipril hcl-HCTZ tabs                   Trifluoperazine hcl tabs
Montelukast oral granules
                                          Ursodiol caps (17-cv-3823)




                                    - 263 -
                    FILED WITH REDACTIONS – PUBLIC VERSION
     Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 264 of 269



Valganciclovir tabs
Valsartan-HCTZ tabs
Vancomycin hcl caps
Verapamil hcl tabs (18-cv-2533)
Verapamil ER caps (18-cv-2533)
Verapamil DR caps (18-cv-2533)

Warfarin sodium tabs

Zoledronic Acid injection (18-cv-2533)




                                    - 264 -
                    FILED WITH REDACTIONS – PUBLIC VERSION
            Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 265 of 269




                 APPENDIX C: DRUGS AT ISSUE IN PREVIOUS IRP COMPLAINTS

          Individual Drug Complaints                “Overarching” Complaint focused on Heritage
                                                                     18-cv-2533
         filed in March and August 2017                          filed June 8, 2018

Albuterol tabs (17-cv-3806)                         Acetazolamide ER caps

Amitriptyline tabs (17-cv-3807)                     Acetazolamide tabs

Baclofen tabs (17-cv-3808)                          Doxycycline monohydrate tabs

Benazepril-HCTZ tabs (17-cv-3811)                   Fosinopril-HCTZ tabs

Clobetasol cream, emollient cream, gel, ointment,   Glipizide-Metformin tabs
and topical solution (17-cv-3812)
                                                    Glyburide tabs
Clomipramine caps (17-cv-3813)
                                                    Glyburide-Metformin tabs
Desonide cream, ointment, (17-cv-3815)
                                                    Leflunomide tabs
Digoxin tabs (17-cv-3814)
                                                    Meprobamate tabs
Divalproex ER tabs (17-cv-3816)
                                                    Nimodipine caps
Doxycycline (17-cv-973)
                                                    Nystatin tabs
Econazole cream (17-cv-3817)
                                                    Nystatin cream
Fluocinonide cream, gel, emulsified cream,
ointment (17-cv-3818)                               Nystatin ointment

Levothyroxine tabs (17-cv-3820)                     Paromomycin caps

Lidocaine-Prilocaine cream (17-cv-3819)             Theophylline ER tabs

Pravastatin tabs (17-cv-3821)                       Verapamil DR caps

Propranolol caps, tabs (17-cv-3822)                 Verapamil ER caps

Ursodiol caps (17-cv-3823)




                                            - 265 -
                            FILED WITH REDACTIONS – PUBLIC VERSION
            Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 266 of 269




                     APPENDIX D: DEFENDANTS BY IRP COMPLAINT TYPE

  Defendants in          Defendants in                         Defendants in 19-cv-6044
  drug-by-drug            18-cv-2533                                   (this complaint)
  actions filed in   “Overarching” Complaint
                       focused on Heritage     Manufacturers                    Distributors
       2017
                                                                                 Individuals
Actavis              Actavis                   Actavis
Akorn / Hi-Tech                                Akorn / Hi-Tech /
                                                 Versapharm                    AmerisourceBergen /
                                               Alvogen                            H.D. Smith
                                               Amneal                          Cardinal / Red Oak /
Apotex               Apotex                    Apotex                             Harvard
Aurobindo            Aurobindo                 Aurobindo                       McKesson
                                               Bausch / Valeant /              Morris & Dickson
                                               Oceanside                       WBAD / Walgreens
Breckenridge                                   Breckenridge
                                               Camber
Citron               Citron                    Citron
Dr. Reddy’s          Dr. Reddy’s               Dr. Reddy’s                     Ara Aprahamian [Taro]
Glenmark             Glenmark                  Glenmark                        David Berthold [Lupin]
                                               Kavod / Rising                  James Brown [Glenmark]
                                               G&W Labs                        Maureen Cavanaugh [Teva]
                                               Greenstone / Pfizer             Tracy Sullivan Divalerio
Heritage             Heritage                  Heritage                          [Lannett]
Impax                                                                          Marc Falkin [Actavis]
Lannett              Lannett                   Lannett                         James Grauso [Glenmark]
Lupin                                          Lupin                           Kevin Green [Teva/Zydus]
Mayne                                          Mayne                           Robin Hatosy [Greenstone]
Mylan / URL          Mylan                     Mylan / URL                     Armando Kellum [Sandoz]
Par                  Par / Dava /              Par / Dava / Endo /             Jill Nailor [Greenstone]
                         Generics Bidco            Generics Bidco              James Nesta [Mylan]
Perrigo              Perrigo                   Perrigo                         Konstatin Ostaficiuk
Sandoz / Fougera     Sandoz / Fougera          Sandoz / Fougera                [Camber]
Sun                  Sun / Mutual              Sun / Mutual / Caraco           Nisha Patel [Teva]
Taro                 Taro                      Taro                            David Rekenthaler [Teva]
Teligent                                                                       Richard Rogerson [Actavis]
Teva                 Teva / Pliva / Barr       Teva / Pliva / Barr
West-Ward            West-Ward
Wockhardt /                                    Wockhardt
   Morton Grove
Upsher-Smith                                   Upsher-Smith
Zydus                Zydus                     Zydus

                     Rajiv Malik [Mylan]


                                        - 266 -
                        FILED WITH REDACTIONS – PUBLIC VERSION
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 267 of 269
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 268 of 269
Case 2:19-cv-06044-CMR Document 61 Filed 05/15/20 Page 269 of 269
